


Exhibit 10.43

 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

AIG PROCUREMENT SERVICES, INC.

 

MASTER PROFESSIONAL SERVICES AGREEMENT FOR APPLICATION DEVELOPMENT AND
MAINTENANCE SERVICES

 

1

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

Table of Contents

 

1.

Engagement of Services

4

1.1.

Statement (s) of Work

4

1.2.

Performance of Services

5

1.3.

Performance

10

1.4.

Service Fees and Other Charges

11

1.5.

Changes in Scope

14

1.6.

Invoicing

15

2.

Independent Contractor

18

3.

Acceptance

18

4.

Disaster Recovery; Business Continuity

19

5.

Third Party Software

19

6.

Intellectual Property Rights

20

6.1.

Ownership

20

6.2.

Work Product

20

6.3.

Vendor License to Use Work Product

22

6.4.

Customer Data

22

6.5.

Vendor Proprietary Information

22

7.

Audit

23

7.1.

Books and Records

23

7.2.

Notice, Timing and Conduct of Audits

24

7.3.

Performance Audits

24

7.4.

Financial Audits

24

7.5.

SSAE 16 Type II Reports

25

7.6.

Vendor Reports

25

7.7.

Cost of Audit

26

7.8.

Compliance

26

7.9.

Federal Regulatory Audits

26

8.

Representations and Warranties; Disclaimer

26

8.1.

Vendor Representations and Warranties

26

8.2.

Customer Representations and Warranties

30

8.3.

Disclaimer

30

8.4.

Foreign Corrupt Practices Act

30

9.

Term/Termination

31

9.1.

Term

31

9.2.

Termination

31

9.3.

Effect of Expiration or Termination

32

9.4.

Extension of Termination Effective Date

33

9.5.

Survival

33

9.6.

Termination Assistance

33

10.

Non-Solicitation

35

11.

Limitation of Liability

35

12.

Indemnity

35

 

2

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

13.

Confidentiality

37

13.1.

Confidential Information

37

13.2.

Exclusions

38

13.3.

Restrictions on Use and Disclosure

38

13.4.

Vendor Personnel

39

13.5.

No Implied Rights

39

13.6.

Survival

39

14.

Client Data

39

14.1.

Generally

39

14.2.

Vendor Covenants With Respect to Client Data

40

14.3.

Safeguards

40

14.4.

Injunctive Relief for Unauthorized Access to, Use or Disclosure of Client Data

41

14.5.

Cross Border Transfer of Client Data

41

15.

Insurance

42

15.1.

Coverage

42

15.2.

Insurance Companies

43

15.3.

Non-Limitation of Insurance

44

15.4.

Contravention of Insurance

44

15.5.

Evidence of Insurance

44

16.

Excusable Delay (Force Majeure)

44

17.

Vendor Subcontractors and Access Consultants

45

17.1.

Subcontracting

45

17.2.

Access Consultants

46

18.

Publicity

46

19.

Assignment and Divestiture

46

19.1.

Assignment

46

19.2.

Divestitures; Separation; or Acquisitions

47

20.

Notices

48

21.

Governing Law; Venue

48

22.

Informal Dispute Resolution

48

23.

Severability

49

24.

Legal Fees

49

25.

Equitable Relief

49

26.

Waiver

51

27.

Construction

51

28.

Counterparts

51

29.

Nature of Rights

51

30.

Other Agreements

52

31.

Entire Agreement; Amendment

52

 

3

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

MASTER PROFESSIONAL SERVICES AGREEMENT

 

This Master Professional Services Agreement for Application Development and
Maintenance Services (“Agreement”) is dated as of April 1, 2015 (the “Effective
Date”) by and between AIG Procurement  Services, Inc., having an office at 80
Pine Street, New York, New York, 10005 (“AIGPS”) (on behalf of itself and its
Affiliates (as defined below), with AIGPS and each Affiliate purchasing Services
hereunder being deemed, a “Customer”) and Virtusa Corporation, a company
incorporated under the laws of Delaware, having its registered office at 2000
West Park Drive, Westborough, MA 01581 (“Vendor” or “Service Provider”). 
Customer and Vendor shall be referred to herein individually as a “Party” and
collectively as the “Parties.”  For purposes of this Agreement, “Affiliates(s)”
shall mean any entity directly or indirectly controlling, controlled by, or
under common control with either American International Group, Inc. or AIGPS. 
This Agreement shall supersede the Professional Services Agreement dated as of
April 25, 2008 between AIG Global Services, Inc. and Virtusa Corporation (“2008
Agreement”) which shall be deemed terminated as of the Effective Date, provided
that any pending Statements of Work governed by the 2008 Agreement shall
continue to be governed by the 2008 Agreement until such Statements of Work
expire.

 

1.              Engagement of Services.

 

1.1.         Statement (s) of Work.

 

From time to time during the Term (as defined below), AIGPS and the Affiliates,
whether jointly or separately, may agree with Vendor on specific Services,
resources, and Deliverables (as defined below) to be provided hereunder
including staff augmentation resources to perform Services for Customer and/or
its Affiliates (“Staff Augmentation Services”).  Details with respect to the
foregoing shall be described in written statements of work and for Staff
Augmentation Services, written work orders (including statements of work or work
orders processed through the Requisition Invoice System (as defined below)) to
this Agreement which, once executed by the Parties, shall be incorporated into
and form a part of this Agreement (each such executed statement of work or work
order shall be referenced herein as, a “Statement of Work” or “SOW,” and
collectively, the “Statements or Work” or “SOWs”) and shall be deemed
proprietary and confidential to Customer and Vendor.  Notwithstanding anything
to the contrary contained herein, no Affiliate shall be liable for the breach by
any of Affiliate of the Agreement and/or any SOW.  Both time and materials
(“T&M”) and fixed price (“Fixed Price”) SOWs may be executed pursuant to this
Agreement (including by electronic signature through the Requisition Invoice
System).  Services (as defined below) that are by their nature non-recurring and
highly variable may be set forth in a T&M SOW.  Services that are by their
nature non-recurring and predicable for a specific period of time (“Periodic
Payment SOW”), that are tied to well-defined work products and/or Deliverables
(as defined below) (“Deliverable-Based SOW”), and/or are performed in a series
of discrete time dependant phases or milestones (“Milestone-Based SOW”) will be
set forth in Fixed Price SOW(s).

 

Each SOW shall be in a format substantially similar to that of the Sample
Statement of Work attached hereto as Exhibit A (Sample Statement of Work).  If
there is a conflict between this Agreement and any SOW, then (i) unless such SOW
otherwise expressly provides that it is intended to modify the terms of this
Agreement for such SOW only; or (ii) except as otherwise set forth herein, the 
terms of this Agreement will control.  Each SOW will include a full and complete
description of the Services (as defined below) to be performed (including the
desired outcome(s) of the Services), all Deliverables, documentation or other
materials to be created, produced or provided to Customer, the schedule for
delivery and completion of each of the foregoing (which shall adhere

 

4

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

to Customer’s solution delivery framework policy), the Service Levels for these
Services; the Vendor Personnel (as defined in Section 1.2.5 herein that shall be
performing the Services, which Vendor Personnel shall be supervised and managed
by Vendor; location of the performance of Services; the Charges (including all
Service Fees and pass-through charges and the payments (if any) due on
Customer’s acceptance of Deliverables in accordance with the terms of this
Agreement or the SOW); any Acceptance Criteria; a list of all of the equipment
and/or software to be used by Vendor in performing the Services under the SOW;
and such additional information as the Parties agree upon.  In addition, for a
T&M SOW, Vendor shall provide a detailed calculation of Service Fees, and
expected hours of Vendor Personnel (including all names of such Vendor
personnel, job titles, hourly rates.  For Fixed price SOWs, Vendor shall
identify, where applicable, the volume to be measured periodically which shall
serve as a proxy for the work effort required (e.g., tickets per full time
equivalent); establish a baseline volume to be used by Vendor to price the work
effort; a resource model (including the number of resources by Vendor Personnel
role, the start and end dates for each Vendor Personnel role, the monthly
pricing by Vendor Personnel role for each Vendor Personnel, Vendor Personnel
locations; detailed calculations of Service Fees for each Deliverable or
milestone.

 

Vendor shall negotiate in good faith regarding any new SOW that is requested by
Customer hereunder.  For purposes of this Agreement, “Deliverables” shall mean,
collectively:  (a) any material(s) that are described as “Deliverables” herein
or in any SOW, or that are otherwise delivered or to be delivered to Customer by
Vendor hereunder; and (b) any other material(s) prepared by or on behalf of
Vendor in the course of performing the Services.  The Deliverables shall include
any Work Product (as defined below) and Vendor Proprietary Information contained
within and/or comprising such Deliverables.

 

1.2.         Performance of Services.

 

1.2.1.    Generally.  Vendor shall, to the best of its ability, render the
Services set forth in the SOW(s) (the “Services”) by the completion dates set
forth therein and in accordance with this Agreement and any terms set forth in
the applicable SOW(s).  Services will be defined in the applicable SOW, and may
consist of the following and can be supplemented, enhanced, modified, replaced,
or evolved to the extent set forth in the SOW (each a “Service”):

 

(a) the Development Services described in Exhibit C hereto, as further described
in an SOW, which may include the production and delivery of Deliverables;

 

(b) the Universal Services described in Exhibit D hereto;

 

(c) the Maintenance Services described in Exhibit E hereto;

 

(d) the Migration Services described in Exhibit F hereto and Section 1.2.2
herein;

 

(e) the Termination Assistance Services described in Section 9.6.3 herein;

 

(f) the Governance Services described in Exhibit I hereto;

 

(g) training to Customer’s and its Affiliates’ employees and contractors, as may
be reasonably required to use the Services and with respect to the interfaces
and tools connecting any Customer systems to Vendor systems; and

 

5

--------------------------------------------------------------------------------

 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

(h) any services, functions, tasks or responsibilities necessary to comply with
Customer’s policies, procedures, and standards, as provided by Customer and/or
described herein.

 

If any services, functions or responsibilities not specifically described in
this Agreement or an SOW are required, inherent, necessary  and  customary in
the market for like services for the proper performance and provision of the
Services, they shall be deemed to be implied by and included within the scope of
the Services, as applicable, to the same extent and in the same manner as if
specifically described in this Agreement, unless this Agreement or the
applicable SOW(s) expressly states that such services, function, or
responsibilities are retained by Customer or otherwise out of scope.  Further,
the Parties shall cooperate in good faith to agree upon and implement such
further Services and Deliverables as may be requested by Customer relating to
any project described in an SOW.

 

Customer, in its sole discretion and upon reasonable prior written notice but
not less than thirty (30) days or such other period as agreed in the SOW shall
have the right to reduce the amount of Services to be provided by Vendor
pursuant to this Agreement or any applicable SOW.  In all such cases, the agreed
upon fees and other amounts to be paid under this Agreement and the applicable
SOW will be equitably reduced in accordance with the Services Fees and Charges
set forth herein.

 

Customer shall not be precluded from performing Services itself, or obtaining
services from any other provider, that may be similar or identical to the
Services.  Customer shall be under no obligation to acquire additional or future
services from Vendor.  By entering into this Agreement, Customer does not commit
that Vendor shall be the exclusive Vendor of the Services described herein.  In
addition, nothing herein shall be construed as restricting Customer from
purchasing any services or products from Parties other than Vendor.

 

The Parties acknowledge that the Services are currently being provided by
Customer or its third party service providers, and Vendor shall undertake
commercially reasonable efforts in the  performance of the Services under this
Agreement to ensure that there shall be no greater than the minimum disruption
of the Customer’s operations following the achievement of steady state for any
Statement of Work (including, without limitation, performance metrics,
automation, features, compliance levels and cycle times relating to the
Services) caused by Vendor’s acts or omissions in the provision of Services
under such Statement of Work.

 

1.2.2.                                        Migration Services.  Any time the
Vendor is required to perform any functions, tasks and responsibilities which
are currently being provided by Customer or its third party service provider,
Customer will determine, in its sole discretion, whether Vendor will need to
perform Migration services as part of the Services.  Migration Services shall be
set in Exhibit F, Migration Services, attached hereto, and may be modified as
set forth in an SOW agreed by the parties.  If any functions, tasks and
responsibilities not specifically described as part of the Migration Services
are an inherent, necessary and   customary in the market for like services  and 
are required for proper performance of the Services in accordance with this
Agreement, such functions, tasks and responsibilities shall be deemed to be
included within the scope of the Migration Services as if such functions, tasks
and responsibilities were specifically described in Exhibit F hereto.  During
the Migration period, Customer will perform those functions, tasks and
responsibilities which are designated to be Customer’s responsibility in the
Migration plan defined and more fully described in Exhibit F, Migration
Services, and any functions, tasks and responsibilities which are an inherent,

 

6

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

necessary and  customary in the market for like services  as part of such tasks
(collectively, the “Migration Plan”).

 

Unless otherwise agreed in writing by the parties in the applicable SOW,
including terms regarding payment of transition related fees or termination for
convenience fees for Migration Services, the Vendor shall pay or otherwise be
responsible for all costs in connection with providing Migration Services to
transition any Service or Services, including all costs associated with
transitioning Service(s) from Customer to Vendor or from another third party
provider (previously engaged on Customer’s behalf) to Vendor.  For the avoidance
of doubt, unless otherwise stated in the SOW, costs in connection with providing
such Migration Services include but are not limited to:  costs associated with
ramping up and ramping down of Vendor Personnel, hardware costs, training and
on-boarding of resources, travel and expense costs, licenses (e.g., software
licenses), costs associated with providing system access, and costs associated
with knowledge transfer.  Unless otherwise agreed in the SOW, Customer shall not
incur any charges, fees or expenses payable to Vendor or any third party in
connection with the Migration Services, other than those charges incurred by
Customer in connection with its performance of tasks designated in the Migration
Plan as Customer’s responsibility.

 

1.2.3.                                        Language.  All Services shall be
provided in the English language, unless otherwise specified by Customer, in its
sole discretion, in any applicable SOW.  In locations where English is not the
native language, Vendors shall provide a number of onshore and off-shore
resources, to be mutually agreed upon, who are fluent (i.e., speak, read and
write) in English and the local language used at the onsite location and the
offshore location where the Services are to be performed.  For the avoidance of
doubt, the following example has been included:  If a Vendor resource is onsite
in Japan and the offshore location associated with the support is in China,
Customer requires that there are a mutually agreed upon number of onsite Vendor
resources able to speak English, Japanese and Chinese with proficiency.

 

1.2.4.                                        Vendor Responsibilities.  In
performing the Services, Vendor shall provide its own personnel (such personnel,
including, but not limited to, the key employees set forth in the applicable SOW
(“Key Personnel”), and other employees, consultants and subcontractors,
collectively “Vendor Personnel”), equipment, tools and other materials, and
facilities at its own expense unless otherwise agreed in the SOW.  Vendor shall
supervise and manage all Vendor Personnel performing services under this
Agreement and each of the SOWs.  In addition, Vendor shall cooperate with any
third parties engaged either by or for Customer in connection with the Services,
and subject to the terms and conditions of this Agreement, shall be responsible
for all expenses incurred in performing the Services, except as otherwise set
forth in an SOW, including but not limited to connectivity, network, bandwidth
and laptop charges.

 

Subject to Section 5, Vendor shall obtain and maintain, at its own expense, any
licenses or consents necessary for Vendor to provide the Services.  Failure to
obtain any such license or consent shall not relieve Vendor of its obligations
hereunder, and Vendor shall be responsible for any additional costs incurred by
either Party as a result of such failure.

 

1.2.5.                                        Vendor Personnel.

 

1.2.5.1                                   Key Personnel.

 

(a)  Vendor Key Personnel (as agreed in the SOW)shall include the Vendor Project
Manager identified in the applicable SOW, the account manager and the engagement

 

7

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

manager, and any other individuals as mutually agreed and set forth in an SOW. 
All Vendor Key Personnel shall have sufficient knowledge and authority within
Vendor’s organization to enable Vendor to be responsive to Customer’s reasonable
requests.

 

(b)  Before assigning an individual to a Key Personnel position, whether as an
initial assignment or as a replacement, Customer shall have the right to
interview and participate in the selection of such Key Personnel.  Vendor shall
not hire, assign, or designate any new person to fill the position or perform
the duties provided by any Key Personnel without Customer’s prior written
consent, which consent may be withheld in accordance with subsection (c) below. 
All Key Personnel shall have sufficient training, education, and knowledge about
Customer’s business processes, compliance requirements, and project needs. 
Vendor shall ensure that all Key Personnel have at least one designated
individual as his or her backup.

 

(c)  Except where such Key Personnel ceases performance of the Services due to 
(i) voluntary resignation from employment with Vendor or any Vendor
subcontractor, as the case may be, (ii) dismissal from employment with Vendor or
any Vendor subcontractor, as the case may be, for misconduct (e.g., fraud, drug
abuse or theft), (iii) removal of such Key Personnel following his or her
material failure to perform obligations pursuant to this Agreement, or
(iv) death or disability of such Key Personnel, the prior written consent of
Customer referenced in subsection(b) above with respect to such Key Personnel
may be withheld by Customer in its sole and absolute discretion if such
requested reassignment or replacement would occur during the first twelve (12)
months of such Key Personnel’s engagement in the applicable SOW, but such
consent with respect to such Key Personnel shall not be unreasonably withheld
thereafter during the remaining term of the SOW.

 

1.2.5.2.                                Background Checks.  Subject to
applicable law, throughout the term of this Agreement, Vendor, at its sole cost
and expense, shall perform background checks on any Vendor Personnel performing
Services for Customer, including Vendor Key Personnel.  The background checks
shall be performed in accordance with the Customer’s Vendor Certification
Program, details of which can be found at http://www.aigscreen.com/kiosk.  All
background checks of Vendor Personnel shall be completed prior to the start of
such Vendor Personnel’s assignment hereunder.  If Customer determines that the
results of any background check do not meet its requirements, Vendor may not
assign such Vendor Personnel to perform Services hereunder.  Vendor represents,
warrants, and covenants that Vendor has and will secure the prior written
consent of each of its Vendor Personnel to disclose information regarding each
such Vendor Personnel to Customer’s designated background check provider.

 

1.2.5.3.                                Replacement of Vendor Personnel.

 

(a)  Vendor shall use commercially reasonable efforts to ensure the continuity
of all Vendor Personnel assigned to perform the Services.  In the event that any
Vendor Personnel performing Services hereunder is found to be unacceptable to
Customer for  any reason (including demonstration that he or she is not
qualified to perform or has provided false information on his or her resume),
Customer shall notify Vendor (without waiving any other rights or remedies it
may have hereunder).  Vendor shall promptly remove such Vendor Personnel from
performing Services under the applicable SOW and, Vendor shall provide a
replacement with similar experience, suitable ability and suitable
qualifications and who is acceptable to Customer, at no additional cost to
Customer.  In the event that any actual delays in meeting Customer’s deadlines
or scheduled completion dates for Services being performed under an SOW are
caused by the unacceptable performance of such Vendor Personnel, Vendor shall
provide additional temporary

 

8

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

Vendor Personnel, as requested by Customer or Vendor shall have Vendor Personnel
work additional hours and at no additional cost to Customer, in order to
complete the applicable Services in a timely manner in accordance with the SOW. 
For any Services performed on a T&M basis, Vendor will provide immediate written
notice to Customer when any Vendor Personnel leaves his or her assignment and
will not reinstate such Vendor Personnel in such assignment without Customer’s
prior written consent.

 

b) Vendor shall not terminate, transfer, reassign, or otherwise redeploy any
Vendor Key Personnel from performance of Vendor’s duties under this Agreement or
an SOW hereto before the completion of twelve (12) months of service with
Customer, or as expressly agreed by the Parties in writing, except in the case
of a voluntary termination, a for-cause termination, or as approved or requested
by Customer, any approvals not to be reasonably withheld.

 

(c)  In addition to the foregoing, during the term of an SOW and for a period of
six (6) months after the expiry or termination of such SOW, Vendor shall not
assign any Key Personnel to any competitor of Customer.  For the purposes of
this section, “Competitor” is defined as a non-governmental entity, providing
substantially similar products and services on competing products/services   in
the geographic market(s) served by the specific business unit(s) of Customer
being supported by Vendor under the applicable SOW.

 

1.2.5.3.                                Qualifications of Vendor Personnel.

 

(a)  Vendor Key Personnel and all other personnel assigned by Vendor or its
subcontractors to perform Vendor’s obligations under this Agreement shall have
the experience, training, licenses, registrations, and expertise sufficient to
perform Services and Vendor’s obligations hereunder.  As part of the Services
and at no additional cost to Customer, Vendor shall provide, and cause its
subcontractors to provide, all such training to the employees of Vendor and its
subcontractors as may be necessary for them to perform all of Vendor’s duties
hereunder (including training regarding Customer-specific policies).

 

(b)  Vendor shall maintain records relating to all Vendor Personnel who will
provide Services pursuant to this Agreement, which records shall include, at a
minimum, verification of qualifications, licenses, certifications, and
references, verifying that such Vendor Personnel are qualified in light of
applicable laws, industry standards, and any standards set forth in this
Agreement or an SOW hereto, to perform the Services.  Customer shall have the
right upon reasonable notice to inspect and audit such records, subject to the
confidentiality provisions of this Agreement.

 

1.2.6.                                        Policies, Procedures and
Standards.  Vendor and all Vendor Personnel shall observe and comply with all
Customer security procedures, rules, regulations, policies, working hours and
holiday schedules, including those set forth in Exhibit J, Network Security
Requirements, and will not disrupt Customer’s normal business operations. 
Vendor and all Vendor Personnel shall comply with all Customer information
security policies, standards and guidelines while using Customer’s systems,
networks and applications, and when communicating with Customer via email and/or
over the Internet in the course of performing Services and shall notify Customer
of any situation that will or is reasonably likely to put Customer systems,
networks or applications at risk.

 

9

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

1.3.         Performance.

 

1.3.1.                                        Service Levels.  Vendor shall
comply with the terms of Exhibit G, Service Level Requirements, and perform all
Services in such a manner as to meet or exceed the service levels set forth in
Exhibit G, Service Level Requirements, and in any SOW (collectively, the
“Service Levels” and individually a “Service Level”).  With respect to those
Services for which a Service Level is not specified, Vendor shall at all times
perform such Service or obligation with a level of accuracy and quality at least
equal to Customer’s historical, documented performance or otherwise in
accordance with Section 8.1(a).   In any event, such Services shall be
consistent with reasonable commercial practices for similar services in the
applicable industry. In addition, Vendor shall develop a plan to document the
applicable Service Level(s), which Customer shall review and approve, and then,
upon Customer’s approval of such new Service Level, Vendor shall meet or exceed
such Service Level(s).

 

1.3.2.                                        Service Level Credits.  In the
event that Vendor fails to meet any of the Service Levels set forth in
Exhibit G, Service Level Requirements, hereto or in any applicable SOW, under
the terms therein,  Customer shall be entitled to a Service Level Credit (as
defined in Exhibit G) in accordance with the formula and terms of Exhibit G
hereto.

 

1.3.3.                                        Service Level Measurement and
Reports.  Vendor shall provide to Customer a detailed, comprehensive report of
its performance against the Service Levels during the applicable reporting
period (“Service Level Reports”).  Vendor shall meet with Customer on a monthly
basis, or more frequently if requested by Customer, to review Vendor’s actual
performance against the Service Levels and shall recommend remedial actions to
resolve any performance deficiencies.  In addition, on a quarterly basis, the
Parties shall conduct a comprehensive review of Vendor’s performance against the
Service Level, and based on such review, the Parties shall agree on specific
targets and a methodology for implementing Service Level and non-Service Level
performance improvements.

 

1.3.4.                                        Benchmarking.  Customer shall have
the right to benchmark the Services and Vendor’s performance of the Services. 
Vendor shall, at no cost or expense to Customer, assist with Customer’s
benchmarking efforts.  Benchmarking shall be conducted by an independent
industry recognized third party benchmarking service provider designated by
Customer (“Benchmarker”).  In the event that the Benchmarker concludes that
Vendor’s performance of the Services is below the industry standards for
Comparable Services, Vendor shall, within thirty (30) days after the
Benchmarker’s decision, develop, for Customer’s review and approval, a plan to
bring Vendor’s performance up to mutually agreed upon industry standards as soon
as practically possible and in all events within ninety (90) days after
Customer’s approval of such plan.  The Service Levels will be adjusted
accordingly and effective ninety (90) days after Customer approves the plan. 
Vendor will bear the costs of the implementation of such plan and the
maintenance of any changes required to meet such Service Levels.  As used
herein, “Comparable Services” mean services of a similar nature with comparable
characteristics and measurement factors, including, but not limited to, volume
of business, duration of contracts, geographic service areas, technologies,
service levels, and any performance incentives or penalties which may affect the
cost of services.

 

The Benchmarker will also review Vendor’s pricing, comparing Vendor’s charges
for such Services to those charges charged by substantially similar service
providers performing substantially similar services for similarly situated
clients, including taking into account, volume of business, duration of
contracts, geographic service areas, technologies, service levels, and any
performance incentives or penalties which may affect the cost of services (the
“Charges Target”).  If a benchmarking reveals that Vendor’s prices for Services
are in excess of the Charges Target, Customer and Vendor will (i) review the
Benchmarker’s findings, and (ii) agree on the validity of

 

10

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

Benchmarking findings and any changes to Vendor’s pricing recommended by the
Benchmarker.  Any changes in charges will be effective only upon amendment to
the SOW and effective prospectively only (and not impacting any prior
work).      The cost for conducting the benchmarking will be borne by Customer.

 

1.3.5.                                        Cooperation.  Vendor shall
cooperate fully with Customer and any third party designated by Customer that
performs services for or provides products to Customer and shall disclose such
information to Customer and third parties related to Vendor, and provide such
cooperative assistance and access to systems and facilities, as reasonably
requested by Customer at no additional cost to Customer.  All such disclosures
shall be subject to the confidentiality provisions substantially consistent with
those of this Agreement.

 

1.3.6.                                        Assets and Third-Party Contracts;
Consents.  Vendor shall obtain all consents necessary for it to perform the
Services, excluding  any consents from Customer’s third party providers. 
Customer shall reasonably cooperate, as necessary, with Vendor in order for
Vendor to obtain the necessary consents.  Vendor shall pay all costs of
obtaining such consents, unless otherwise agreed in an SOW.  Such consents shall
include, but are not limited to, conveyance or assignment of all licenses and
leases used exclusively to support the Services.

 

1.3.7.                                        Customer Facilities.  During the
term of an applicable SOW, Customer, upon Vendor’s request, shall make
reasonably necessary office space, furnishings, and storage space (the “Customer
Facilities”) available to Vendor’s on-site personnel performing Services at
Customer locations specified in the applicable SOW.  Office space, furnishings,
storage space, and assets installed or operated on Customer premises and
supplies allocated are provided “AS IS, WHERE IS.”

 

Except as expressly provided in this Agreement, Vendor shall use Customer
Facilities for the sole and exclusive purpose of providing the Services to
Customer.  Use of such facilities by Vendor does not constitute a leasehold
interest or any other rights in favor of Vendor.  Vendor shall comply (at
Vendor’s own cost and expense), and shall cause Vendor Personnel to comply, with
all applicable laws and regulations, including all of Customer’s standard
policies and procedures that are posted at Customer Facilities or are otherwise
provided to Vendor, from time to time, in writing regarding access to and use of
Customer Facilities, including procedures for the physical security of Customer
Facilities.  Vendor shall not make any improvements or modifications to the
Customer Facilities without the prior written consent or Customer.  Any such
improvements will be owned by Customer.

 

1.4.         Service Fees and Other Charges.

 

1.4.1.                                                                 
Generally.  All fees payable and that Vendor may charge under this Agreement for
any Services, Deliverables, and any licenses or other rights hereunder,
including any applicable Fixed Price and/or T&M fees for Services, in each case,
under the terms of Section 1.6.1 (the “Service Fees”), are set forth herein and
the applicable SOW(s) hereto.  All Service Fees will remain in effect for the
earlier of the duration of this Agreement and the applicable SOW(s) hereto,
unless otherwise stated in the SOW.  Service Fees and all other charges payable
under the applicable SOW(s) including Pass-Through-Charges (as defined below)
are referred to collectively herein as “Charges”.  In the event that any SOW
contains an estimate of the Charges payable thereunder, the total Charges
payable under such SOW shall in no event exceed such estimate, unless otherwise
agreed to in writing by the Parties.  Except as otherwise expressly stated
herein or an SOW,

 

11

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

Customer shall not be obligated to pay Vendor any additional fees, assessments,
reimbursements, Pass-Through Charges for the Services and other obligations of
Vendor under this Agreement.

 

1.4.1.1.                                                        T&M SOWs.  For a
T&M SOW where Customer is to be billed on an hourly basis, the formula for
calculating the T&M Service Fees payable by Customer for a particular Vendor
Personnel (also referred to in this Agreement as a “Resource”) shall be A x B =
C where  A is the resource rate for the applicable Vendor Personnel set forth in
Exhibit K, Maximum Rate Card, attached hereto or another lower rate as agreed by
the Parties in an SOW (the “Resource Rate”), except as otherwise set forth in
the SOW; except as set forth in the SOW, B is the total time (in hours not to
exceed *** billable hours onsite or *** hours offshore unless previously
approved by Customer) in the applicable period for which the applicable Vendor
Personnel provided Services to Customer under the applicable approved SOW, and C
is the total allowable T&M Service Fees for such individual Vendor Personnel. 
The total Charges for a T&M SOW shall equal the Total Resource Rates and all
Pass-Through-Charges (as defined below), except as otherwise set forth in the
SOW.  “Total Resource Rates” for a particular T&M SOW shall mean the sum of all
allowable T&M Service Fees for all Vendor Personnel performing Services as
explicitly described in such SOW, and as calculated in accordance with the
foregoing.  Any T&M Services billed on an hourly basis and performed on
Saturdays, Sundays or holidays and/or after business hours shall be billed at
the Resource Rate for Services performed during non-business hours.

 

For any T&M SOWs where the Parties have agreed to a daily rate, unless the
Parties agree otherwise in an SOW, the daily rate will calculated based on the
Resource Rate and a ************ billable day for the Vendor Personnel .  The
Parties may also agree in an SOW to a daily rate which is calculated based on a
rate less than the Maximum Rate as defined in the Maximum Rate Card. If the
Vendor Personnel works less than a ********** billable day due to personal
reasons or reasons outside of Customer’s control and Customer is being billed at
a daily rate, then such daily rate shall be pro-rated based on a ********** work
day,. By way of example and for clarification purposes only, if the Vendor
Personnel works ********** and leaves early due to a doctor’s appointment,
Customer shall only be billed for the ********* worked and the daily rate shall
be reduced by half.  If the Vendor Personnel worked ********* and then left
because Vendor’s offices closed early, then the daily rate will be reduced by
one fourth (1/4).

 

Vendor shall not include in Charges any fee associated with or cost or expense
incurred by Vendor in preparing a bid to perform Services under this Agreement.

 

1.4.1.2                                   Fixed Price SOWs.  Fixed Price SOWs
shall be classified for payment term purposes either as a Periodic Payment SOW
or a Milestone/Deliverable Based SOW.

 

(a)  For a Periodic Payment SOW, the formula for calculating the applicable
fixed price Service Fee (referred to as the Total Periodic Payment Charge) shall
be: F x G = H, where F is the total fixed price Service Fees payable monthly or
at some other scheduled interval of time (e.g., quarterly or annual) agreed to
by the Parties for the Services and set forth in the applicable SOW; G is the
total number of months or other agreed upon units of time that Vendor will
perform the Services under the applicable SOW, and H = Total Periodic Payment
Charge.  For Periodic Payment SOWs, Vendor shall reasonably estimate the
applicable Pass-Through Charges (as defined below) and identify same in the
applicable SOW.  The total Charges for a Periodic Payment SOW shall be the Total
Periodic Payment Charge and the applicable Pass-Through Charges.

 

(b)  For a Milestone/Deliverable-Based SOW,  the formula for calculating the
Charges shall be as follows:  The SOW shall list all milestones and Deliverables
for

 

12

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

which Vendor is responsible along with the corresponding Service Fees for each
such milestone and/or Deliverable.  The total Charges for a
Milestone/Deliverable-Based SOW shall be the sum of the Service Fees for all
milestones and/or Deliverables covered by the SOW plus the applicable
Pass-Through Charges.

 

The total Charges shall not change unless previously approved in writing by
Customer either through a Change Order or an amendment to the applicable SOW.

 

1.4.1.3                                                                  
“Pass-Through Charges” are any charges, including Expenses (as defined in
Section 1.4.3 below), for which the Vendor will retain administrative and
managerial control but Customer retains financial control.  All Pass-Through
Charges will be invoiced without mark-up.  Vendor will use commercially
reasonable efforts to minimize the amount of Pass-Through Charges.  With respect
to services or materials paid for on a pass-through basis, Customer reserves the
right to obtain materials or services directly from a third party; designate the
third party source for such materials or services; or designate the particular
materials or services (e.g., equipment type) Vendor will obtain.  At the close
of the applicable invoice period, and subject to the applicable “not to exceed
amount” set forth in the applicable SOW, as well as Customer policies related to
Pass-Through Charges, Vendor shall invoice Customer for its actual commercially
reasonable time and actual reasonable expenses incurred in such period.

 

1.4.2.                                        Taxes.  Vendor shall be
responsible (a) for any personal property taxes on property it owns or leases,
for franchise and privilege taxes on its business, and for taxes based on
revenue, including, but not limited to, net income and gross receipts, and
(b) any sales, use, excise, value-added, services, consumption, and other taxes
and duties (collectively, “Taxes”) payable by Vendor on any goods or services,
that are used or consumed by Vendor in providing the Services and the amount of
tax is measured by Vendor’s costs in acquiring such goods or services (including
taxes and duties for telecommunication network access and/or services).  Any
local tax requirements inconsistent with this Agreement shall be addressed in
the applicable SOW.  The Parties agree to cooperate with each other to enable
each to more accurately determine their respective tax liabilities and to
minimize such liabilities to the extent legally permissible.  Vendor shall
correctly bill taxes on invoices.  All errors in the calculation of taxes and
billing of taxes are the sole responsibility of the Vendor.  All applicable
taxes shall be invoiced to and paid by Customer.  Vendor’s invoices shall
separately state the amounts of any taxes Vendor is collecting from Customer.

 

Unless Customer provides Vendor with a valid and applicable exemption
certificate within a commercially reasonable time, Customer will pay or
reimburse Vendor for Taxes that the Vendor is permitted or required to collect
from Customer and which are assessed on the purchase, license and/or supply of
Services and for which Vendor invoices Customer before the expiration of the
later of the applicable Customer’s or Vendor’s statutory period for assessment
of the relevant Taxes.  Customer will not be responsible for any penalties or
surcharges related to the tax obligations of Vendor unless and to the extent
such penalties accrue  based on the actions or inactions of Customer. Vendor
agrees to provide Customer reasonable notice as to any actions or inactions of
Customer of which Vendor is aware that could reasonably result in penalties or
surcharges.  Vendor will be responsible for remitting applicable taxes.  If
Customer pays any tax to Vendor and if it is later held that that tax was not
due, Vendor will refund the amount paid to Customer, together with all related
interest paid by the applicable taxing authority.  Any additional sales/use
taxes assessed on Vendor’s provision of Services or Deliverables resulting from
Vendor’s change in location from the location originally contemplated pursuant
to the applicable SOW on which results from the relocation or redirection of the
delivery, including temporary storage, of such

 

13

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

Services or Deliverables, either of which is made for the Vendor’s convenience,
will be paid by Vendor.

 

1.4.3.                                        Expenses.  If expressly agreed to
by the Parties in a given SOW, Customer shall pay for reasonable out-of-pocket
expenses required and actually incurred by Vendor while performing Services
(including air transportation (coach-economy only) and hotel/overnight
accommodations, as applicable), provided that:  (a) such expenses are in
accordance with Customer’s expense policies, as may be modified from time to
time; (b) Customer has approved such expenses in advance in writing; (c) Vendor
has described such expenses in writing in detail to Customer, and has submitted
supporting documentation satisfactory to Customer; and (d) such expenses do not
exceed ************* of the total fees payable  under the SOW, except as
otherwise agreed in the SOW.  Notwithstanding the foregoing, the Parties agree
that (a) Customer shall not reimburse Vendor for normal commutation expenses or
for travel and living expenses incurred by Vendor in performing Services at a
Customer facility located in the same metropolitan area as that of Vendor’s
address; and (b) any entertainment by or on behalf of Vendor shall be at no cost
to Customer.

 

1.4.4.                                        Rebates and Discounts.

 

Rebates and Discounts will be provided pursuant to Exhibit K (“Rebates &
Discount”) attached hereto.

 

1.5.         Changes in Scope.

 

Either Party may, upon written notice to the other Party, request additions,
reductions, or other changes to the scope of any or all Services (including, but
not limited to, changes to the schedule, milestones, Deliverables) to be
provided pursuant hereto or under a particular SOW, including the addition of
new services to supplement such Services (such request, a “Change Request”).

 

If a Party should issue a Change Request, Vendor shall, within three
(3) business days of Vendor’s receipt of a Change Request, provide Customer with
a written response (a “Change Order”) detailing the tasks to be performed to
accomplish the proposed changes in scope and/or services set forth in such
Change Request, as well as any changes in the Charges that may arise therefrom
in accordance with the following:

 

·      For a T&M SOW, submit the total revised Charges reflecting any increase
in the Resource Rates along with the corresponding increase to the “not to
exceed amount” set forth in the applicable SOW, and/or the addition of any new
role.

 

·      For a Fixed Price SOW, submit both the total revised Charges reflecting
any change to the fixed amount of Charges chargeable and, where applicable, a
revised resource model of Vendor Personnel reflecting any change to the baseline
volume set out in the applicable SOW.

 

If Customer elected to establish a baseline volume in the applicable SOW and if
the actual, measured volume is more than *** of the baseline volume, in each of
the three consecutive periods, then Vendor will provide details to Customer and
the Parties may agree to execute a

 

14

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

Change Request.  From time to time, Customer reserves the right to review the
offshore ratio with the Vendor to determine an optimal mix.  Should a change be
agreed upon in writing, Customer and Vendor will agree on a Change Request to
adjust the charges.

 

Further, Charges shall never be increased due  to the inaccuracy of a Vendor
estimate if and as set forth in a signed Change Order.  Each Change Order shall
be in a format substantially similar to that of the Sample Change Order attached
hereto as Exhibit B (Sample Change Order.

 

Customer, in its reasonable and good faith discretion, reserves the right to
accept, modify, or reject any or all Change Orders received from Vendor.  No
Change Order shall bind either Party unless and until Customer has accepted the
terms and conditions of such Change Order in writing, in which event the terms
and conditions of such Change Order shall be deemed an amendment to the
applicable SOW.

 

1.6.         Invoicing.

 

1.6.1.                                        Generally.  Unless otherwise
expressly set forth in an SOW, Vendor shall invoice each individual Customer
Affiliate for Charges as follows: (a) for any Fixed Price SOWs, Vendor shall
invoice Customer for such Charges upon completion of such Services and on
Customer’s written acceptance of any Deliverables, products or work performed
and if milestone based, per the milestone schedule in the SOW; or (b) for any
T&M SOWs, and for out-of-pocket expenses, Vendor shall invoice Customer monthly
in arrears.  All invoices submitted for payment will be accompanied by
substantiating documentation, or copies thereof, including, for Services
performed on a time and materials basis, name and hourly rate (consistent with
the Maximum Rate Card set forth in Exhibit K hereto) or daily rate, if agreed to
by the Parties, of Vendor Personnel performing Services, time sheets and other
documentation indicating hours worked and work performed, identification of all
activities supported and completed for the billing period, and other records to
allow Customer to determine the accuracy of invoices.  Vendor will not invoice,
and Customer will have no obligation to pay, any amount not entitled to be
invoiced under this Agreement or the applicable SOW or any amount that is not
invoiced in the manner required by this Agreement or the applicable SOW.  All
invoices, excluding amounts that are disputed by Customer (provided Customer
must notify Vendor of any dispute in writing within 45 days of receipt of
invoice), shall be payable within forty-five (45) days of Customer’s receipt
thereof. Vendor shall accommodate the diverse timesheet authorization processes
and invoicing procedures of AIGPS and each Affiliate(s).  In addition, Customer
and Customer Affiliates shall be entitled, in their sole discretion, to be pay
any and all invoices through the Automated Clearing House (ACH) Network or some
other form of electronic funds transfer system, and Vendor shall complete the
ACH/EFT form set forth in Exhibit L hereto in order for Customer and its
Affiliates to use such method of payment.

 

Notwithstanding the foregoing or any other provision of this Agreement, Customer
shall not be required to pay any Charges (including Fixed Price and T&M Service
Fees): (a) for Fixed Price SOWs only, with respect to any milestone Deliverable
payment related to any Deliverable associated with such milestone  that have not
been previously accepted by Customer in accordance with this Agreement; and/or
(b) set forth on any invoice received by Customer more than ninety (90) days
after such Charges were incurred.  In addition, Customer may withhold payment of
any Vendor invoice (or part thereof) that Customer in good faith disputes as due
or owing provided Customer has notified Vendor in writing of such dispute within
45 days of receipt of such invoice.  In such cases, Customer shall pay any
undisputed amounts and provide to Vendor a written explanation of the basis for
the dispute as to the disputed amounts.  The failure of Customer to pay a
disputed invoice, or to

 

15

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

pay the disputed part of an invoice, shall not constitute a breach or default by
Customer.  The Parties shall attempt to resolve the dispute in accordance with
Section 22 of this Agreement (Informal Dispute Resolution).  All of Vendor’s
obligations under this Agreement and all SOWs shall continue in force during the
problem resolution process, and Vendor shall have no right to suspend or
discontinue its performance.

 

1.6.2 Requisition Invoice System.  Customer may use a web-enabled system to
automate the requisition and invoicing procedures in connection with the
Services (the “Requisition Invoice System”).  As of the Effective Date, the
Requisition Invoice System is known as “Fieldglass InSite”.  Vendor hereby
agrees that any expenses incurred by Vendor in connection with Vendor’s access
and use of the Requisition Invoice System shall be borne by Vendor.

 

1.6.3 Currency; Foreign Exchange.  All invoices and payments shall be primarily
in US dollars, but may also be in the Euro, Japanese Yen, Chinese Yuan,
Philippine Peso, as well as any other local currency as the Parties mutually
agree upon in writing.  Rate cards for countries in which Services may be
performed which provide rates in the local currency for all services Vendor
provides for the benefit of Customer in the United States and Customer’s foreign
Affiliates in each such location are attached hereto as Exhibit K (the “Rate
Cards”).  With respect to Services delivered to Customer’s Indian
Affiliate(s) for the exclusive benefit of such Indian Affiliate(s), the rates in
the Rate Cards in Exhibit K will be provided in the Indian Rupee.  In the event
that Customer would like Vendor to invoice Customer for services provided for
the benefit of Customer in a location outside of the United States in US
Dollars, Vendor will determine the amount to be invoiced for such services in US
Dollars by converting the amount in the local currency based on the agreed upon
Rate Cards for the applicable country into US Dollars using the spot currency
exchange rate in effect on the last day of the month in which the Services are
invoiced to Customer.

 

Twelve months after the Effective Date and every twelve months thereafter, the
Parties will evaluate the  exchange rate (the “Exchange Rate”) and the exchange
rate on the Effective Date and successive date(s) every twelve months
thereafter, as applicable, (the “Prior Exchange Rate”) for each of the
currencies listed above or other agreed local currency versus the local currency
of the offshore country from which services are being provided (e.g., the Indian
Rupee if services are provided from India).

 

If the Exchange Rate should vary beyond *********** or more from the Prior
Exchange Rate, then the parties shall re-assess the rates in the Rate Cards for
offshore resources (the “Rates”) for the coming year through mutual discussion
and the terms below.   If the Exchange Rate for the applicable twelve month
period varied by less than ************ from the Prior Exchange Rate, then there
would be no adjustment in Rates.  However, if the Exchange Rate for the
applicable twelve month period varied by ************ or more from the Prior
Exchange Rate, then, the parties will discuss on an annual basis whether any
adjustment of ********** or more from the Prior Exchange Rate should trigger a
change in the Rates.

 

Exchange Rate will be calculated as the thirty (30) day simple average of the
applicable exchange rate on the last calendar date, or such earlier date for
which applicable exchange rates are available, during the relevant period.

 

For purposes of the previous paragraphs, the applicable exchange rates shall be
those rates published on the website of the Federal Reserve, currently located
at http://www.federalreserve.gov/releases/h10/.  If the applicable exchange
rates are not published on

 

16

--------------------------------------------------------------------------------

 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

the website of the Federal Reserve, then the exchange rates will be determined
utilizing the closing rates as published in the Market data Center section of
The Wall Street Journal (New York).

 

1.6.4 Price Adjustments.  The Charges, including the Resource Rates, identified
herein as of the Effective Date shall be fixed for a period of ********** (the
“Rate Term”).   In the event that after the Rate Term Vendor wants to increase
the Resource Rates, the Parties shall discuss such increases provided that
Vendor has (i) previously notified Customer in writing of its desire to increase
the Resource Rates,  and (ii) identified all new Resource Rates.  No Resource
Rates shall be increased without the express written agreement of Customer and
any increase shall be capped at the ***** of:  (a) *********** or (b) with
respect to Vendor’s U.S. based workers and onsite rate cards, the then current
U.S. City Average Consumer Price Index for All Urban Wage Earners and Clerical
Workers (CPI-W), or with respect to Vendor’s Indian based workers and offshore
rate cards,  the Urban Workers Consumer Price Index published by Indian
Government bodies.  Notwithstanding any terms contained within this
Section 1.6.4. any pricing term or rate adjustments agreed upon by the parties
shall not apply retroactively.

 

1.6.5 Early Pay Discount.  Vendor will provide Customer with the following early
pay discounts:  Each invoice that Customer pays within ********* calendar days
of receiving such invoice, Vendor shall provide a discount to Customer equal to
********** of the total amount due under such invoice; provided that Vendor has
the right to load the invoice for a month in the first day of the month
following such month.  For each invoice in which Customer has satisfied the
early payment criteria as set forth above, Customer shall deduct the applicable
early pay discount from its payment for the applicable invoice.

 

17

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

2.              Independent Contractor.

 

Vendor’s relationship with Customer shall be that of an independent contractor
and nothing in this Agreement should be construed to create a partnership, joint
venture, agency or employer-employee relationship between the Parties.  Vendor
is not the agent of Customer and is not authorized and shall not have any
authority to make any representation, contract or commitment on behalf of
Customer, or otherwise bind Customer in any respect whatsoever.  Further, it is
not the intention of this Agreement or of the Parties hereto to confer a third
party beneficiary right of action upon any third party or entity whatsoever, and
nothing in this Agreement shall be construed to confer upon any third party
other than the Parties hereto a right of action under this Agreement or in any
manner whatsoever.  Neither Vendor, Vendor Personnel nor any Vendor agent shall
be entitled to any of the benefits Customer may make available to its employees,
such as group insurance, profit-sharing or retirement benefits.  Vendor shall be
solely responsible for all tax returns (and all costs related thereto) required
to be filed with or made to any federal, state or local tax authority with
respect to Vendor’s performance of services and receipt of fees under this
Agreement.  Customer may regularly report amounts paid to Vendor with the
Internal Revenue Service as required by law.  Because Vendor is an independent
contractor, Customer shall not withhold or make payments for social security,
make unemployment insurance or disability insurance contributions, or obtain
worker’s compensation insurance on Vendor’s, Vendor Personnel’s and/or Vendor
agents’ behalf.  Vendor shall comply with, and shall accept exclusive liability
for non-compliance with, all applicable federal, state and local laws, rules and
regulations, including obligations such as payment of all taxes, social
security, disability and other contributions based on fees paid to Vendor, its
agents or employees under this Agreement.

 

3.              Acceptance.

 

Promptly after delivery to Customer by Vendor of any Deliverable, Customer shall
have up to thirty (30) days or such other period as agreed in the SOW (the
“Acceptance Testing Period”) to review, test, and evaluate such Deliverable to
determine whether the Deliverable meets, to Customer’s reasonable satisfaction,
the Acceptance Criteria, and if no Acceptance Criteria is listed, the
specifications or other requirements as agreed to in writing for such
Deliverable. Acceptance will be implied:  (i) if Vendor gives Customer notice
after the Acceptance Testing Period requesting Customer provide formal notice of
Acceptance and Customer fails to respond within ten (10) business days; or
(ii) if Customer puts the Deliverable into full production for five (5) Business
Days.  Acceptance will not be implied from any other event.  If, within the
Acceptance Testing Period, Customer does not accept the Deliverable by providing
Vendor with notice of such non-acceptance in writing within such Acceptance
Testing Period, and Acceptance is not implied, the Deliverable shall be deemed
rejected by Customer.  Customer may provide Vendor with a description of the
inadequacies, defects, deficiencies, or other problems in any rejected
Deliverable, and in such event, Vendor shall have fifteen (15) days following
receipt of such list or description to correct such problems and to deliver a
corrected Deliverable to Customer for Customer’s review and acceptance as set
forth above.  In the event Customer does not accept such corrected Deliverable
after two resubmissions , Customer may, in its sole discretion and in addition
to any other remedies available to it under this Agreement or otherwise, whether
at law, in equity, or otherwise:  (a) retain such Deliverable (including any
applicable documentation) and pay to Vendor the related outstanding fees;
(b) grant Vendor an additional period of time in which to correct problems in
such Deliverable; or (c) deem Vendor’s failure to provide Customer with an
acceptable Deliverable to be a material breach of this Agreement and/or the
applicable SOW.  The “Acceptance Criteria” will be set forth in the applicable
SOW.

 

18

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

4.              Disaster Recovery; Business Continuity.

 

Vendor shall comply with the terms of Exhibit H, Disaster Recovery Requirements,
including developing disaster recovery and business continuity plans with
respect to the Services to be provided, subject to final approval by Customer,
which approval shall not to be unreasonably withheld.  Such plans shall
coordinate with and shall be consistent with Customer’s and its Affiliates’
disaster recovery and business continuity plans and policies.  Vendor shall
provide Customer with reasonable prior written notice and obtain approval of
Customer of any plan to modify Vendor’s disaster recovery and business
continuity plans which may affect the Services.  Vendor shall not modify these
plans in any way that will impede the ability of Customer or the relevant
Customer Affiliates to implement their respective disaster recovery and business
continuity plans and policies within the time frames specified therein.  As part
of the Services, Vendor shall implement disaster recovery and business
continuity plans for, at a minimum, the continuation of Services, including
replacement of Vendor personnel, recovery of Customer data, and Vendor’s system
and telecommunications infrastructure as necessary to provide the Services with
no or minimal interruption of Services or material degradation of Service
quality.  Customer shall have the right to observe and participate in Vendor’s
testing of its disaster recovery and business continuity plans related to the
Services and, in the event that Customer requires reasonable changes to Vendor’s
disaster recovery and business continuity plans, Vendor, at its own costs and
expense shall implement all such reasonable changes within thirty (30) days,
unless the Parties otherwise agree in writing or unless such changes would be of
material cost or material change to the existing plan (i.e., required to set up
a cold site in another location) in which case the parties shall agree upon a
reasonable time to implement such change.  Vendor shall ensure that its disaster
recovery and business continuity plans are consistent with all applicable laws
and industry standards relating to the Services.

 

5.              Third Party Software.

 

5.1 Vendor shall install and, operate third party software as Customer shall
designate from time to time during the Term (the “Third Party Software”) in and
if, and to the extent set forth in an applicable SOW. Vendor shall, if
applicable, also continue to operate existing third party software that was
previously installed and operated by Vendor at Vendor’s facilities and on its
systems (“Existing Third Party Software””).   Unless otherwise agreed by the
Parties in writing in an SOW or otherwise, Vendor shall pay such fees (including
license fees or maintenance fees) as may be required to use the Existing Third
Party Software and any applicable sales, use or other transaction based taxes
properly payable thereon.

 

5.1.1.                                        Vendor shall not introduce any
Third Party Software in providing the Services without Customer’s prior written
approval, which approval Customer may withhold in its discretion.  In the event
that Vendor has obtained Customer’s prior written approval to acquire new Third
Party Software, as necessary or appropriate to provide the Services, and if and
to the extent agreed in a SOW, (i) Vendor shall acquire, in Vendor’s name, and
(ii) Vendor shall be financially responsible for, such Third Party Software and
shall:

 

5.1.2.                                        use reasonable efforts in these
agreements for such Third Party Software, to obtain at no additional cost to
Customer unless provided otherwise in the applicable SOW, the right to grant, to
Customer, a, non-exclusive, assignable and transferable right and license to use
such Third Party Software at the expiration or termination of this Agreement or
the applicable SOW

 

19

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

under the terms of the license agreement for such Third Party Software (provided
that upon assignment, Customer shall be liable for all obligations in connection
therewith); or

 

5.1.3.                                        in Vendor is unable to obtain the
foregoing right, notify Customer in writing of its inability to obtain and grant
Customer such a license and of the cost and viability of any other Software that
can perform the requisite functions and with respect to which Vendor has the
ability to grant such a license.  Such notice shall contain the proposed third
party’s then current terms and conditions, if any, for making the Software
available to Customer after expiration or termination of this Agreement or the
applicable SOW.

 

5.2.   Licenses for Existing Third Party Software, if any, shall remain in the
name of Vendor, as applicable, except as the Parties otherwise mutually agree,
and the terms of any such agreement shall be as set forth in a SOW.    Vendor
shall secure necessary consents and licenses for Customer to use Existing Third
Party Software in order to receive and use the Services and Deliverables under
the applicable SOW.  With respect to the Existing Third Party Software, if any,
licensed by Customer, subject to the Parties having obtained any required
consents for such Existing Third Party Software in the manner provided herein
and the payment of any applicable license fees (including any incremental
license fees) by Vendor, Customer shall grant to Vendor solely to the extent
necessary for performing the Services, the right to use Existing Third Party
Software, if applicable, that Customer has as of the Effective Date or later
obtains with respect to such Existing Third Party Software.  Vendor shall comply
with the duties and compliance standards set by Customer, including use
restrictions and those of nondisclosure, imposed on Customer by the licenses for
such Third Party Software and/or Existing Software and by the Customer Policies,
and Vendor shall not seek to modify or otherwise revoke such terms.  Except as
otherwise requested, and approved by Customer or in order to comply with its
Termination Assistance obligations, Vendor shall cease all use of such Third
Party Software and Existing Software upon expiration or termination of this
Agreement or applicable SOW.

 

5.3.   To the extent Vendor has financial responsibility for licenses for
Existing Third Party Software and/or Third Party Software licensed in the name
of Customer, Customer shall exercise termination or extension rights thereunder
as Vendor, after consultation with such Customer, reasonably directs with
respect to such Existing Third Party Software and/or Third Party Software; 
provided that Vendor shall be responsible for the costs, charges and fees
associated with the exercise of such rights.

 

6.              Intellectual Property Rights.

 

6.1.   Ownership.

 

Each Party will own its pre-existing intellectual property and improvements
thereto unless the improvements are developed as Work Product (defined below)
under this Agreement or an SOW hereto.  Vendor shall grant to Customer a limited
license to use such pre-existing intellectual property and improvements to the
extent required in connection with provision or receipt of the Services.

 

6.2.   Work Product.

 

With respect to all work product (including, without limitation, the
Deliverables) which is created pursuant to any Service or SOW under this
Agreement (whether as individual items and/or a combination of components and
whether or not the applicable Services are completed) (the foregoing,

 

20

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

collectively, “Work Product”), Customer shall be the sole and exclusive owner of
all Work Product, and of all proprietary and intellectual property rights in and
to the Work Product (including all patent, copyright, trademark, trade secret
and other proprietary rights therein and thereto).  Ownership of the Work
Product shall inure to the benefit of Customer from the date of conception,
creation or fixation of the Work Product in a tangible medium of expression
(whichever occurs first).  Each copyrightable aspect of the Work Product shall
be considered a “work-made-for-hire” within the meaning of the Copyright Act of
1976, as amended.  If the Work Product is not considered to be a
“work-made-for-hire,” Vendor hereby irrevocably assigns transfers and conveys to
Customer all exclusive right, title and interest in and to the Work Product, and
all copies thereof, without further consideration in perpetuity (whether
currently existing or conceived, created or otherwise developed later),
including all copyrights, trademarks, trade secrets, patents, industrial rights
and all other intellectual and proprietary rights related thereto (the
“Proprietary Rights”), effective immediately upon the inception, conception,
creation or development thereof and for no further consideration
(“Assignment”).  The Proprietary Rights shall include all rights, whether
existing now or in the future, whether statutory or common law, in any
jurisdiction in the world, related to the Work Products, together with all
national, foreign and state registrations, applications for registration and all
renewals and extensions thereof (including any continuations,
continuations-in-part, divisionals, reissues, substitutions and reexaminations);
all goodwill associated therewith; and all benefits, privileges, causes of
action and remedies relating to any of the foregoing, whether before or
hereafter accrued (including the exclusive rights to apply for and maintain all
such registrations, renewals and extensions; to sue for all past, present and
future infringements or other violations of any rights relating thereto; and to
settle and retain proceeds from any such actions).  Except as may be set forth
in the applicable SOW or otherwise agreed to in writing by the Parties, Vendor
retains no rights to use the Work Products and agrees not to challenge the
validity of Customer’s ownership in the Work Product.  The Assignment shall not
lapse under any circumstances, including any failure of Customer to exercise any
of its rights under the Assignment for any period, which includes Customer not
making use of the Deliverables for any period.  Vendor shall obtain similar
written undertakings from all Vendor Personnel who are or will perform any
Services, so as to ensure Customer’s ownership of the Work Product as provided
herein and enable Customer to perfect, preserve, register and/or record its
rights in any Work Product.  To the extent, if any, that any Work Products or
Proprietary Rights are not assignable or that Vendor retains any right, title or
interest in and to any Work Product or any Proprietary Rights, Vendor
(a) unconditionally and irrevocably waives the enforcement of such rights, and
all claims and causes of action of any kind against Customer with respect to
such rights; (b) agrees, at Customer’s request and expense, to consent to and
join in any action to enforce such rights; and (c) hereby grants to Customer a
perpetual, irrevocable, fully paid-up, royalty-free, transferable, sublicensable
(through multiple levels of sublicenses), exclusive, worldwide right and license
to use, reproduce, distribute, display and perform (whether publicly or
otherwise), prepare derivative works of and otherwise modify, make, have made,
sell, offer to sell, import and otherwise use and exploit (and have others
exercise such rights on behalf of Customer) all or any portion of such Work
Product in any form or media (now known or later developed).  The foregoing
license includes the right to make any modifications to such Work Product
regardless of the effect of such modifications on the integrity of such Work
Product, and to identify Vendor, or not to identify Vendor, as one or more
authors of or contributors to such Work Product or any portion thereof, whether
or not such Work Product or any portion thereof have been modified.  Vendor
further irrevocably waives any “moral rights” or other rights with respect to
attribution of authorship or integrity of such Deliverables that Vendor may have
under any applicable law under any legal theory.  Vendor hereby waives and
quitclaims to Customer any and all claims, of any nature whatsoever, which
Vendor now or may hereafter have for infringement of any Work Product or
Proprietary Rights assigned and/or licensed hereunder to Customer.

 

21

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

Vendor acknowledges that the Parties do not intend Vendor to be a joint author
of the Work Product and that Vendor shall in no event be deemed the joint author
of any Work Product.  The Parties will cooperate with each other and execute
such other documents as may be necessary and appropriate to achieve the
objectives in this Section, this Agreement and any applicable SOW hereto.
Without limiting the foregoing, prior to any Vendor Personnel providing any
Services hereunder, Vendor shall require each such Vendor Personnel to execute
an assignment agreement with Vendor.  Work Product shall not include and the
assignment obligations in this Section shall not apply to: (a) any creations
that were conceived, created or reduced to practice by or for Vendor (alone or
with others) independently without reference to any work created for or provided
by Customer and/or prior to commencement of this Agreement (collectively,
“Background Technology”); or (b) any software, materials or other technology
which is owned or controlled by a third party, including any open source code
(“Third Party Technology”). Vendor shall, immediately upon Customer’s request or
upon the termination, cancellation or expiration of any SOW or this Agreement,
turn over to Customer all Work Product (including all Deliverables and other
materials and information) prepared or developed pursuant to such SOW or this
Agreement (as applicable), whether completed or in progress, and any Customer
Confidential Information (as defined below), documents or other materials held
by or on behalf of Vendor, together with all copies thereof.

 

6.3.   Vendor License to Use Work Product.

 

Customer hereby grants to Vendor, during the term of the applicable SOW(s) and,
as necessary the Term of this Agreement, a non-transferable, non-exclusive,
royalty-free, fully paid-up limited license to use the Work Product solely as
necessary to provide the Services to Customer and/or its Affiliates.  Neither
Vendor (including Vendor Personnel) nor any subcontractor shall have the right
to use the Work Product, including in connection with the provision of services
to its other Customer Affiliate, without the prior written consent of Customer,
which consent may be withheld, delayed, given or conditioned in Customer’s sole
discretion.

 

6.4.   Customer Data.

 

Vendor acknowledges and agrees that, except as expressly set forth in this
Agreement, Customer owns, and shall at all times retain ownership of, all right,
title and interest in and to the Customer data (including Confidential
Information, Client Data and all other software, materials, and other
intellectual property that Customer provides to Vendor) and to any modification,
compilation or derivative works therefrom (collectively, “Customer Data”). 
Customer shall permit Vendor to have access to Customer Data solely to the
extent Vendor requires access to such Customer Data to provide the Services in
accordance with the terms of this Agreement and the applicable SOW hereto and in
any event only to the extent permitted under any applicable third party
agreements.  Vendor may only use the Customer Data to perform the Services for
Customer and may not otherwise use, disclose, or modify Customer Data, merge it
with other data, commercially exploit it, or engage in any other practice or
activity that may in any manner adversely affect the integrity, security, or
confidentiality of such Customer Data, other than as specifically permitted
herein or as directed by Customer in writing.

 

6.5.   Vendor Proprietary Information.

 

To the extent that the provision of the Services, or the use or exploitation of
any Work Product, requires the use or incorporation of any Background
Technology, Third Party Technology

 

22

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

(such information and materials, collectively, “Vendor Proprietary
Information”), Vendor shall (a) notify Customer in advance of any potential use
or incorporation thereof; (b) obtain the prior written authorization of Customer
for such use or incorporation; (c) at Customer’s request, provide Customer with
copies of any such Vendor Proprietary Information; and (d) list any Vendor
Proprietary Information to be used in the applicable SOW.  All such Vendor
Proprietary Information shall be marked by Vendor as “confidential” or
“proprietary,” or, if disclosed orally or in other intangible form, shall be
summarized by Vendor in writing within fifteen (15) days after such disclosure. 
If Vendor fails to obtain such authorization or give such notice, Vendor agrees
that it shall make no claim against Customer with respect to any such Vendor
Proprietary Information.  Except to the extent otherwise expressly set forth in
an SOW or otherwise agreed by the Parties in writing, in the event that any
Vendor Proprietary Information is incorporated into or otherwise included in, or
is necessary to operate any Deliverable or other Work Product, Vendor hereby
grants to Customer an irrevocable, perpetual, fully paid-up, non-exclusive,
royalty-free, transferable, sublicensable (through multiple levels of
sublicensees), worldwide right and license to reproduce, distribute, display and
perform (whether publicly or otherwise), prepare derivative works of and
otherwise modify, make, have made, sell, offer to sell, import and otherwise use
and exploit (and have others exercise such rights on behalf of Customer) all or
any portion of such Vendor Proprietary Information in connection with
developing, enhancing, marketing, distributing or providing, maintaining or
supporting, or otherwise using or exploiting, Customer products and services, in
any form or media (now known or later developed), without consideration and
without any obligation to account to Vendor or any third party.

 

7.              Audit.

 

7.1.   Books and Records.

 

Vendor shall maintain (i) complete and accurate records and books of account
with respect to this Agreement, the Services and all SOWs hereunder, including,
where practical, electronic copies of all such records and books, consistently
applied and complying in all respects with all applicable laws and regulations
including transaction-level documentation, such as supporting invoices, purchase
orders, tax returns, exemption certificates, and other relevant documents, to
substantiate all of the Service Fees and Charges hereunder, and (ii) records and
information sufficient to show its compliance with the terms of this Agreement
and any SOWs, including the terms of this Section.  Such records shall include
Vendor’s books, work, documents, papers, materials, payrolls, records, accounts,
and any and all data relevant to this Agreement. Such records and books of
account of Vendor’s business shall be maintained by Vendor at its principal
business office; Customer (or its designees) shall have the right to inspect,
examine, and make extracts of information; to copy any part thereof at any
reasonable time during normal business hours; and to audit and verify
statements, invoices or bills submitted by Vendor pursuant to this Agreement. 
Upon Customer’s prior notice to Vendor, any such records (including records that
Vendor may store off-site) will be made available to Customer (or its designees)
promptly and in no event later than any time period requested or specified by a
regulator.  Vendor shall retain and maintain accurate records and documents
relating to performance of Services and the Service Fees and Charges paid or
payable under this Agreement until the latest of (a) the time periods to be set
forth in this Agreement and/or the applicable SOW (but not less than three
(3) years from the date of the final payment under this Agreement; (b) following
the final resolution of all audits or the conclusion of any litigation or other
dispute resolution with respect to this Agreement; (c) Customer’s record
retention policy; (d) Vendor’s record retention policy; or (e) such longer time
period as may be required by applicable federal, state, local and/or
international laws or regulations, including tax laws and statutory accounting
and recordkeeping requirements, or the hold

 

23

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

requirements of any litigation, investigation, or other legal proceeding. Vendor
will cooperate upon Customer’s written request for preservation and production
requirements related to any investigation or other legal proceeding.

 

7.2.   Notice, Timing and Conduct of Audits.

 

Other than in the case of security audits, or audits triggered by a good faith
suspicion of fraud or breach of Vendor’s confidentiality obligations under this
Agreement, Customer shall provide Vendor commercially reasonable notice before
conducting audits.  Customer shall use commercially reasonable efforts to
conduct audits, or cause audits to be conducted, during normal business hours
and in a manner that does not unreasonably interfere with Vendor’s normal course
of business.  Any audit conducted under this Agreement shall be subject to the
following limitations: (i) use of any third party that is or acts for a
competitor of Vendor shall be subject to Vendor’s prior written approval, such
approval not to be unreasonably withheld or delayed, and (ii) Customer or any
auditor conducting such audit on its behalf shall at all times comply with any
and all reasonable security and confidentiality guidelines and other policies of
Vendor with respect to the audit, which have been previously provided, unless
such guidelines are in conflict with the subject matter and requirements of the
audit.

 

7.3.   Performance Audits.

 

On an annual basis, Customer and/or its designated representative may conduct a
performance audit on Vendor’s premises or the site of the Services to ensure
Vendor’s compliance with the terms of this Agreement or any applicable SOWs,
applicable laws and regulations, or Customer’s internal policies, which have
been provided to Vendor, to evaluate Vendor’s performance under this Agreement
and as otherwise required for regulatory and reporting purposes (such inspection
and review, a “Performance Audit”).  Vendor will provide to Customer and/or its
designated representatives all necessary access to information, Vendor Personnel
and Vendor’s subcontractors’ employees and agent’s facilities and infrastructure
to the extent each of the foregoing relates to the Services, and all support
reasonably necessary in connection with the Performance Audit at no charge to
Customer.  Any Performance Audit shall be conducted during Vendor’s normal
business hours in such a manner as not to interfere with Vendor’s normal
business activities.  Vendor shall require its subcontractors providing Services
under this Agreement to allow Customer and/or its designated representatives to
exercise the same rights as imposed on Vendor.

 

If, as a result of any Performance Audit or at any other time it is determined
by Customer that Vendor has not complied with the terms of this Agreement or has
failed to perform in accordance with the requirements thereof (each, a
“Performance Failure”), Vendor shall promptly prepare a plan reasonably
acceptable to Customer to correct the applicable Performance Failure(s) and upon
Customer’s acceptance of such plan shall correct all Performance Failures
identified in the Performance Audit (if within scope of the SOW).  If such
Performance Failure is not remedied in accordance with the foregoing provision
promptly and in no event later than time period specified for the applicable
level of severity in Exhibit G hereto after receipt of Customer’s notice of such
noncompliance, such failure shall be deemed a material breach, subject to
applicable cure periods.

 

7.4.   Financial Audits.

 

Upon Customer’s request, Vendor shall allow Customer and/or any independent
third party selected by Customer to fully audit Vendor’s respective Affiliates’
books and records to the extent necessary to verify any amounts paid or payable
hereunder (provided that Vendor shall not be

 

24

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

obligated to share its internal cost or profit data).  Such auditors shall be
provided with full access to such information, books, and records as may be
necessary to confirm the accuracy of Vendor’s invoices, documents, and other
information supporting such invoices and any pricing adjustment computations. 
If any such audit reveals that Vendor has overcharged Customer or that Customer
has overpaid for any of the Services during the period to which the audit
relates (as determined prior to the commencement of the audit), then Vendor
shall, no later than thirty (30) days after the audit is concluded and Vendor
has been advised of the results, provided that Vendor does not dispute such
results based on contrary findings from an alternative auditor, refund any
overpayment, including any taxes collected from Customer thereon plus interest
at the prevailing interest rate from the date of payment of the overcharge
through the date the overcharge is refunded by Vendor.    If any such audit
reveals that the overcharge or overpayment by Customer is five percent (5%) or
more of the total amount actually owed to Vendor under the applicable
invoice(s), Vendor shall also reimburse Customer for the reasonable costs of the
audit. Vendor shall in no event dispose of, destroy, alter or mutilate said
books, work, documents, papers, materials, payrolls, records, accounts, and/or
data in any manner whatsoever for three (3) years after the final payment under
this Agreement, or until all pending matters are closed, whichever is later.

 

7.5.   SSAE 16 Type II Reports.

 

To the extent that Vendor does not routinely perform SSAE 16 Type II audits, at
Customer’s expense Vendor will cause a reputable, nationally recognized
independent auditor, to provide SSAE 16 “Type II” audit reports (“Type II
Report”) on internal controls over financial reporting placed in operation and
tests of operating effectiveness of those controls for Vendor, Vendor’s
Affiliates, and any subcontractors with respect to the Services performed under
this Agreement.  To the extent that Vendor does perform an annual SSAE 16 Type
II audit, Vendor shall provide a copy of the final Type II Reports to Customer. 
In either instance, Vendor shall provide such Type II Reports at a time
specified by Customer to meet its and its Affiliates’ compliance program, audit
requirements, and other contractual and legal obligations.  The methodology and
scope of such SSAE 16 audits will be at least as comprehensive as those provided
as of the effective date, provided that Vendor will take all reasonable steps to
accommodate additional requests of Customer to meet the requirements summarized
above.  Vendor shall provide Customer and its relevant Affiliates, at Vendor’s
sole cost and expense with an appropriate certification, with respect to a
period specified by Customer, following the last day of coverage of any such
Type II Report, which shall (a) certify that the conclusions stated in the Type
II Report remain applicable through to the end of such period and (b) identify
and describe any change in internal controls or other circumstances that may
impact such conclusions.  Vendor shall comply with the Type II Report and
Customer security standards set forth in Exhibit M (Information Security
Schedule) hereto.

 

7.6.   Vendor Reports.

 

Vendor shall make available to Customer the findings of any review or audit
conducted by Vendor, its Affiliates, or their contractors, subcontractors,
agents, or representatives (including internal and external auditors), to the
extent such findings reflect conditions and events which have a material impact
on this Agreement, any SOW thereto, and/or the Services.  On an annual basis,
Vendor shall provide a written certification to Customer that all invoices
provided during the previous calendar year are accurate, complete, and comply
with this Agreement.

 

25

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

7.7.   Cost of Audit.

 

Except as expressly set forth in this Agreement, each Party will bear its own
costs and expenses, including auditor fees that it may incur in performing its
obligations under this Section.

 

7.8.    Compliance.

 

Failure of Vendor to comply with any of the requirements set forth in these
Audit provisions shall be deemed a material breach of this Agreement.

 

7.9.   Federal Regulatory Audits.

 

Vendor acknowledges that under the Bank Service Corporation Act (12 U.S.C. §1861
et seq.) and other Laws applicable to Customer, in performing the Services
contemplated under this Agreement, Vendor may be subject to examination by
Governmental Authorities including United States Federal supervisory agencies. 
Vendor shall submit to, and cooperate fully with, any such examination.  Subject
to Customer’s prior approval, Vendor shall promptly address and implement all
recommendations for improvements resulting from such examinations.

 

8.              Representations and Warranties; Disclaimer.

 

8.1.   Vendor Representations and Warranties.

 

Vendor represents and warrants:

 

(a)  Vendor shall provide the Services in a manner that meets or exceeds the
performance standards set forth in this Agreement or the applicable SOW, or , if
not stated in the applicable SOW, at or above the levels achieved by Customer
(in the case of Services performed by Customer) and required to be achieved by
Customer’s Vendors (in the case of services performed by third party Vendors)
during the twelve (12) months prior to the Effective Date, if applicable and
available, except where Customer has agreed to specific quantitative Service
Levels in this Agreement and/or an SOW hereto.

 

(b)  The Services shall be performed with promptness and diligence and executed
in a workmanlike manner, in accordance with the practices and professional
standards used in well-managed operations performing services similar to the
Services;

 

(c)  Vendor shall use an adequate number of qualified individuals with suitable
training, education, experience, and skill to perform the Services and be
sufficiently familiar with the technology, processes and procedures used to
provide such Services;

 

(d)  Vendor is either the owner of, or has sufficient and valid rights and
authorizations to use, the Existing Third Party Software or Background
Technology, and all intellectual property rights therein, which Vendor provides
or that is to be utilized by Vendor or approved subcontractors in the provision
of the Services.

 

(e)  Subject to 12.3, below, the Services, including any products materials and
Deliverables used to provide the Services, Work Product and Deliverables do not
and will not misappropriate, infringe or violate the intellectual property
rights of any third party, including any patent, copyright, trademark, trade
secret, publicity, privacy or other intellectual property or other rights of any
third party, and are not and shall not be defamatory or obscene.  The Work
Product shall be an original work of Vendor, and each Vendor Personnel or other
person involved in the

 

26

--------------------------------------------------------------------------------

 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

development of Work Product has executed (or prior to any such involvement,
shall have executed) a written agreement with Vendor in which such person and/or
subcontractor (i) assigns to Vendor all right, title and interest in and to the
Work Product in order that Vendor may fully grant the rights and assignments to
Customer as provided herein and (ii) agrees to be bound by confidentiality and
non-disclosure obligations no less restrictive than those set forth in this
Agreement;

 

(f)  The Services, Work Product and/or Deliverables shall substantially conform
to the technical and functional specifications in a SOW (“Specifications”) for
such Services, Work Product and/or Deliverables such that Services, Work Product
and/or Deliverables are free from Material Defects as agreed and defined by the
Parties or set forth in the applicable SOW for the Warranty Period. As part of
the Services, during the applicable Warranty Period, Vendor will promptly
correct any Material Defects which prevent any Services, Work Product or
Deliverable(s) from conforming to the Acceptance Criteria or Specifications
specified in this Agreement or SOW. “Warranty Period” shall mean, with respect
to a Deliverable or Service, a period of sixty (60) days following the
Acceptance of the Work Product or a Deliverable, or the performance of a
Service, or such other time period as my be set forth in the applicable SOW.  
Notwithstanding the forgoing, Vendor’s obligations under this
Section 8.1(f) shall not apply to the extent such non-conformance with the
Specifications or Acceptance Criteria is caused by (i) Customer’s hardware
malfunction, but only to the extent such hardware malfunction caused the
non-conformance (ii) third party software not licensed through Vendor but only
to the extent that such third party software caused the non-conformance,
(iii) the installation of the Deliverable in a hardware or operating environment
expressly prohibited in the applicable specifications in the SOW; and
(iv) modifications or customization, of the Deliverables which are not created,
authorized in writing, or directed in writing by Vendor, but only to the extent
that such modifications, customization caused the non-conformance.

 

(g)  Vendor shall, as part of the Services, for securing all authorizations,
permits, licenses, consents, approvals, and/or waivers, whether U.S. or foreign,
and including all applicable import/export control approvals, which are required
for Vendor to provide the Services and any Work Product or Deliverable to
Customer or its Affiliates (collectively, “Authorizations”).  Vendor will take
all lawful steps necessary to obtain such Authorizations no later than the time
specified in the implementation and transition milestones, or as otherwise
required by Customer, and to maintain such Authorizations in full force and
effect during the remainder of the Term;

 

(h)  Vendor is not, and covenants that it shall not be, in violation of any
laws, ordinances, statutes, rules, regulations or orders of governmental or
regulatory authorities to which it or the provision of the Services are subject
(including applicable statutory accounting standards), including the Privacy
Laws (collectively, the “Laws”), and has not failed, and shall not fail, to
obtain any licenses, permits, franchises, or other governmental authorizations
necessary for the ownership of its properties or the conduct of its business,
which violation or failure, either individually or in the aggregate, might
adversely affect its business, properties or financial condition, or performance
of the Services. Without limiting the foregoing, and notwithstanding any other
provision of this Agreement, Vendor shall be solely responsible for, and for all
costs associated with:

 

(1)  Confirming, with applicable PRC Governmental Authorities (as defined in
Section 8.4 below), whether the technology (a) to be provided under this
Agreement to Vendor in PRC and (b) to be provided by Vendor from PRC to
Customer, is deemed

 

27

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

“unrestricted,” “restricted,” or “prohibited,” and promptly notifying Customer
in writing of such classification(s);

 

(2)  Promptly procuring, completing and filing, as applicable, any documents,
approvals, authorizations, filings, and registrations necessary under PRC law
for the terms and conditions of this Agreement and for the performance of the
obligations and activities contemplated hereunder (including by filing this
Agreement with the PRC Ministry of Commerce (“MOFCOM”) and, if required by
applicable law, rule, or regulation, by obtaining any approvals for this
Agreement from the relevant PRC Governmental Authorities);

 

(3)  Promptly securing any necessary approvals to ensure that this Agreement and
the relationship between all Parties hereto as contemplated hereunder complies
with all laws, rules and regulations of the PRC and of any applicable PRC and of
any applicable PRC Governmental Authorities;

 

(4)  Promptly providing Customer with copies of all correspondence and
documentation arising from or related to Vendor performance of its obligations
in foregoing subsections;

 

(5)  Immediately notifying Customer in the event that any documents, approvals,
authorizations, filings, or registrations required pursuant to foregoing
subsections cannot be made or obtained, which notice shall include a detailed
description of the reasons therefore;

 

(6)  Confirming, with applicable PRC Governmental Authorities, the
classifications as “unrestricted”, “restricted” or “prohibited” under the PRC,
Foreign Trade Law of any software improvements created, developed or reduced to
proactive by Vendor in PRC in its performance of Services hereunder;

 

(7)  Providing Customer in advance with copies of the form of any employment
agreement(s) that Vendor in PRC intends to use in relation to this Agreement,
which employment agreements(s) shall be subject to Customer’s review and written
approval, and following such approval, ensuring that such employment
agreement(s) are filed in a timely manner with any applicable local PRC labor
bureau(s) or other PRC Governmental Authorities;

 

(8)  Reasonably cooperating with Customer, at Customer’s expense, in Customer’s
registration in the PRC of any copyrights, trademarks, and other intellectual
property rights in Customer marks and materials to be used in connection with
this Agreement; and

 

(9)  Promptly providing Customer with written notice of any material changes to
PRC laws, rules or regulations of which Vendor becomes aware, which could
materially affect Vendor’s performance of this Agreement;

 

(i)  Vendor shall implement and use industry best practices to identify, screen,
and prevent, and warrants that Vendor shall use the latest available, most
comprehensive virus detection scanning and remediation program(s) and shall
notify Customer immediately if it suspects, reasonably believes or becomes aware
of the existence of any viruses in or affecting the Services and

 

28

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

if it identifies any elements thereof that would make any of them susceptible to
known viruses or viruses the Vendor comes to know of and shall not knowingly
introduce, any virus or disabling device in the Services, including any
hardware, software, or other resources utilized by Vendor, a Vendor affiliate,
subcontractor, or Customer or Customer Affiliate in connection with the
Services;

 

(j)  As part of the Services, Vendor shall use all reasonable efforts to reduce
and/or eliminate the effects of any viruses, malicious or harmful code, or
disabling devices introduced in any Deliverable or Service as delivered by
Vendor or its subcontractors, including, without limitation, by restoring and/or
bearing the cost to recreate any lost data which was hosted on Vendor’s servers
or at Vendor’s facilities -operational efficiencies, and/or software
programming.  If a Work Product or Deliverable will contain any open source
code, Vendor will identify such open source code in the applicable SOW or Change
Order and will attach a copy of the license to such open source code of the SOW
or Change Order; as the case may be;

 

(k)  Vendor is a Delaware corporation, and is qualified and registered to
transact business in all locations where the performance of its obligations
hereunder would require such qualification and has all necessary rights, powers,
and authority to enter into and perform this Agreement and to bind its
organization with respect to the same, and the execution, delivery, and
performance of this Agreement by Vendor have been duly authorized by all
necessary corporate action.  Vendor’s execution of and performance under this
Agreement shall not breach any oral or written agreement with any third party or
any obligation owed by Vendor to any third party to keep any information or
materials in confidence or in trust;

 

(l)  The execution and performance of this Agreement by Vendor shall not violate
any law, statute, or regulation and shall not breach any agreement, covenant,
court order, judgment or decree to which Vendor is a party or by which it is
bound;

 

(m)  Vendor owns, free and clear of all liens and encumbrances, all right,
title, and interest in and to the tangible property and Background Technology
and in and to the Existing Third Party Software related proprietary and
intellectual property rights, or has received appropriate licenses, leases, or
other rights from third parties to permit such use;

 

(n)  This Agreement shall constitute a valid, binding, and enforceable
obligation of Vendor;

 

(o)  There is no action, suit, or proceeding pending or threatened against or
affecting Vendor before or by any court, administrative agency, or other
governmental authority which in any way will impair Vendor’s ability to perform
all of its obligations under, or which otherwise brings into question the
enforceability or validity of the transactions contemplated by this Agreement,
any SOW hereto, or the accuracy of Vendor’s representations, warranties, and
covenants under this Agreement;

 

(p)  Reserved;

 

(q)  Vendor shall comply with Section 14 (Client Data) below and the terms of
the Vendor Data Security Schedule attached as Exhibit M; and

 

(r)  Unless otherwise provided for in a SOW Vendor shall, at no additional cost
to Customer, maintain compliance with the Software Engineering Institute (SEI)
Capability Maturity Model Integration (CMMi) Level 5 requirements for all Vendor
facilities where Vendor is

 

29

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

performing work for Customer.  Vendor’s SEI CMMi Level 5 compliance shall be
subject to periodic assessment and verification by an independent third party
auditor approved in advance by Customer.  The expense of such independent
assessment and verification shall be borne by Vendor, and the results of such
assessment and verification shall be promptly provided to Customer in writing. 
Vendor shall promptly notify Customer in writing of any changes or reassessments
with respect to Vendor’s CMM, ISO, PCMM and other industry certifications,
without any additional cost to Customer.  To the extent any such reassessment
involves an audit of Vendor, a copy of all such audit findings shall promptly be
provided to Customer.

 

8.2.   Customer Representations and Warranties.

 

Customer represents and warrants that (a) it is duly organized and validly
existing and in good standing under the laws of the state of its incorporation
or formation and (b) Customer’s performance of this Agreement shall not violate
or conflict with any agreement to which Customer is a party.

 

8.3.   Disclaimer.

 

EXCEPT AS SET FORTH IN THIS SECTION 8 OR AS OTHERWISE EXPRESSLY SET FORTH IN
THIS AGREEMENT, NEITHER PARTY MAKES, AND EACH PARTY HEREBY DISCLAIMS, ANY OTHER
REPRESENTATIONS OR WARRANTIES OF ANY KIND, WHETHER EXPRESS, IMPLIED (EITHER IN
FACT OR BY OPERATION OF LAW), OR STATUTORY, WITH RESPECT TO THE SUBJECT MATTER
OF THIS AGREEMENT, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.

 

8.4.   Foreign Corrupt Practices Act.

 

8.4.1.                                        In its performance under this
Agreement, Vendor and its officers, directors, employees and agents shall comply
with Foreign Corrupt Practices Act of 1977, as amended (“FCPA”).  Vendor
acknowledges that the FCPA prohibits employees, agents, consultants or any other
person acting on behalf of any United States company or any of its domestic or
foreign subsidiaries from making (directly or indirectly) payments (whether made
in the United States or elsewhere) to a Government Official for the purpose of
influencing official acts or decisions of any Governmental Agency.  For purposes
of this Agreement, “Government Official” shall mean any: (a) officer or employee
of a Governmental Agency, including an immediate family member thereof,
(b) person acting in an official capacity for a Governmental Agency, or
(c) official of a political party or candidate for political office or candidate
for office in a political party; and “Governmental Agency” shall mean:  (a) the
central government of India, People’s Republic of China (“PRC”), or any other
country in which the Services are being performed or any department or
regulatory authority thereof, (b) the government of any political subdivision of
India, PRC, or any other country in which the Services are being performed or
any department or regulatory authority thereof, (c) a semi-governmental or
judicial person or entity in India, PRC or any other country in which the
Services are being performed, or (d) a person or entity (whether autonomous or
not) who is charged with the administration of any rule, regulation or law.

 

8.4.1.1.        Vendor hereby represents warrants and covenants to Customer that
in connection with its performance under this Agreement:

 

30

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

8.4.1.2           Vendor has not made, and will not, make, directly or
indirectly, any payment, loan or gift (or any offer, promise or authorization of
any such payment, loan or gift) of money or anything of value to or for the use
of:  (i) any Government Official; or (ii) any officer, director, employee, or
owner of any actual or potential customer of the Customer; or (iii) any other
person under circumstances in which Vendor knows that all or any portion of such
money or thing of value will be offered, given or promised, directly or
indirectly, to any person named in subsection (i) or (ii) above, for the purpose
of inducing the aforementioned person to do any act or make any decision in his
official capacity (including a decision to fail to perform his official
function) or use his influence with a Governmental Agency in order to obtain or
retain any business or perform its obligations hereunder (other than certain
facilitating payments specified in the FCPA that are permitted).  For purposes
of this Agreement, “Governmental Authority” shall mean any applicable
(a) federation, country, nation, state, sovereign, or government; (b) federal,
supranational, regional, state, local, or municipal political subdivision;
(c) governmental or administrative body, instrumentality, department, or agency;
(d) court, administrative hearing body, arbitrator, commission, or other similar
dispute resolving panel or body; or (e) any other entity exercising executive,
legislative, judicial, regulatory, taxing, or administrative functions of a
government with jurisdiction over the applicable matter;

 

8.4.1.3.        No payment has been or shall be approved or made by Vendor with
the intention or understanding that any part of such payment is to be used for
any purpose other than that described by the documents supporting such payment;
and

 

8.4.1.4           Should Vendor learn of any payment, offer or agreement to make
a payment to the Government Official for the purpose of maintaining or securing
business, Vendor will as soon as practicable advise Customer thereof.

 

8.4.2.                                        Notwithstanding anything to the
contrary, if Vendor takes any action that could constitute a violation of this
Section or the FCPA, Customer may, at its sole option, immediately (without
further opportunity to cure) terminate this Agreement and/or any SOW executed
hereunder.

 

9.              Term/Termination.

 

9.1.   Term.

 

This Agreement shall commence on the Effective Date and remain in full force and
effect, unless and until terminated earlier in accordance with this Section 9
(the “Term”).

 

9.2.   Termination.

 

9.2.1.                                        Termination for Convenience. 
Customer may immediately terminate this Agreement or any SOW, unless otherwise
set forth in an applicable SOW, in whole or in part, upon thirty (30) days prior
written notice (specifying the effective date of termination) to Vendor.

 

9.2.2.                                        Termination for Cause.

 

9.2.2.1.  AIGPS may terminate this Agreement in whole or in part for cause for
any of the reasons set forth below in this Section 9.2.2 (each a “Cause”). 
AIGPS or Customer may likewise terminate in whole or in part an SOW into which
it has entered for any Cause applicable to such SOW and Vendor’s performance
thereunder:

 

31

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

(a)  If Vendor, directly or indirectly through Vender Personnel and/or Vendor’s
subcontractors or agents, commits a material breach of its obligations under
this Agreement (and, if such material breach is capable of being cured within
thirty (30) days or other applicable cure period specified in this Agreement or
the applicable SOW and Vendor fails to cure such material breach in all material
respects within such cure period);

 

(b)  Immediately upon notice, if Vendor, directly or indirectly through Vendor
Personnel and/or Vendor’s subcontractors or agents, commits a breach of its
confidentiality and data security obligations under Sections 13 and 14 of this
Agreement;

 

(c)  Immediately upon notice, if Vendor, directly or indirectly through Vender
Personnel and/or Vendor’s subcontractors or agents, misuses or infringes
Customer’s or its Affiliates’ intellectual property, including Customer’s or its
Affiliates’ trademarks or service marks;

 

(d)  Customer otherwise has reasonable cause to believe that Vendor is not in a
financial position to perform its obligations under this Agreement consistently
and in a sustained manner

 

(e)  If Vendor through Vendor Personnel and/or Vendor’s subcontractors or
agents, fails to satisfy any critical Service Level in any consecutive three
(3) month period during the Term, provided that Customer grants Vendor a 30 day
cure period.

 

(f)  A change in control of Vendor, or of an entity which is directly or
indirectly controlled by Vendor and which provides a substantial portion of the
Services (a “Vendor Subsidiary”) on 10 business days prior written notice within
90 days of the change of control;

 

(g)  A sale of all or substantially all of the assets of a division or other
unincorporated business unit of Vendor or a Vendor Subsidiary which provides a
substantial portion of the Services, in a single transaction or a series of
related transactions, to an entity which is not directly or indirectly
controlled by Vendor on 10 business days prior written notice of the change of
control; or

 

(h)  Upon the occurrence of a Force Majeure Event, as provided in Section 30,
Force Majeure.

 

9.2.2.2.  Vendor may only terminate an SOW upon thirty (30) days prior written
notice to Customer in the event that Customer materially breaches this Agreement
or any SOW: provided that Customer shall have the right to cure such breach
within thirty (30) days of Customer’s receipt of such notice,and prior to any
final termination Vendor has tried to resolve this matter in accordance with
Section 22, Informal Dispute Resolution, herein.

 

9.3.   Effect of Expiration or Termination.

 

9.3.1.                                       9.3.1 Upon the effective date of
any expiration or termination of this Agreement, and/or SOW, Vendor shall:  (a) 
immediately cease performing any Services hereunder; (b) immediately return to
Customer or destroy, at Customer’s option, any and all Customer Confidential
Information and other materials of Customer (including any copies thereof) ),
and provide Customer with a certification by an officer of Vendor verifying such
return or destruction; (c) return to Customer all Customer-issued identity cards
and Customer-issued or Customer-

 

32

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

provided equipment in Vendor’s or its subcontractor’s possession; and
(d) promptly deliver to Customer all Work Product or Deliverables then in
progress (whether completed or incomplete) , and all Vendor Proprietary
Information, included in such Work Product or otherwise, required to be provided
hereunder or under any applicable SOW.  Customer shall pay Vendor those Charges
corresponding to the Services actually rendered by Vendor and the Deliverables
and Work Product, as applicable, under the terms and condition of this Agreement
or SOW and such amounts shall be in full satisfaction of any obligation or
liability of Customer to Vendor for any Charges or other payments due to Vendor
under this Agreement or applicable SOW(s).

 

9.3.2.                                        Termination of this Agreement or
an SOW by either Party shall not act as a waiver of any breach of this Agreement
and shall not act as a release of either Party from any liability for breach of
such Party’s obligations under this Agreement and the SOW(s).

 

9.3.3.                                        Termination of one SOW shall not
be construed to mean that this Agreement or any other SOW is terminated, unless
otherwise agreed by the Parties in writing.

 

9.3.4.                                        Termination of this Agreement by a
Party shall be without prejudice to any other right or remedy of such Party
under this Agreement, applicable law or in equity.

 

9.4.   Extension of Termination Effective Date.

 

Customer may extend the effective date of termination one or more times, in its
sole discretion, upon thirty (30) days prior written notice to Vendor; provided,
however, the total of all such extensions shall not exceed twelve (12) months.

 

9.5.   Survival.

 

This section 9.5 (Survival) and Sections 1.2 (Performance of Services), 1.4
(Service Fees and Other Charges), 1.6 (Invoicing), 2 (Independent Contractor), 6
(Intellectual Property Rights), 7 (Audit), 8 (Representations and Warranties;
Disclaimer), 9.3 (Effect of Expiration or Termination), 9.6 (Termination
Assistance), 10 (Non-Solicitation), 11 (Limitation of Liability), 12
(Indemnity), 13 (Confidentiality), and 14 through 33 inclusive, shall service
the expiration or termination of this Agreement.

 

9.6.   Termination Assistance.

 

As part of the Services, Vendor shall provide Termination Assistance (as defined
below) to Customer, in accordance with the following terms and conditions:

 

9.6.1.                                        Generally.  Upon Customer’s
request, during the Termination Assistance Period, Vendor shall provide Customer
and its designee(s) (including any third party services provider that Customer
is migrating services that Vendor is performing hereunder) with reasonable
termination assistance requested by Customer to allow the services provided
pursuant to this Agreement (including the Services) to continue without
interruption or adverse effect on the business operations of Customer or any
Affiliate following any expiration or termination of this Agreement, and to
facilitate the orderly transfer of such services (and any Deliverables/Work
Product being created in connection with such services) to Customer or its
designee(s) including any new third party service providers (even these
replacing Vendor) (collectively, “Termination Assistance”) at the rates in
effect at the time of termination.  Vendor shall provide such Termination

 

33

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

Assistance in accordance with this Section, even in the event Vendor has
terminated this Agreement for cause, provided that Customer is or becomes
current with respect to any outstanding, undisputed payments otherwise due
hereunder.  “Termination Assistance Period” shall mean that period of time
commencing upon the earlier of (a) notice by a Party of termination of this
Agreement (in whole or in part), (b) notice by Customer of its need for
Termination Assistance, or (c) ninety (90) days prior to the expiration of this
Agreement, and ending at such time as Customer is satisfied that the Services
have been transferred.

 

9.6.2.                                        Charges.  All Termination
Assistance shall be provided by Vendor at the rates in effect at time of
termination. or as mutually agreed upon in the SOW.

 

9.6.3.                                        Termination Assistance Services.

 

(a)  All Termination Assistance shall be provided in accordance with the terms
and conditions generally governing Vendor’s provision of the Services
hereunder.  Vendor shall perform all Termination Assistance with at least the
same degree of performance, timeliness, accuracy, quality, completeness,
responsiveness, and resource efficiency with which Vendor provided and was
required to provide the Services, and shall ensure that the quality and level of
the Services is not degraded during any Termination Assistance Period.  After
the expiration of the Termination Assistance Period for 90 days following such
expiration, Vendor use reasonable efforts to answer questions from and
reasonably cooperate with Customer or its designee(s) regarding the Services on
an “as needed” basis at the rates set forth herein Exhibit K.

 

(b)  Within fifteen (15) days after the commencement of the Termination
Assistance Period, Vendor shall provide Customer with (a) a detailed written
description of all Services provided pursuant to this Agreement, including: 
(1) a description of staffing levels and Vendor’s structure/organization used to
provide such Services; (2) a detailed list of all support and development
software and tools used in performing such Services; and (3) a complete plan for
know-how and knowledge transfer that enables a smooth transition of the
functions performed by Vendor, including development of Work Product, including
Deliverables, and all other Services hereunder, to Customer and/or its
designee(s) (such plan, the “Turnover Plan”).  The Turnover Plan shall be deemed
Customer’s Confidential Information and sole property.  Upon Customer’s approval
of the Turnover Plan, Vendor shall provide all further Termination Assistance in
accordance with such Turnover Plan.  No provision of Termination Assistance
shall be deemed complete hereunder until the Customer Project Manager confirms
in writing that all tasks and Work Product, including Deliverables, set forth in
the applicable                                   Turnover Plan have been
completed and delivered.

 

(c)  Vendor shall provide sufficient Vendor Personnel with current knowledge of
the Work Product, including Deliverables, the Services, and this Agreement, to
work with the appropriate staff of Customer and, if applicable, its designee(s),
including any new third party service providers, to provide any Termination
Assistance and to define the specifications for turnover in a manner consistent
with the applicable Turnover Plan.  Vendor shall cooperate with Customer and its
designees, including any new third party service providers, in transitioning any
functions or services performed by Vendor or any Vendor Subcontractor under this
Agreement to another third party who will assume performing any of the Services.

 

(d)  Vendor shall promptly cooperate with Customer and its designees, and
provide Customer and its designees, including any new third party service
providers, with any information necessary to effectuate a smooth transfer of the
functions performed under this Agreement.

 

34

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

(e)  Vendor shall use commercially reasonable efforts to obtain any rights
necessary to make available to Customer and its designees, including any new
third party service providers, and shall make available to Customer and its
designees, including any new third party service providers, pursuant to
reasonable terms and conditions, any third party materials or services then
being used by Vendor.

 

10.       Non-Solicitation.

 

Each party acknowledges that the other party’s employees and contractors are
valuable business assets, and agrees not to knowingly (for itself or for any
third party) offer employment to or otherwise hire, engage the services of,
solicit or induce the termination of employment or services of, any employee or
contractor of the other party (or any Affiliate or subsidiary thereof) engaged
in providing services under this Agreement; and such obligations shall apply
during the Term or for a period of one (1) year after such employee terminates
his or her employment or service relationship with the other party, whichever
occurs earlier, unless the other party gives its express consent thereto in
writing.  Nothing in this Section 10 shall or shall be construed to prohibit
either party from:  (a) hiring an employee of the other party or an affiliate of
such other party who has responded to a general solicitation of employment not
specifically directed at that employee, or (b) responding to unsolicited
inquiries about employment or contract opportunities or possibilities from
recruiters; provided that there was no violation of this Section with respect to
such employee prior to first contact with such responding employee.

 

11.       Limitation of Liability.

 

EXCEPT WITH RESPECT TO VENDOR’S INDEMNIFICATION OBLIGATIONS, A PARTY’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, VENDOR’S BREACH OF THE INFORMATION SECURITY
REQUIREMENTS SET FORTH IN EXHIBIT M HERETO, OR VENDOR’S BREACH OF ITS
OBLIGATIONS UNDER ARTICLES 13 (CONFIDENTIALITY) OR 14 (CLIENT DATA):  (A) IN NO
EVENT SHALL EITHER PARTY BE LIABLE FOR INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES, WHETHER IN CONTRACT, WARRANTY OR
TORT, INCLUDING WITHOUT LIMITATION, LOST PROFITS, LOST REVENUE, LOST CLIENTS OR
LOSS OF REPUTATION, IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT, WHETHER
OR NOT THE POSSIBILITY OF SUCH DAMAGES HAS BEEN DISCLOSED TO SUCH PARTY IN
ADVANCE OR COULD HAVE BEEN REASONABLY FORESEEN BY SUCH PARTY; AND (B) NEITHER
PARTY’S LIABILITY ON ANY CLAIM, LOSS OR LIABILITY ARISING OUT OF OR CONNECTED
WITH THIS AGREEMENT FOR DIRECT DAMAGES SHALL EXCEED THE GREATER OF
(1) **************** THE AGGREGATE CHARGES PAID OR PAYABLE BY CUSTOMER TO VENDOR
FOR THE SERVICES UNDER THE STATEMENT OF WORK GIVING RISE TO THE CLAIM OR
(2) **********.

 

12.       Indemnity.

 

12.1.                                                                                                                    
Scope of Indemnity

 

Vendor shall at its own expense indemnify and hold harmless, and at Customer’s
request defend, Customer and its Affiliates, subsidiaries, successors and
assigns (and its and their officers, directors, employees, and agents)
(collectively “Customer Indemnitees”) from and against any and all claims,
losses, liabilities, damages, settlements, expenses and costs (including
attorneys’ fees and

 

35

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

court costs) (the foregoing, collectively, “Losses”) which arise directly or
indirectly out of or relate to any third party allegations or third party claims
against Customer arising out of any of the following (a) any breach (or claim or
threat thereof that, if true, would be a breach) of Sections
8.1(d) (intellectual property rights), 8.1(e) (infringement),
8.1(g) (authorizations), 8.1(h) (compliance with laws), 8.1(k) (corporate),
8.1(l) (no violations), 8.1(m) (liens) 8.1(n) (enforceable), 8.1(o) (litigation)
and 8.1(q) (data security) of this Agreement by Vendor, Vendor’s security
obligations set forth in Exhibit M of this Agreement, Vendor’s confidentiality
obligations set forth in Sections 13 or 14, or failure to comply with applicable
Laws; (b) the gross negligence or willful misconduct of any Vendor Personnel or
Vendor agent; (c) employment-related claims by any Vendor Personnel or Vendor
agent other than claims arising to the extent of Customer’s alleged breach of
law; (d) personal/bodily injury or death ; (e) tangible property damage that
arise from the acts or omissions constituting negligence, willful misconduct or
violations of law by Vendor Personnel or Vendor agents or subcontractors; 
(f) any third party claim or threat thereof that the Services, Work Product
and/or Vendor Proprietary Information (and/or the exercise of any rights granted
herein with respect thereto) infringe, misappropriate or violate any patent,
copyright, trademark, trade secret, publicity, privacy or other proprietary or
other rights of any third party, or are defamatory or obscene; or (g) any claim,
suit or proceeding brought by any third party against any of the Customer
Indemnitees as a result of Vendor’s failure to pay applicable taxes for which it
is responsible hereunder, including, without limitation, payroll and other
employment-related taxes, social security, disability and other contributions
based on fees paid to Vendor, its agents or employees under this Agreement.

 

12.2.                                                                                                                    
Indemnification Process

 

Customer shall notify Vendor promptly of any third party claim for which
indemnification is sought;  provided, however, that the failure to give such
notice shall not relieve Vendor of Vendor’s obligations hereunder except to the
extent that Vendor was actually and materially prejudiced by such failure. 
Vendor shall have sole control and defense of any such claim hereunder but
Customer may, at its option and expense, participate with Vendor in the defense
of any third party claim that is conducted by Vendor as set forth herein. 
Customer shall cooperate, upon request of Vendor, with Vendor in the defense and
settlement of any such claim.  Vendor may not settle any Losses without the
prior written approval of Customer, which approval shall not be unreasonably
withheld or delayed.

 

Notwithstanding anything to the contrary herein, Vendor will pay any and Losses
with respect to any claim or allegation covered under this Section finally
awarded against the indemnified party to such third party by a court of
competent jurisdiction after all appeals have been exhausted or at the time of a
final settlement of such claims or final award, if applicable.

 

12.3.                                                                                                                    
Infringement.

 

If any Services, Work Product and/or Vendor Proprietary Information becomes, or
in Vendor’s reasonable opinion is likely to become, the subject of any claim or
action for infringement, then Vendor shall have the right at its discretion and
expense either to:  (a) procure for Customer the right to continue to use and
exploit such Services, Work Product and/or Vendor Proprietary Information in the
manner as contemplated in this Agreement; or (b) modify such Services, Work
Product and/or Vendor Proprietary Information to render them non-infringing,
provided that such modification does not adversely affect Customer’s use or
exploitation thereof, or any other Customer rights as contemplated hereunder. 
If neither of these remedies are reasonably available to Vendor, Vendor may
require Customer to cease using the infringing Services, Work Product and/or
Vendor

 

36

--------------------------------------------------------------------------------

 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

Proprietary Information and Vendor will issue Customer a pro-rated refund based
on a 5 year amortization schedule for the infringing Services, Work Product
and/or Vendor Proprietary Information.   Vendor shall have no liability for any
infringement claim based upon: (i) any alteration or modification of any
Services, Work Product and/or Vendor Proprietary Information not provided by
Vendor, if the infringement would not have occurred but for the unauthorized
alteration or modification by Customer provided any authorization must be
expressly provided in writing by Vendor; (ii) unauthorized use by Customer of
the Services, Work Product and/or Vendor Proprietary Information in combination
with other programs or data not intended by Vendor to be used with the Services,
Work Product and/or Vendor Proprietary Information(s), as the case may be, if
the infringement would not have occurred but for such unauthorized use in
combination with such programs or data; provided any authorization must be
expressly provided in writing by Vendor; (iii) Vendor’s compliance with
Customer’s designs, specifications or instructions; or (iv) any Customer
provided intellectual property if the infringement would not have occurred but
for the Customer intellectual property.

 

13.       Confidentiality.

 

13.1.                                                                                                                    
Confidential Information.

 

Each Party, in performing its obligations under this Agreement, may have access
to or be exposed to, directly or indirectly, confidential and/or proprietary
materials of the other Party (“Confidential Information”).  In the case of
Customer, Confidential Information shall include all Work Product (excluding
Vendor Proprietary Information); all information concerning the operations,
affairs, products, marketing, systems, technology, customers, end-users, and
businesses, including financial affairs, of Customer and/or any Affiliate, and
their respective relations with their customers, employees, agents, and service
providers (including customer lists, customer data, transaction information,
completed insurance forms, supplier data, know-how, third party software and/or
products provided by Customer to Vendor for use by Vendor and information
regarding consumer markets); all Client Data (as defined below); and any other
proprietary and trade secret information of Customer and/or any Affiliate,
whether in oral, graphic, written, electronic or machine-readable form.  In the
case of Vendor, Confidential Information shall include the Vendor Proprietary
Information, information concerning the operations, affairs, products,
marketing, systems, technology, customers, end-users, and businesses, including
financial affairs, of Vendor, Vendor’s fees, rates, proposals,  and other Vendor
information designated in writing by Vendor as Confidential Information. For
purposes of this Agreement, “Client Data” shall mean (a) any information from
which an individual can be identified; (b) any information concerning an
individual that would be considered “nonpublic personal information” within the
meaning of Title V of the Gramm-Leach Bliley Act of 1999 (Public Law 106-102,
113 Stat. 1338) and its implementing regulations, as the same may be amended
from time to time; (c) any information regarding Customer’s (and/or its
Affiliates’) clients or prospective clients received by Vendor in connection
with the performance of its obligations under the Agreement, including, but not
limited to, (i) an individual’s name, address, e-mail address, IP address,
telephone number and/or social security number, (ii) the fact that an individual
has a relationship with Customer and/or its parent, affiliated or subsidiary
companies, (iii) an individual’s account information; (iv) any information
regarding an individual’s medical history or treatment; and (v) any other
information of or relating to an individual that is protected from disclosure by
applicable Privacy Laws.  For purposes of this Agreement, “Privacy Laws” shall
mean any national, federal, state or local laws, rules or regulations of any
jurisdiction relating to the personal information or collection, use, storage,

 

37

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

disclosure or transfer of personal information, including the Health Insurance
Portability and Accountability Act of 1996 and its implementing regulations,
Data Protection Act 1998, Directive 95/46/EC of the European Parliament and any
legislation and/or regulation implementing same, the Japanese Law Concerning the
Protection of Personal Information and the applicable implementing Ministry
Guidelines and any legislation and/or regulation implementing them, the Hong
Kong Personal Data (Privacy) Ordinance, the Canadian Personal Information
Protection and Electronic Documents Act, and the Argentinean Personal Data
Protection Regulation, as each may be amended from time to time.  To the extent
that there is a conflict between this Section 13 and Section 14 regarding the
scope of Vendor’s confidentiality obligations and/or any applicable
confidentiality exclusions with respect to Client Data, the terms and conditions
of Section 14 shall govern.

 

13.2.                                                                                                                    
Exclusions.

 

Except with respect to Client Data, Confidential Information shall not include
information which can be demonstrated: (a) to have been rightfully in the
possession of the receiving Party from a source other than the disclosing Party
prior to the time of disclosure of said information to the receiving Party
hereunder (“Time of Receipt”); (b) to have been in the public domain prior to
the Time of Receipt; (c) to have become part of the public domain after the Time
of Receipt by a publication or by any other means except an unauthorized act or
omission by, or breach of this Agreement on the part of, the receiving Party or
its employees or agents; (d) to have been supplied to the receiving Party after
the Time of Receipt without restriction by a third party who is under no
obligation to the disclosing Party to maintain such information in confidence;
or (e) is independently developed by the receiving party without the use of
Confidential Information of the disclosing party, or its affiliates, clients or
suppliers.   In addition, if the receiving Party receives a subpoena or other
validly issued administrative or judicial notice requesting the disclosure of
the disclosing Party’s Confidential Information, the receiving Party (i) shall
promptly notify the disclosing Party in writing to allow the disclosing Party a
reasonable opportunity to resist such disclosure and/or seek a protective order
before the required time for disclosure, and (ii) if requested, shall provide
reasonable assistance, at the disclosing Party’s expense, to the disclosing
Party in resisting the disclosure and/or seeking a protective order to govern
the disclosure.  Subject to its obligations stated in the preceding sentence,
the receiving Party shall be entitled to comply with any binding subpoena or
other process to the extent required by law, but shall in doing so make every
effort to secure confidential treatment of any Confidential Information it is
compelled to disclose and shall not disclose any more Confidential Information
than is necessary to comply with the subpoena or other process.  For avoidance
of doubt, any Confidential Information disclosed by the receiving Party under
these circumstances shall remain subject to the terms and obligations of this
Agreement both before and after such required disclosure for the term of this
Agreement.

 

13.3.                                                                                                                    
Restrictions on Use and Disclosure.

 

Each Party agrees to hold all Confidential Information of the other Party in
strict confidence and, except as otherwise set forth in this Agreement, shall
not, without the express prior written permission of a member of the disclosing
Party authorized by the disclosing Party to make such decisions, (a) disclose
such Confidential Information to third parties other than a regulatory authority
having jurisdiction over the receiving Party; or (b) use such Confidential
Information for any purposes whatsoever, other than the exercise of its rights
or performance of its obligations hereunder.  Each Party shall have the right to
disclose the other Party’s Confidential Information to those of its employees
and agents who have a need to know such Confidential Information in order to
exercise such receiving Party’s rights or perform such receiving Party’s
obligations pursuant to this Agreement.   Customer shall have the right to
disclose Vendor’s Confidential Information to any

 

38

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

regulatory authority having jurisdiction over Customer or Customer’s business.
In the event that Vendor is obligated to disclose Customer’s Confidential
Information to a regulatory authority having jurisdiction over Vendor or
Vendor’s business, Vendor shall not disclose any of Customer’s Confidential
Information without Customer’s written consent and shall promptly notify
Customer in writing to allow Customer a reasonable opportunity to resist such
disclosure and/or seek a protective order before the required time for
disclosure.  Each Party shall use reasonable efforts to assist the other Party
in identifying and preventing any unauthorized use or disclosure of any
Confidential Information.  Without limiting the foregoing, each Party shall
immediately advise the other Party in the event that it learns or has reason to
believe that any person who has had access to the Confidential Information of
such Party has violated or intends to violate the terms of this Agreement, and
shall cooperate in seeking injunctive relief against any such person.

 

13.4.                                                                                                                    
Vendor Personnel.

 

Vendor shall ensure that any Vendor Personnel performing Services hereunder or
Vendor agents comply with the provisions of this Section 13 and Section 14
below.  Without limiting the foregoing, Vendor shall cause any Vendor Personnel
performing Services hereunder or Vendor agents to enter into a written agreement
binding such Vendor Personnel and Vendor agents to the provisions of this
Section 13 and Section 14 below.  Further, Vendor shall ensure that Vender
Personnel and Vendor agents receive appropriate training relating to the
handling of Client Data.

 

13.5.                                                                                                                    
No Implied Rights.

 

Nothing contained in this Section 13 shall be construed as obligating either
Party to disclose its Confidential Information to the other Party, or as
granting to or conferring on either Party, whether expressly or by implication,
any ownership interest in or any right or license to any Confidential
Information of the other party.

 

13.6.                                                                                                                    
Survival.

 

This Section 13 shall survive termination or expiration of this Agreement for
any reason for a period of three (3) years, except with respect to Client Data
and trade secrets, as to which the obligations set forth in this Section 13
shall survive indefinitely.

 

14.       Client Data.

 

Without limitation of the terms and conditions set forth in Section 13, the
following terms and conditions shall apply with respect to all Client Data:

 

14.1.                                                                                                                    
Generally.

 

The Parties acknowledge that the Privacy Laws govern disclosures of personal
information.  Vendor acknowledges that pursuant to the Privacy Laws, Customer is
required to obtain certain undertakings from Vendor with regard to the
collection, use, storage, disclosure, transfer and protection of Client Data. 
Vendor shall protect and keep strictly confidential all Client Data.  At any
time, during the term or after the term of this Agreement, upon Customer’s
request, Vendor shall return to Customer all Client Data in its possession.
 Customer shall be under no obligation to take any action that, within
Customer’s judgment, would constitute a violation of the Privacy Laws or its
internal privacy policies.

 

39

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

14.2.                                                                                                                    
Vendor Covenants With Respect to Client Data.

 

Notwithstanding any other provision of this Agreement, Vendor covenants that,
with respect to any Client Data, Vendor shall:  (a) comply with all applicable
laws, regulations and best practices regarding data security and privacy in
performing the Services and its other obligations hereunder; (b) inform itself
regarding, and comply with, Customer’s privacy policies and all applicable
privacy laws, including the Privacy Laws and the Vendor Data Security Schedule
attached as Exhibit M; (c) keep all Client Data strictly confidential, and not
disclose any Client Data to third parties other than a regulatory authority
having jurisdiction over the receiving Party or use any Client Data except to
the extent necessary to perform the Services and in accordance with Customer’s
privacy policies and all applicable privacy laws, including the Privacy Laws;
(d) not use Client Data for any purpose other than to perform Services under
this Agreement; (e) not disclose any Client Data to any other entity (including
Vendor’s third party service providers), other than a regulatory authority
having jurisdiction over the receiving Party, without the prior written consent
of Customer and an agreement in writing from such other entity to use or
disclose such Client Data only to the extent necessary to carry out Vendor’s
obligations under this Agreement and for no other purposes; (f) maintain (and
require entities approved in accordance with foregoing subsection (e) to
maintain) adequate administrative, technical, and physical safeguards to ensure
the security and confidentiality of Client Data, protect against any anticipated
threats or hazards to the security or integrity of Client Data, and protect
against unauthorized access to or use of or disclosure of Client Data; (g) not
make any changes to its security measures that would increase the risk of an
unauthorized access to, use of or disclosure of Client Data; (h) notify Customer
immediately in writing when Vendor becomes aware of any material breach of its
security safeguards or has reason to believe that Client Data may have been
subject to unauthorized disclosure, access, or use (“Security Incident”), which
notification shall include the following information:  (1) the nature of the
unauthorized disclosure or use; (2) the Client Data accessed, disclosed or used;
(3) the identity of the person(s) or entity(ies) who received the unauthorized
disclosure or made the unauthorized access or use; (4) what corrective action
Vendor took or will take to prevent further unauthorized disclosures or uses;
(5) what Vendor did or will do to mitigate any deleterious effect of such
unauthorized disclosure or use; and (6) such other information as Customer may
reasonably request; and (i) take all reasonable and appropriate steps to protect
Client Data in the event of a failure of Vendor’s security safeguards or
unauthorized access to Client Data from or through Vendor; (j) if requested, ,
provide notice to affected individuals and regulatory authorities, and provided
that Vendor does not dispute that Vendor material breached its obligations under
this Agreement and such material breach was the proximate cause of the Security
Incident, indemnify Customer for all reasonable costs associates with responding
to a Security Incident (including, but not limited to, setting up a call center,
providing credit monitoring).

 

14.3.                                                                                                                    
Safeguards.

 

Vendor represents and warrants to Customer that as of the Effective Date and
throughout the Term, it has and will continue to have industry best practice
administrative, technical, and physical safeguards in place to ensure the
security and confidentiality and protect against the unauthorized or accidental
destruction, loss, alteration, use or disclosure of Client Data and other
records and information of Customer’s customers or employees, to protect against
anticipated threats or hazards to the integrity of such information and records.

 

40

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

14.4.                                                                                                                    
Injunctive Relief for Unauthorized Access to, Use or Disclosure of Client Data.

 

Vendor acknowledges and agrees that any unauthorized access to, use or
disclosure of Client Data would cause immediate and irreparable harm to Customer
for which money damages would not constitute an adequate remedy and that in the
event of any unauthorized use or disclosure of Client Data, Customer will be
entitled to immediate injunctive relief.  Notwithstanding any other terms or
conditions of this Agreement, in the event that Vendor breaches any of its
representations, warranties, or obligations under this Section 14, Customer
shall be entitled to make a claim against Vendor to recover money damages. . Any
breach of this Section 14 shall be deemed a material breach of this Agreement.

 

14.5.                                                                                                                    
Cross Border Transfer of Client Data.

 

Vendor shall execute all documents specified by Customer, including the version
selected by Customer of the standard contractual clauses for the transfer of
personal data from the European Community to third countries for transfer from
Data Controllers to Data Controllers or Data Processors, as applicable, in the
form as published by the European Commission from time to time, without any
modification (available at
http://ec.europa.eu/justice_home/fsj/privacy/modelcontracts/index_en.htm), or a
delegation agreement as provided under the Japanese Personal Information Law,
and any other equivalent data transfer agreement developed by Customer for
transfers of personal data from any other country to Vendor or any Vendor agent
and from Vendor or any Vendor agent to Customer or Customer’s Affiliates.

 

41

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

15.       Insurance.

 

15.1.                                                                                                                    
Coverage.

 

Vendor shall, throughout the Term and at their own expense, have and maintain in
force at least the following insurance coverage:

 

(a)                     Automobile Liability

 

Form — Comprehensive Automobile Liability, including all owned, non-owned and
hired autos for, among other things, bodily injury, property damage, uninsured
motorist and underinsured motorist liability.

 

Limit - $1,000,000 USD Combined Single Limit, or the equivalent thereof in local
currency, per accident.

 

(b)                     General Liability

 

Form - Comprehensive Commercial Liability, including, but not limited to:
Premises and Operations,  Independent Contractors, C.G.L. Broad
Form endorsement, Personal Injury, Contractual Liability, Products/Completed
Operations.

 

Limit - $1,000,000 USD or equivalent thereof in local currency per occurrence
Combined Single Limit for bodily injury and property damage liability and a
minimum combined single aggregate limit of $2,000,000 USD, or equivalent thereof
in local currency

 

(c)                      Worker’s Compensation

 

Form — Providing coverage to all employees in all locations where operations
will be performed.

 

Limit -   As mandated under the Worker’s Compensation (or foreign equivalent)
laws of the state,  Federal body or country having jurisdiction over the
location of the project or operation.

 

(d)                     Employer’s Liability — including coverage for
occupational injury, illness, and disease, other similar social insurance with
minimum limits per employee and per event of $500,000 USD or equivalent thereof
in local currency and a minimum aggregate limit of $500,000 USD or equivalent
thereof in local currency -  or the minimum limits required by Law, whichever
limits are greater.

 

(e)                      Professional Liability - $5,000,000 USD or equivalent
thereof in local currency per occurrence and in the aggregate covering all
services provided by vendor, including Technology E&O for claims for damage
arising out of or alleging programming errors,

 

42

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

software performance, or the failure of your work to perform as promised in your
contract.

 

(f)                       Cyber Risk - $5,000,000 USD or equivalent thereof in
local currency per claim and in the aggregate, including, without limitation,
first party and third party liability coverage for unauthorized computer access
or use, internet liability, failure to protect privacy, virus transmission and
denial of service.

 

(g)                      Electronic Data Processing Insurance - providing
coverage for all risks of loss or damage to Vendor’s and any Vendor
subcontractor’s equipment, data, media, and valuable papers, including the cost
of corrections, with a minimum limit adequate to cover such risks on a
replacement cost or upgrade basis, whichever is greater of $1,000,000 USD or
equivalent thereof in local currency,; such insurance shall include extra
expense and business income coverage for Vendor with a separate minimum limit
equal of $1,000,000 USD or equivalent thereof in local currency.

 

(h)                     Property Insurance - Vendor shall be responsible for any
and all damage to Vendor’s tangible personal or real property (whether owned or
leased), and shall look only to its own insuring arrangements (if any) with
respect to such damages and shall waive any rights of recovery from Customer for
damage to the property, unless caused by Customer’s negligence.  Such insurance
shall include extra expense and business income coverage for Vendor with a
separate minimum limit equal to $1,000,000 for extra expense and at least six
(6) months for business income.

 

(i)                         Reserved

 

(j)                        Fidelity Bond Liability Insurance - Coverage for loss
or damage due to any Vendor employee or Vendor subcontractor’s dishonest acts on
premises or in transit, forgery or alteration, with a minimum limit per event of
$5,000,000 USD or equivalent thereof in local currency and with an aggregate
limit of $10,000,000, USD or equivalent thereof in local currency to include
Customer as a loss payee for all losses to Customer resulting from dishonesty on
the part of the Vendor, or its employees, agents, or subcontractor

 

(k)                     Umbrella Liability Insurance — minimum limit of
$30,000,000USD or equivalent thereof in local currency per occurrence/
$30,000,000 USD or equivalent thereof in local currency in the aggregate in
excess of the insurance coverage described in clauses (a), (b) and (d)  above.

 

15.2.                                                                                                                    
Insurance Companies.

 

All insurance required shall be carried with responsible insurance companies of
recognized standing, and licensed or authorized to do business in the subject
state or jurisdiction where the services are performed, and having a rating of
at least A in Best’s Key Rating Guide and a Financial Strength of at least VII,
or the equivalent in the

 

43

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

jurisdiction where the services are performed, and replacement coverage shall be
sought if the insurer’s rating goes below A-.

 

15.3.                                                                                                                    
Non-Limitation of Insurance.

 

It is understood that the above may not be all the types of insurance normally
carried by service providers similar in operation or size for their commercial
activities.  Therefore, compliance with any of the types and limits of insurance
stipulated in this Section 15 will not in itself be construed to limit any
liability of Vendor, any Vendor Personnel or any Vendor subcontractors or
agents.  All insurance required of the Vendor will be primary, and not excess
over or contributing with any insurance maintained by Customer. The insurance
coverage under Section 15.1 (a), (b), (f) and (g) shall be endorsed to name
Customer as an additional insured.  To the extent any insurance coverage is
written on a claims-made basis, it shall allow for reporting of claims under the
later of one (1) year after the Term or the expiration period of the applicable
limitations of actions, whichever is later.  Vendor’s obligation to maintain the
insurance coverage stipulated in this Section 15 shall be in addition to, and
not in lieu of, Vendor’s other obligations hereunder, and Vendor’s liability to
Customer shall not be limited to the amount of coverage required hereunder. All
required insurance shall be in compliance with local laws and regulations of the
jurisdictions in which the services are provided Vendor shall ensure that all of
its subcontractors either maintain the required insurance coverage or are
included under the vendor’s insurance programs. Vendor shall be responsible for
payment of any and all deductibles from insured claims under its policies of
insurance.

 

15.4.                                                                                                                    
Contravention of Insurance.

 

Vendor will not intentionally do on or about Customer’s or Customer’s clients’
premises that will affect, impair or contravene any policies of insurance that
may be carried by Customer or Customer’s clients, or any part thereof, or the
use thereof, against loss, damage or destruction by fire, casualty, public
liability, or otherwise.

 

15.5.                                                                                                                    
Evidence of Insurance.

 

Vendor shall deliver to Customer certificates of insurance at the inception of
this contract and at each insurance program renewal thereafter, as evidence of
the insurance and limits stipulated above.  Vendor will provide not less than
thirty (30) days prior written notice to Customer in the event of material
alteration or cancellation of such insurance.

 

16.       Excusable Delay (Force Majeure).

 

Neither Party shall be liable for any default or delay in the performance of its
obligations under this Agreement if and to the extent such default or delay is
caused, directly or indirectly, by fire, flood,

 

44

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

earthquake, elements of nature or acts of God, riots, civil disorders,
rebellions or revolutions in any country, strikes, lockouts, or labor
difficulties, the acts or omissions of a third party that is not an agent or
subcontractor, or any other cause beyond the reasonable control of such Party; 
provided the non- performing Party is without fault in causing such default or
delay, and such default or delay could not have been prevented by reasonable
precautions and cannot reasonably be circumvented by the non- performing Party
through the use of alternate sources, workaround plans or other means.  In such
event the non-performing Party shall be excused from further performance or
observance of the obligation(s) so affected for as long as such circumstances
prevail and such Party continues to use its best efforts to recommence
performance or observance whenever and to whatever extent possible without
delay.  Any Party so delayed in its performance shall immediately notify the
Party to whom performance is due, which notification may be by telephone (to be
confirmed in writing within two (2) days of the inception of such delay), and
describe at a reasonable level of detail the circumstances causing such delay.
In the event of any such delay, Customer’s obligation to make any payments in
connection with the affected Services shall be suspended until said time as
performance hereunder is resumed.  Notwithstanding the foregoing, to the extent
that Vendor is unable to perform the Services due to a Force Majeure event for a
period greater than thirty (30) days, then Customer shall have the right to
immediately terminate the applicable SOW and obtain the Services from another
third party provider or to perform the Services itself and shall have no further
obligation to Vendor, including paying any termination fees, other than payment
for Services actually rendered through the effective date of termination.

 

17.       Vendor Subcontractors and Access Consultants.

 

17.1.                                
Subcontracting.                                    Vendor shall not perform or
provide the Services through its Affiliates or subcontractors without the prior
written consent of the Customer Project Manager or other appropriate Customer
project executive as to the selection of the subcontract, which consent may be
withheld, delayed, conditioned, or granted by Customer in its sole discretion. 
Any such consent shall be contingent on the execution by such
subcontractor(s) of a confidentiality agreement with Customer before providing
any Services to Vendor or Customer.  Vendor shall ensure that each such
subcontractor has obtained and maintains all licenses, consents and other
authorizations required in connection with the Services for which such
subcontractor is responsible.

 

Any subcontractor agreement will contain materially the same terms and
conditions as this Agreement, to the extent such terms and conditions are
relevant to the Services to be provided by the subcontractor (including, without
limitation, a restriction on the subcontractor’s right to further subcontract
its obligations without Customer’s prior written consent)  Prior to amending,
modifying, or otherwise supplementing any subcontract relating to the Services
that requires Customer’s approval (including without limitation any
subcontractors that have access to Customer information) and that affects
Customer, Vendor must notify Customer of the proposed amendment, modification or
supplement and must obtain Customer’s approval.

 

In no event shall Vendor be relieved of its obligations under this Agreement as
a result of its use of any subcontractors.  Vendor shall supervise the
activities and performance of each subcontractor and shall liable hereunder for
any act or failure to act by such subcontractor as if performed by Vendor under
this Agreement.  Upon receipt of a written request by Customer, Vendor shall
take all necessary actions to remedy the performance or conduct of such
subcontractor(s) or replace such subcontractor(s) by another third party or by
Vendor Personnel, as reasonably requested by Customer.  Vendor shall be
responsible for, and pay, all amounts due to or owed to its subcontractors.

 

45

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

Upon expiration or termination of a third party supplier who licenses products
or technology (but not people or services) to Vendor for any reason, , Customer
shall have the right to enter into direct agreements with any such entity
utilized by Vendor.  Vendor represents, warrants, and covenants to Customer that
its arrangements with such entity shall not prohibit or restrict such entity
from entering into direct agreements with Customer.            For the avoidance
of doubt, this section does not affect the parties’ non-solicitation obligations
with respect to individual personnel.

 

17.2.                                 Access Consultants.  Customer’s affiliate,
AIG Asset Management (U.S.) LLC (“AMG”), is required pursuant to regulatory
requirements to review the brokerage accounts and trading activity of those of
its employees and consultants who have or may have access to information about
portfolio positions of AMG and/or its affiliates.  Vendor must ensure that
Access Consultants (as defined below):  (i) disclose all brokerage accounts that
they beneficially own or control as defined in the AMG policy and all security
holdings, (ii) consent to AMG receiving from their broker(s) duplicate copies of
all trade confirmations and brokerage account statements relating to those
brokerage account(s); (iii) consent to the monitoring of their personal trading
activity by AMG Compliance; (iv) pre-clear securities transactions through the
Personal Trading Assistant system via the AMG intranet; and (v) submit quarterly
and annual certifications relating to brokerage accounts, trading activity,
outside business activities and compliance with AMG policies.  As used herein,
“Access Consultants” shall mean any consultants who have or may have access to
information about portfolio transactions of AMG’s clients.  Which consultants
constitute Access Consultants shall be determined by AMG, in its sole
discretion, and identified in a writing executed by an authorized representative
of AMG Compliance or AMG Senior Management.  Vendor will obtain the
afore-mentioned written consent of the Access Consultants using a consent form
that Customer and/or AMG provides to Vendor in writing.

 

18.       Publicity.

 

Vendor shall not use the name, logos or trademarks of Customer and/or its
Affiliates in promotional and marketing material or publicity releases, without
the prior written consent of Customer’s Vice President, Global Sourcing and
Procurement Services.  In the event that Customer provides such written consent,
all media releases, public announcements and public disclosures by Vendor or any
Vendor Personnel relating to this Agreement, the subject matter hereof or the
Services rendered hereunder, including promotional or marketing material (but
not including any announcement intended solely for internal distribution at
Vendor, as the case may be) shall be coordinated with and approved by Customer
prior to the release thereof.

 

19.       Assignment and Divestiture.

 

19.1.                                                                                                                    
Assignment

 

Except for subcontracting permitted under the terms of this Agreement, neither
Party may assign,  transfer, or delegate, in whole or in part, whether by
operation of law or otherwise, without the prior written consent of the other
Party, which shall not be unreasonably withheld, any of its obligations set
forth in this Agreement or any SOW; provided, however, that Customer may assign,
transfer, or delegate its rights or duties under this Agreement (or SOW), in
whole or in part, to an Affiliate of Customer or to any person or entity who
succeeds (by purchase, merger, operation of Law, or otherwise) to all or
substantially all of the capital stock, assets, or business of Customer or any
of its Affiliates, if such person or entity agrees in writing to assume and be
bound by all of the obligations of such Party under this Agreement.  Any
assignment, transfer or delegation in

 

46

--------------------------------------------------------------------------------

 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

contravention of this Section 19 (e.g., without the consent of the other Party,
if required) shall be null and void ab initio; provided, however, that if Vendor
assigns this Agreement in contravention of this Section 19 by operation of Law,
such assignment shall be voidable at the option of Customer. Without limiting
the generality of the foregoing, “assign by operation of Law” shall include a
change of control.  Subject to all of the other provisions herein contained,
this Agreement shall be binding upon and shall inure to the benefit of the
Parties and their respective successors and permitted assigns.  Notwithstanding
the foregoing, the assigned Party shall remain liable for the performance of the
assigned or delegated obligations hereunder.

 

19.2.                                                                                                                                            
Divestitures; Separation; or Acquisitions.

 

19.2.1                     If an Affiliate that receives Services under this
Agreement becomes a Divested Entity, upon notification to Vendor and for no
additional fees, Vendor will, at Customer’s election (in Customer’s sole
discretion), allow Divested Entity;

 

(a)                                 for a period not to exceed twenty four (24)
months from the date an entity becomes a Divested Entity to continue to obtain
the Services, or a portion of the Services specified by the Divested Entity,
subject to and in accordance with the terms and conditions of the Agreement and
the applicable Statement of Work; and/or

 

(b)                                 grant the Divested Entity the right to
obtain the Services under a separate agreement, on the same terms as (i) any
agreement Vendor may have already separately entered into with such Divested
Entity; or (ii) any agreement Vendor may have already entered into with the
acquirer of such Divested Entity, in each case commencing on the date an entity
becomes a Divested Entity; or

 

(c)                                  allow the Divested Entity to terminate the
Statement of Work (notwithstanding anything to the contrary set forth in the
Agreement and/or in the Statement of Work) without penalty as of a date
specified by Customer and, at Customer’s option, request Termination Assistance
Services pursuant to Section 9.6.3 for such Divested Entity.

 

As used herein, “Divested Entity” shall mean any Affiliate of Customer which is
divested, spun-off or otherwise ceases to meet the definition of Affiliate as a
result of a disposition or sale.

 

19.2.2                     Upon the written request of AIGPS or an Affiliate,
without charging any additional fees (except to the extent permitted under this
Agreement), Vendor will enter into separate agreements with Affiliates of AIGPS,
substantially in the form of this Agreement (each, an “Affiliate Agreement”). 
The Services provided by Vendor to AIGPS and/or an Affiliate under an Affiliate
Agreement shall be provided uninterrupted and at no additional cost to AIGPS
and/or its Affiliates.  Any fees paid and/or payable pursuant to each Affiliate
Agreement shall be aggregated with the fees paid and/or payable by AIGPS under
the Agreement and any Services provided under such Affiliate Agreements shall be
included in the calculation of Service volumes, if any, for purposes of
computing any discounts or credits available to AIGPS and its Affiliates under
this Agreement.  Upon the execution of an Affiliate Agreement, AIGPS shall have
no further liability or obligations in connection with the Services transferred
to the Affiliate under such Affiliate Agreement, including, without limitation,
any payment obligations.  Services provided under such separate agreement shall
be included in the calculation of Service volumes, if any, under this Agreement,
but shall be excluded when determining any termination charges that may be
payable

 

47

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

under this Agreement as a result of termination for convenience of the
applicable Statement of Work.

 

19.2.3     In the event that Customer acquires a new affiliate, unit, or
business, Vendor shall provide Services to such acquired entities for the
remainder of the Term, as requested by Customer.

 

20.       Notices.

 

All notices shall be in writing and, except as otherwise expressly set forth
herein or in any SOW, delivered personally, properly mailed via first class
mail, or sent by nationally-recognized, private industry express courier
service, to the addresses of the Parties set forth at the beginning of this
Agreement, and in the case of Customer, directed to the attention of the Global
Sourcing and Procurement Services, 101 Hudson Street,  28th Floor, Jersey City,
New Jersey 07302, Attention VP Professional Services,  with a copy to AIG Global
Services, Inc., 80 Pine Street, 2nd Floor, New York, NY 10005, Attention: AIG
O&S Law Department, and in the case of Vendor, directed to the attention of the
General Counsel, 2000 West Park Dr., Westborough MA 01581.  Any notice shall be
deemed to be properly given: (a) when delivered personally; (b) when sent by
facsimile, with written confirmation of receipt by the sending facsimile
machine; (c) ten (10) business days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or (d) five
(5) business days after deposit with a private industry express courier, with
written confirmation of receipt.

 

21.       Governing Law; Venue.

 

This Agreement in all respects shall be interpreted under, and governed by, the
laws of the State of New York (as permitted by section 5-401 of the New York
General Obligations Law (or any similar successor provision)), without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of New York to the
rights and duties of the Parties. Except as otherwise provided herein, any legal
action, suit or proceeding brought by a Party in any way arising out of or
relating to this Agreement shall be brought solely and exclusively in the state
or federal courts located in New York County, New York,  and each Party hereto
irrevocably submits to the sole and exclusive personal jurisdiction and venue of
such courts in personam, generally and unconditionally with respect to any
action, suit or proceeding brought by or against it by the other Party.  Except
as hereafter provided in this Section 21, neither Party shall bring any legal
action, suit, or proceeding in any way arising out of or relating to this
Agreement in any other court or in any other jurisdiction and shall not assert
any claim, whether as an original action or as a counterclaim or otherwise,
against the other in any other court or jurisdiction.

 

22.       Informal Dispute Resolution.

 

In the event of a dispute between the Parties under or concerning this Agreement
(a “Dispute”), either Party may provide notice of such Dispute to the other
Party, and on receipt of such notice the parties will engage in the following
informal dispute resolution procedure: (a)  during the five (5) day period
following receipt of such a notice by either Party, the Project Managers of both
Parties, as set forth in the applicable SOW(s), will discuss and diligently
endeavor to resolve the Dispute in good faith; (b) if the Project Managers of
both Parties are unable to resolve the Dispute to both Parties’ satisfaction
within such five (5) day period, the Dispute shall be referred immediately to
the divisional Chief Information Officer or Chief Operation Officer of the
Customer

 

48

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

or the Customer Affiliate receiving the Services, as the case may be and, in the
case of Vendor, the executive at a vice president level or higher responsible
for Customer’s account (the Customer Chief Information Officer/Chief Operation
Officer and the Vendor executive, collectively, the “Senior Executives”), for
resolution, and during the immediately subsequent three (3) day period, the
Senior Executives of both Parties will discuss and diligently endeavor to
resolve the Dispute in good faith; and (c) if the Senior Executives of both
Parties are unable to resolve the Dispute to both Parties’ satisfaction within
such three (3) day period, the Dispute may be litigated in accordance with to
Section 21 (Governing Law; Venue) of this Agreement.  Notwithstanding any other
provision of this Section 22 (Informal Dispute Resolution), at any time Customer
or Vendor may file suit in accordance with Section 21 (Governing Law, Venue) to
have the Dispute adjudicated in a court of competent jurisdiction.

 

23.       Severability.

 

If the application of any provision of this Agreement to any particular facts or
circumstances shall for any reason be held to be invalid, illegal or
unenforceable by a court, arbitration panel or other tribunal of competent
jurisdiction, then (a) the validity, legality and enforceability of such
provision as applied to any other particular facts or circumstances, and the
other provisions of this Agreement, shall not in any way be affected or impaired
thereby, and (b) such provision shall be enforced to the maximum extent possible
so as to effect the intent of the Parties.  In addition, if any provision
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject, it shall be construed
by limiting and reducing it, so as to be enforceable to the extent compatible
with applicable law.

 

24.       Legal Fees.

 

If any legal action, including an action for arbitration or injunctive relief,
is brought relating to this Agreement or the breach hereof, the prevailing Party
in any final judgment or arbitration award, or the non-dismissing Party in the
event of a voluntary dismissal by the Party instituting the action, shall be
entitled to the full amount of all reasonable expenses, including all court
costs, arbitration fees and actual attorney fees paid or incurred in good faith.

 

25.       Equitable Relief.

 

Vendor recognizes that the covenants contained in Sections 4 (Intellectual
Property Rights), 8.1(m), 13 (Confidentiality), 14 (Client Data), and the
Information Security Requirements set forth in Exhibit M hereto are reasonable
and necessary to protect the legitimate interests of Customer, that Customer
would not have entered into this Agreement in the absence of such covenants, and
that Vendor’s breach or threatened breach of such covenants shall cause Customer
irreparable harm and significant injury, the amount of which shall be extremely
difficult to estimate and ascertain, thus, making any remedy at law or in
damages inadequate. Customer recognizes that the covenants contained in
Section 13 (Confidentiality) are reasonable and necessary to protect the
legitimate interests of Vendor, that Vendor would not have entered into this
Agreement in the absence of such covenants, and that Customer’s breach or
threatened breach of such covenants may cause Vendor irreparable harm and
significant injury, the amount of which shall be extremely difficult to estimate
and ascertain, thus, making any remedy at law or damages inadequate. 
Notwithstanding anything to the contrary herein, and without limiting
Section 21, the Parties agree that the other Party shall be entitled, without
the necessity of posting of any bond or security, to the issuance of injunctive
relief by any court of competent jurisdiction enjoining any breach or threatened
breach of such covenants

 

49

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

and for any other relief such court deems appropriate.  This right shall be in
addition to any other remedy available to Customer hereunder or otherwise,
whether at law or in equity.

 

50

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

26.       Waiver.

 

The waiver by either Party of a breach of or a default under any provision of
this Agreement shall not be effective unless in writing and shall not be
construed as a waiver of any subsequent breach of or default under the same or
any other provision of this Agreement, nor shall any delay or omission on the
part of either Party to exercise or avail itself of any right or remedy that it
has or may have hereunder operate as a waiver of any right or remedy.

 

27.       Construction.

 

This Agreement has been negotiated by the Parties and shall be interpreted
fairly in accordance with its terms and without any construction in favor of or
against either Party.  As used in this Agreement, “include,” “includes,”
“including,” and “e.g.” shall mean “including, without limitation.”  The
captions and section and paragraph headings used in this Agreement are inserted
for convenience only and shall not affect the meaning or interpretation of this
Agreement.

 

28.       Counterparts.

 

This Agreement may be executed (including by facsimile signature) in one or more
counterparts, with the same effect as if the Parties had signed the same
document.  Each counterpart so executed shall be deemed to be an original, and
all such counterparts shall be construed together and shall constitute one
Agreement.

 

29.       Nature of Rights.

 

All rights and licenses granted under or pursuant to this Agreement by Vendor to
Customer are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of the United States Bankruptcy Code (the “Code”), licenses to
rights to “intellectual property” as defined under the Code.  Customer shall
have the rights set forth herein with respect to the Work Product when and as
developed or created.  Vendor acknowledges that if it, as a debtor in possession
or a trustee in bankruptcy in a case under the Code, rejects this Agreement,
then Customer may elect to retain its rights under this Agreement as provided in
Section 365(n) of the Code.  The Parties further agree that, in the event of the
commencement of any bankruptcy proceeding by or against Vendor under the Code,
Customer shall be entitled to retain all of its rights under this Agreement. 
Vendor agrees and acknowledges that enforcement by Customer of any rights under
Section 365(n) of the Code in connection with this Agreement shall not violate
the automatic stay of Section 362 of the Code and waives any right to object on
such basis.  Upon rejection of this Agreement by Vendor or the bankruptcy
trustee in a bankruptcy case under the Code and written request of Customer to
Vendor or the bankruptcy trustee pursuant to Section 365(n) of the Code, Vendor
or such bankruptcy trustee shall:  (a) provide Customer the Work Product and
other materials that are the subject of the rights and licenses described in
this Section (including any Vendor Proprietary Information or any other
intellectual property necessary or desirable for Customer to use or exploit any
Work Product or to exercise its rights hereunder), and any intellectual property
otherwise required to be provided to Customer under this Agreement that is held
by Vendor or such bankruptcy trustee; and (b) not interfere with the rights of
Customer provided in this Agreement or any other agreement supplementary to this
Agreement, to the materials that are the subject of the rights and licenses
described in this Section, or any intellectual property provided under such
agreements, including any right to obtain the materials that are the subject of
the rights and licenses described in this Section and any such intellectual
property from another entity.  In addition to the foregoing, Vendor

 

51

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

shall take all steps reasonably requested by Customer to perfect, exercise and
enforce its rights hereunder, including filings in the U.S. Copyright Office and
U.S. Patent and Trademark Office, and under the Uniform Commercial Code.

 

30.       Entire Agreement; Amendment.

 

This Agreement (including any SOWs and exhibits attached hereto, which are
incorporated herein by reference) is the final, complete and exclusive agreement
of the Parties with respect to the subject matter hereof and supersedes and
merges all prior or contemporaneous representations, discussions, proposals,
negotiations, conditions, communications and agreements, whether written or
oral, between the Parties relating to the subject matter hereof and all past
courses of dealing or industry custom. No modification of or amendment to this
Agreement shall be effective unless in writing and signed by each of the
Parties.

 

31.  Electronic Signatures.

 

The parties agree and acknowledge that this Agreement, SOWs and Changes Orders
may be signed by means of an electronic signature, provided that such signature
and any related signing process comply fully with all applicable laws (including
without limitation the U.S. federal ESIGN Act and any applicable state laws). 
Facsimiles and PDFs of a party’s authorized representative’s signature shall be
deemed to be binding upon such party.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement by their
officers thereunto duly authorized as of the Effective Date.

 

 

AIG PROCUREMENT SERVICES, INC.

 

VIRTUSA CORPORATION

 

 

 

By:

/s/ Lori Meola

 

By:

/s/ Paul D. Tutun

 

 

 

Name:

Lori Meola

 

Name:

Paul D. Tutun

 

 

 

Title:

Vice President, AIG Procurement Services

 

Title:

Senior Vice President and General Counsel

 

 

 

Date:

5/15/2015

 

Date:

5/15/2015

 

52

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

EXHIBIT A

 

SAMPLE STATEMENT OF WORK

 

This Statement of Work (“SOW”), effective as of                           ,
201   by and between                                          (“Vendor”) and
                                                    (for purposes of this SOW,
the “Customer”), is executed pursuant to and as part of that certain Master
Professional Services Agreement for Application Development and Maintenance by
and between AIG Global Services, Inc. and Vendor, dated as of 
                            , 201   (the “Agreement”).

 

The parties have entered into the Agreement for the provision of certain rights,
Services, resources, and Deliverables to Customer by Vendor.  The Agreement
contemplates that the parties may enter into specific SOWs describing detailed
terms and conditions applicable to specific Services, resources, and
Deliverables to be provided.

 

NOW, THEREFORE, for and in consideration of the foregoing premises, and the
agreements of the parties set forth below, Customer and Vendor agree as follows:

 

1.              Project Name, Description & Objectives.

 

The Project Name is
                                                                                          .

 

Project Description:  [e.g. AIG [INSERT AIG ENTITY OR DIVISION FOR WHICH
SERVICES WILL BE PERFORMED] presently uses                      to
                              ,  In order to                           it is
necessary for                                             .  Accordingly, as
part of this SOW, Vendor will                                          .

 

Project Objectives:  This project will accomplish the following objectives:

 

2.              Services.

 

The Services, for clarity but without limitation, including the Work Product and
other Deliverables, shall include:  [INSERT DESCRIPTION OF SERVICES TO BE
PROVIDED, INCLUDING PROJECT MANAGEMENT, DESIGN, DEVELOPMENT, IMPLEMENTATION,
INTEGRATION, CONVERSION, TESTING, INSTALLATION, TRAINING, TRANSITION
SERVICES, ETC.]

 

3.              Term.

 

The Services shall start on the SOW Effective Date and will end on [or be fully
completed no later than]                                     .

 

53

--------------------------------------------------------------------------------

 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

4.              Service Location.

 

The Services will provided [to/from/for/at] the following location(s):  [INSERT
NAME OF APPLICABLE AIG ENTITY OR DIVISION AND PHYSICAL LOCATION WHERE SERVICES
ARE TO BE PROVIDED]

 

5.              Deliverables; Vendor Proprietary Information; Open Source.

 

[INSERT DESCRIPTION OF ANY DELIVERABLES TO BE PROVIDED.  ALSO: (1) SPECIFICALLY
DESCRIBE ANY BACKGROUND TECHNOLOGY AND/OR THIRD PARTY TECHNOLOGY (SUCH AS THIRD
SOFTWARE OR REUSABLE TOOLS VENDOR IS PROVIDING) TO BE USED BY VENDOR (IF ANY),
OR, IF DELIVERABLES WILL NOT INCORPORATE ANY VENDOR PROPRIETARY INFORMATION,
STATE “No Vendor Proprietary Information”; and (2) IDENTIFY ANY OPEN SOURCE CODE
TO BE INCORORATED INTO THE DELIVERABLES (IF ANY) AND ATTACH THE APPLICABLE OPEN
SOURCE LICENSE(S) TO THIS SOW, OR, IF DELIVERABLES WILL NOT INCORPORATE ANY OPEN
SOURCE CODE, STATE “No Open Source Code”.]

 

6.              Vendor Personnel. Vendor shall be responsible for and shall
supervise and manage each of the Vendor Personnel listed below.

 

[INSERT NAME AND JOB TITLE OF SPECIFIC RESOURCES (INCLUDING SUBCONTRACTED
RESOURCES) TO BE ENGAGED (IF ANY), OR STATE “Not Applicable”]

 

NAME

 

JOB TITLE/ROLE

 

 

 

 

 

 

 

 

 

 

7.              Key Personnel.  Vendor shall be responsible for and shall
supervise and manage each of the Key Personnel listed below.

 

[INSERT NAME AND JOB TITLE OF SPECIFIC KEY PERSONNEL (INCLUDING SUBCONTRACTED
RESOURCES) TO BE ENGAGED (IF ANY), OR STATE “Not Applicable”]

 

NAME

 

JOB TITLE/ROLE

 

 

 

 

 

 

 

 

 

 

8.              Schedule and Milestones (If Any).

 

[INSERT TIMETABLE FOR COMPLETING SERVICES, MEETING MILESTONES AND/OR SUPPLYING
DELIVERABLES, IF APPLICABLE]

 

9.              Charges.

 

[FOR TIME AND MATERIALS PROJECTS:]

 

54

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

This is a Time and Materials SOW.  The Rate for each Vendor Personnel member is
indicated in the following Charges table; however, the total aggregate amount
payable pursuant to this SOW, including all out of Pocket Expenses, shall not
exceed                             .

 

Personnel Name

 

Sub-
Contractor
[Y/N]

 

Title/
Position/
Role

 

(Hourly
or Daily
Rate)

 

# of Hours or
Days

 

Total
Charges

 

Estimated
Expenses

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

TOTAL

 

$

TOTAL

 

 

[FOR FIXED PRICE PROJECTS:]

 

This SOW is based upon a Fixed Price.  The total aggregate amount payable
pursuant to this SOW, including all Out-of-Pocket Expenses, shall not exceed the
Fixed Price amount of $                    .  The Fixed Price amount will be
invoiced as follows:

 

Milestone/Deliverable

 

Payment Amount

 

Completion Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[IDENTIFY ANY APPLICABLE DISCOUNTS OR PERFORMANCE-RELATED INCENTIVES OR
PENALTIES.]

 

Vendor shall send all invoices under this SOW to the following address:

 

[INSERT: CUSTOMER ADDRESS AND CONTACT INFORMATION FOR RECEIPT OF INVOICE]

 

[INSERT CUSTOMER CONTRACTING ENTITY]

[INSERT NAME OF PERSON TO RECEIVE INVOICES]

[INSERT EMAIL ADDRESS]

[INSERT PHONE NUMBER]

[INSERT MAILING ADDRESS]

 

10.       Project Managers.

 

For Customer:

 

For Vendor:

Name:

 

Name:

Phone:

 

Phone:

Email:

 

Email:

 

55

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

11.       Testing and Acceptance Procedures.

 

[INSERT DESCRIPTION OF ANY NECESSARY TESTING AND ACCEPTANCE PROCEDURES, OR STATE
“As per the Agreement”]

 

[IF THE ACCEPTANCE TESTING PERIOD OR CORRECTION PERIOD IS OTHER THAN AS SET
FORTH IN THE AGREEMENT, SPECIFY THE NUMBER OF DAYS.  IF NO TESTING /ACCEPTANCE
NO TESTING/ACCEPTANCE PROCEDURES ARE SET FORTH IN THIS SECTION, THE TESTING AND
ACCEPTANCE PROCEDURES SET FORTH IN THE AGREEMENT SHALL GOVERN.)

 

12.  Individualized Reports; Status Meetings.

 

[INSERT DESCRIPTION OF ANY INDIVIDUALIZED/ SPECIAL REPORTS OR STATUS MEETINGS
RELATED TO THIS PROJECT, OR STATE “As per the Agreement”]

 

13. Software and/or Equipment.

 

[INSERT A LIST OF ALL OF THE EQUIPMENT/SOFTWARE TO BE USED IN PERFORMING THE
SERVICES]

 

14.  Subcontractors.

 

Subject to the provisions of Section x.x of the Agreement, Customer approves
Vendors’s use of the following Subcontractor(s) but only to provide the
following Services pursuant to this SOW only:

 

Subcontractor Name

 

Services to be Provided/Role

 

 

 

 

 

 

 

 

 

 

Vendor shall be responsible for and shall supervise and manage each of the
Subcontractors listed above.

 

15.  Transition Services.

 

Subject to the provisions of Section x.x.x of the Agreement, Vendor will provide
Customer with Transition Services as follows:                            .

 

56

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

16.       Flow-Down Provisions for Subcontractors.

 

[INSERT ANY PROVISIONS THAT SHOULD FLOW DOWN FROM THE AGREEMENT TO VENDOR’S
AGREEMENTS WITH ITS SUBCONTRACTORS RELATED TO WORK TO BE PERFORMED UNDER THIS
SOW.]

 

17.       Other Specifications.

 

[INSERT ANY OTHER SPECIFICATIONS APPLICABLE TO WORK TO BE PERFORMED UNDER THIS
STATEMENT OF WORK, FOR EXAMPLE, SPECIFICATIONS FOR DELIVERABLES OR OTHER WORK
PRODUCT TO BE PROVIDED HEREUNDER]

 

Except to the extent otherwise expressly set forth in this SOW, this SOW is
governed by the terms and conditions of the Agreement.  Any defined terms not
otherwise defined herein shall have the meanings set forth in the Agreement. 
This SOW may be modified or amended only by a writing signed by both parties. 
The parties hereto acknowledge having read this SOW and agree to be bound by its
terms.

 

IN WITNESS WHEREOF, the parties have each caused this SOW to be signed and
delivered by their duly authorized officers, all as of the date first set forth
above.

 

[INSERT CUSTOMER LEGAL ENTITY NAME]

 

[INSERT VENDOR LEGAL ENTITY NAME]

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

57

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

EXHIBIT B

 

SAMPLE CHANGE ORDER

 

This Change Order No.      (“Change Order”), effective as of                  ,
201  , is made pursuant to and a part of that certain Master Services
Professional Services Agreement for Application Development and Maintenance,
dated as of                                  , 2010, by and between AIG Global
Services, Inc. and                                            (the “Agreement”),
and Statement of Work thereto, by and between
                                                     and
                                                                 dated as of
                                               (the “SOW”).

 

This Change Order is governed by the terms and conditions of the Agreement.  Any
defined terms not otherwise defined herein shall have the meanings set forth in
the Agreement.  Except to the extent otherwise expressly set forth in this
Change Order, the terms of the SOW shall remain in full force and effect.  The
parties hereto acknowledge having read this Change Order and agree to be bound
by its terms.

 

The modification(s) set forth below will impact the following terms of the SOW
(please check all that apply):

 

o

Services

o

Deliverables

o

Estimated completion date

o

Fees

o

Schedule

o

Other:                                (please specify)

 

Please provide a detailed description of the proposed modification(s) and their
impact on the SOW:

 

[ADD DESCRIPTION OF CHANGES]

 

IN WITNESS WHEREOF, the parties hereto have each caused this Change Order to be
signed and delivered by their duly authorized officers, all as of the date first
set forth above.

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

58

--------------------------------------------------------------------------------

 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

EXHIBIT C

 

DEVELOPMENT SERVICES

 

Vendor, if agreed in a SOW with the Customer, shall agree to provide services
for application development projects, which may include the following (as
finally determined in a SOW):

 

1.             Assessment.

 

1.1  Complete needs assessment

 

2.             Project Initiation.

 

2.1          Draft proposal (scope and high level plan/approach)

2.2          Perform analysis (build or buy)

2.3          Review high level technical architecture

2.4          Review high level application architecture, and

2.5          Develop or support Customer with business case (justification).

 

3.             Project Management.

 

3.1          Project planning

3.2          Tracking and monitoring progress

3.3          Status reporting

3.4          Issue and risk management

3.5          Resource management

3.6          Prioritization

3.7          Develop/review quality assurance process and procedures

3.8          Perform quality control, including:

 

3.8.1 Train and develop Vendor Personnel

3.8.2 Document all project, maintenance and support activities, and

3.8.3 Manage project scope, cost and effort against baselines

 

4.             Requirements/Specification.

 

4.1          Review Customer environment

4.2          Understand current business security environment

4.3          Understand current IT technical security environment

4.4          Define business requirements

4.5          Review business requirements

4.6          Analyze security data

4.7          Define security parameters

4.8          Assess business impact, and

4.9          Develop preliminary plan

 

5.             Design.

 

5.1          Detail technical design

 

59

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

5.2          Detail application design

5.3          Develop business process activities and checkpoints

5.4          Finalize Statement of Work

5.5          Refine requirements

5.6          Design user interface

5.7          Design architecture model

5.8          Develop operational model

5.9          Develop initial security design

5.10        Perform sizing and estimation

5.11        Build development environment

5.12        Refine architecture model

5.13        Detail user interface

5.14        Define training and user support, and

5.15        Develop detailed plan

 

6.             Construction.

 

6.1          Perform coding or integration

6.2          Perform code inspection

6.3          Initiate build cycle, and

6.4          Develop support materials

 

7.             Solution Delivery.

 

7.1          Develop business process activities and checkpoints

7.2          Monitor progress, status and project health

7.3          Anticipate deliveries and follow up until acceptance

7.4          Confirm next technical phase plans

7.5          Respond to project unplanned events, and

7.6          Perform solution deliverable readiness review

 

8.             Testing/Certification.

 

8.1          Prepare for testing

8.2          Perform programming cycle

8.3          Perform unit testing

8.4          Perform string/integration testing

8.5          Perform volume testing

8.6          Perform quality control testing

8.7          Perform or support Customer user acceptance testing (UAT)

8.8          Perform production stress testing

8.9          Perform pre-production rework

8.10        Plan deployment, and

8.11        Review build cycle Deliverables

 

9.             Implementation.

 

9.1          Prepare user documentation

 

60

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

9.2          Prepare user training materials

9.3          Approve implementation “go/no-go” decisions as required

9.4          Implement all application-level changes across all environments

9.5          Resolve functional application migration issues

9.6          Resolve technical application migration issues

9.7          Support Customer in the cut-over to production

9.8          Support Customer post deployment user acceptance

9.9          Prepare estimates for all change requests (size and effort)

9.10        Monitor and report on release status

9.11        Review and approve release status reports, and

9.12        Perform post-production rework

 

10   Post Implementation.

 

10.1        Finalize service level reports

10.2        Provide support during the warranty period

10.3        Conduct project review (within 30 days of implementation), and

10.4        Conduct project review (within 90 days of implementation).

 

61

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

EXHIBIT D

UNIVERSAL SERVICES

 

Vendor if, and to the extent agreed with Customer in a SOW, may provide the
following services for all types of work and projects Vendor would be engaged to
perform, including, but not limited to, development, maintenance, and support
and constitutes part of the Services (as defined in the Agreement).

 

1.     Communications Support.

 

1.1  Vendor shall provide the following communications support for all Customer
environments:

 

1.1.1    In accordance with Customer’s applicable policies, provide notice to
Customer of all installations and upgrades of Software and Equipment that are
planned to occur.

 

1.1.2   Communicate and escalate all incidents, problems or other issues as they
may occur on a day-to-day basis according to agreed upon problem management
processes.

 

1.1.3   Proactively communicate potential risks or operational events, to the
extent Vendor Personnel have knowledge of such risks or events, to the Customer
Project Manager identified on the applicable SOW to ensure that Customer is
aware of any potential disruptions to the Services.

 

2.     Reporting Support.

 

2.1  Vendor shall provide to Customer all reports required for the Services.

 

2.1.1    Types of reports that shall be provided include but are not limited to,
service levels, administrative, problem management, ad hoc, etc.

 

2.1.2    Reports shall be provided at the frequency and format as specified by
Customer.

 

2.1.3    Reports shall include all data elements as specified by Customer.

 

2.1.4   All reports shall be formatted and summarized pursuant to instructions
provided by Customer.

 

2.1.5   Executive summaries of data and information required in such reports
shall be provided at the frequency specified by Customer.

 

2.1.5.1            Only data from data sources approved by Customer shall be
utilized to populate statistics, trends, or raw data for reports.

 

2.2  Customer shall be provided the opportunity to modify, expand, or remove
reports at Customer’s sole discretion upon notice to Vendor.

 

2.2.1    Vendor shall provide such modified or revised reports in the period
immediately following the date of Customer’s notification, subject to the data
being available for the modified or revised reports.

 

62

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

2.3  All reports provided for in this Exhibit, or elsewhere in the Agreement,
and all data used to compile such reports shall be deemed to be Customer Data,
owned by Customer, and returned to Customer.

 

3    Documentation Support.

 

3.1  Vendor shall create, document, maintain and publish in a centralized
location, easily accessible to Customer:

 

3.1.1       All documentation (including the current version and all previous
versions) related to Customer’s environments.

 

3.1.2       Equipment and Software versions and defect levels, e.g., level of
patch.

 

3.1.3       Configuration guidelines and standards.

 

3.1.4       Equipment, Software, hosted applications and database structures,
and

 

3.1.5       All Systems and procedures documentation.

 

3.2   Unless specified otherwise in an SOW, Vendor shall create, document,
maintain, and publish project documentation (including the current version and
all previous versions) in a centralized location, easily accessible to Customer
and in accordance with the Customer’s policies and procedures.

 

3.2.1       Such project documentation shall include but is not limited to:

 

3.2.1.1     Project Charter

3.2.1.2     Requirements Report

3.2.1.3     Design Report

3.2.1.4     Test Report

3.2.1.5     Post-Implementation Report

3.2.1.6     Disaster Recovery update

3.2.1.7     Support Manual update, and

3.2.1.8     System Documentation Manual

 

4      Project Support.

 

4.1  As requested by Customer, Vendor shall provide the following project
support for all SOWs:

 

4.1.1       Participate in and being thoroughly prepared for all meetings.

 

4.1.2       Ensure all Vendor Personnel are properly certified according to
Customer’s specifications specified in an SOW and meets the qualifications
described by Customer in the applicable SOW.

 

4.1.3       Support the initiation and evaluation of potential Customer
projects, including product recommendations, Equipment and Software evaluations
and specialized support scenarios.

 

63

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

4.1.4       In addition to the reports required by Customer, provide status
reports across multiple environments and Statements of Work, utilizing
Customer-approved tools and processes.  Such status reports shall contain the
following information:

 

4.1.4.1    Current status of activities (with an explanatory narrative when
appropriate),

4.1.4.2    Resources (personnel and otherwise) used since last report with
accumulated total to date,

4.1.4.3    Any impact to scope, budget or timeliness, reason for impact and a
detailed plan to resolve or mitigate risks, and

4.1.4.4    Identification of any problems and actions being resolved or
outstanding.

 

4.1.5       Comply with the format, frequency, and method of reporting, and
participating in related status meetings as Customer may require in its sole
discretion.

 

4.1.6       Provide a project coordinator/manager, as requested by Customer, as
a single point of contact to work with any required persons, including
Customer’s support groups, Customer’s Affiliates, and end users, to ensure that
projects are planned and executed in a high quality manner.

 

4.1.7       Adhere to Customer’s required software development standards and
methodologies unless otherwise agreed to by the parties.

 

4.1.8       Assist Customer developing and maintaining a Systems architecture
strategy in order to accommodate the evolution of the Customer’s environment.

 

5      Advisory Support

 

5.1  Vendor shall routinely and proactively advise and make recommendations
concerning how Vendor can best perform Services under this Agreement. Such
advice shall include:

 

5.1.1       Preparing and/or supporting cost-benefit analyses as requested by
Customer.

 

5.1.2       As requested by Customer, preparing and presenting updates on new
technologies, processes, program management innovations, and other industry
standard best practices that may have a benefit for Customer’s environments.

 

5.1.3       Advising Customer if any action or change contemplated by Customer
may contribute to or cause performance degradation or other unintended effects.

 

64

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

EXHIBIT E

MAINTENANCE SERVICES

 

Vendor in consultation with the Customer, and only to the extent agreed in a
SOW,  shall agree to provide services for application maintenance and support
projects, which may include the following:

 

1.              Production Support.

 

1.1.   Production support is defined as any effort to support the IT environment
within the context of the following requirements and within the service levels
defined in Exhibit G (Service Level Requirements).

 

1.2.   Vendor shall adhere to Customer’s IT General Control environment as it
relates to Change Management, Software Development and Implementation,
Infrastructure, and Operations.

 

1.3.   Vendor shall be responsible for support requirements encompassing both
production and non-production environments which environments are set forth in
the SOW,  and shall include:

 

1.3.1. Respond to Level 2 and Level 3 help desk support questions as defined in
Exhibit G.

 

1.3.1.1 If agreed in a SOW, to the extent a helpdesk does not exist, Vendor
shall also handle Level 1 support.

 

1.3.2. Diagnose incident, perform root cause analysis.

 

1.3.3. Document steps taken to effectively identify and resolve business
application incidents.

 

1.3.4. Coordinate efforts to ensure reduced business impact of incidents by
timely resolution.

 

1.3.5. Coordinate production change control activities with Customer.

 

1.3.6. Coordinate production scheduling with Customer.

 

1.3.7. .

 

1.3.8. Develop incident resolution plan.

 

1.3.9. Execute test plans, test scripts, generate, load and refresh data,
perform unit testing, system testing, integration testing, regression testing,
performance testing, load testing, stress testing, and support user acceptance
testing.

 

1.3.10.  Update and maintain current version of application documentation and
procedural support manuals.

 

1.3.11.  Support identification of product patches, security fixes or bug fixes
that should be proactively applied to any of the application environments.

 

65

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

1.3.12.  Work with affected IT owners and business users to identify outage
windows and schedule the application of recommended fixes.

 

1.3.13.                    Perform proactive health monitoring of applications.

 

1.3.14.                    Initiate and maintain applications logging.

 

1.3.15.                    Perform periodic failover testing.

 

1.4.     Vendor shall follow all current Customer software standards notified to
Vendor.

 

1.4.1.   Upon installation, as determined by Customer, Vendor will support the
software release or version installed at Customer, provided such release or
version is the most current generally available release or version or one of the
two most recent prior releases or versions.

 

1.4.1.1.           For the avoidance of doubt, Customer shall retain the right,
in its sole discretion, to determine whether and when to advance from a release
or version in use in the Customer IT environment to a new release, or version,
and when to implement an enhancement or upgrade.

 

1.4.1.2.           Vendor shall be responsible for the costs of any engineering,
deployment and support efforts associated with the advancement from a specific
release or version to a new or subsequent release or version, or for the
implementation of an upgrade or enhancement, subject to impact analysis and
effort estimation by Vendor following which Vendor will evaluate the possible
options to support the upgrades.  If Vendor cannot accommodate the upgrades
within the support effort available then Vendor will reprioritize the existing
tasks or raise a request for a new SOW or Change Order to handle the upgrades.

 

2.     Break Fix Services.

 

2.1.   Break Fix Services will consist of responding to problems and creating
modifications or configuration changes to an application, related job control
language (“JCL”), script, interface, or other related application artifacts to
fix problems with such application.

 

2.1.1. Vendor shall be responsible for obtaining any additional information
necessary to resolve the problem.

 

2.1.2. Vendor shall provide Break Fix Services in accordance with Exhibit G
(Service Level Requirements).

 

3.     Maintenance Services.

 

3.1. Maintenance Services will include, without limitation, periodic and/or
scheduled activities required to ensure that an application continues to perform
in accordance with the specifications for such application and such application
does not incur any problems.

 

66

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

3.1.1. Vendor shall be responsible for maintenance services including, but not
limited to:

 

3.1.1.1. Production job monitoring

3.1.1.2. Help desk script creation

3.1.1.3. Reference data and table changes required to support organizational
changes and/or support new users

3.1.1.4. Testing support for operating system, software package or server
upgrades

3.1.1.5. Release support including change management support

3.1.1.6. Performance tuning

3.1.1.7. Log file maintenance

3.1.1.8. Performing configuration changes

3.1.1.9. Performing version upgrades

3.1.1.10.  Activities required to sunset or decommission applications as
necessary, excluding Enhancements, and

3.1.1.11.  Testing support for changes to interfaces resulting from maintenance
activities carried out in other applications.

 

4.     Preventive Maintenance.  Vendor shall be responsible for Preventative
Maintenance including application tuning, code restructuring, and other effort
usually taken to improve the efficiency and reliability of programs and to
minimize ongoing maintenance requirements.

 

5.     Minor Enhancements.

 

5.1.   Unless otherwise agreed in the SOW, Minor Enhancements are classified as
any modifications or changes that require a level of effort of 160 person hours,
or less, per change, and complete and regulatory and compliance changes that
require a level of effort of 800 person hos, per change, to complete.

 

5.2.   Minor enhancements include:

 

5.2.1.      Updating interfaces.

5.2.2.      Improvements in functionality.

 

5.3.   Where applicable, Vendor shall be responsible for the analysis, design,
development, testing and deployment and support for minor application
enhancements, which may include (as set forth in the SOW): :

 

5.3.1.      Translate business requirements into technical requirements

5.3.2.      Receive and analyze project service/change requests

5.3.3.      Identify integration requirements with other applications

5.3.4.      Perform requirements management and feasibility analysis

5.3.5.      Define data requirements

5.3.6.      Ensure architecture adheres to Customer standards

5.3.7.      Create high level solutions design

5.3.8.      Ensure design is compliant with defined Security policies and
maintaining system data integrity and confidentiality

5.3.9.      Where applicable, design physical and logical database and data
structures

5.3.10.    Propose design alternatives

 

67

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

5.3.11.    Obtain approval on design and architectural decisions and components
prior to development

5.3.12.    Prepare development environment

5.3.13.    Ensure code, configuration, and designed solutions are compliant with
defined Security policies and maintaining system data integrity and
confidentiality

5.3.14.    Complete any necessary documentation needed

5.3.15.    Perform quality assurance including peer reviews and code
walkthroughs as requested by Customer

5.3.16.    Construct application and system code consistent with design
requirements

5.3.17.    Where applicable, develop physical and logical databases

5.3.18.    Develop data interfaces

5.3.19.    Perform code reviews

5.3.20.    Develop testing approach

5.3.21.    Verify compliance with testing specifications and requirements

5.3.22.    Develop and maintain design documents and test plans

5.3.23.    Prepare test environment

5.3.24.    Monitor and review defects

5.3.25.    Conduct unit test

5.3.26.    Conduct system test

5.3.27.    Conduct integration test

5.3.28.    Conduct regression test

5.3.29.    Support user acceptance test

5.3.30.    Coordinate change control activities with Customer

5.3.31.    Coordinate implementation with Customer, including scheduling,
communication

5.3.32.    Coordinate production scheduling with Customer

5.3.33.    Coordinate release management with Customer

5.3.34.    Create implementation notes, and

5.3.35.    Provide post deployment support

 

6.     Other Support Activities.

 

6.1.   Investigation Support

 

6.1.1. Vendor shall be responsible for providing Investigation Support
including, but not limited to:

 

6.1.1.1. Requests for analysis,

6.1.1.2. Requests for estimation, and

6.1.1.3. Requests for troubleshooting.

 

6.2.   Training Support

 

6.2.1. Vendor shall be responsible for providing Training Support, including
providing information, analysis, or other inputs to assist in the creation of
training materials and classes.

 

6.3.   Audit Services

 

6.3.1. Vendor shall be responsible for providing technical assistance in
performing IT audit, including:

 

68

--------------------------------------------------------------------------------

 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

6.3.1.1.   Review audit objectives,

6.3.1.2.   Research and resolve findings, and

6.3.1.3.   Provide documentation supporting closure of findings.

 

6.4.         Third Party Management

 

6.4.1.    Where applicable, Vendor shall manage third party relationships and
activities, including:

 

6.4.1.1.   Own relationships with appropriate software vendor(s),

6.4.1.2.   Ensure third party/vendor software release is managed and integrated,
and

6.4.1.3.   Coordinate and implement third party upgrades and vendor support
issues, including vendor relationships.

 

6.5.         Capacity Management

 

6.5.1.    Vendor shall work in conjunction with Customer in the creation of an
annual application software capacity plan that documents expected increases in
application software seat licenses, concurrent user licenses or pay by use
licensing.

 

6.5.2.    Vendor shall be responsible for supporting the creation of an annual
IT infrastructure capacity plan for all Vendor supported applications.

 

6.6.         Availability Management

 

6.6.1.    Vendor shall be responsible for proactively analyzing, measuring and
attempting to improve the availability of applications under their control.

 

6.6.2.    Vendor shall be responsible for creating an annual availability plan
that includes suggested enhancements that if implemented, will have a positive
effect on application availability.

 

6.7.         Configuration Management

 

6.7.1.    Vendor shall be responsible for maintaining information about
configuration items required for delivering an application, including their
relationships.

 

6.7.2.    Vendor shall maintain a database used to store configuration records
throughout their lifecycle.

 

6.8.         Demand Management

 

6.8.1.    Vendor shall proactively work with Customer to determine the most
efficient way to meet overall Customer demand for application maintenance and
support on a vendor owned application.  Customer has the right utilize a
different approach based on their discretion.

 

69

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

EXHIBIT F

 

MIGRATION SERVICES

 

The provisions of this Exhibit shall apply when services previously performed by
Customer or another vendor (the “Migration-from-vendor”) are to be performed by
Vendor. For purposes of clarity, the Migration Services shall be set forth in an
SOW and agreed by the parties. These Services relate to Migration only.

 

1.              Migration Team.

 

1.1       Vendor will assign a Migration team headed by a Migration manager who
will be a member of the program team through steady-state.

 

1.2       The Migration team will perform the following activities as they
relate to the Migration:

 

1.2.1                     Build the initial support team and train the team
members

1.2.2                     Program administration and management for all
Migration activities

1.2.3                     Establishing and documenting change management,
escalation, and problem management procedures

1.2.4                     Developing a Migration Plan

1.2.5                     Executing the Migration Plan, and

1.2.6                     Managing the Migration Plan through successful
Migration of the services, including reporting to Customer on status, issues,
and risks.

 

2.              Migration Planning.

 

2.1       The Vendor will provide a detailed Migration Plan for all in scope
services and locations.  The Migration Plan shall incorporate the following
areas at a minimum:

 

2.1.1                     Expected durations for key phases, stages, tasks and
milestones,

2.1.2                     The interface and processing boundaries of the
applications being Migrated,

2.1.3                     The maintenance/development methodologies that are
currently being used and will be used in the future,

2.1.4                     The level of documentation that is available,

2.1.5                     A knowledge transfer plan incorporating onshore and
offshore resource management,

2.1.6                     The tools, processes, and enablers that are currently
used and the ones that will be utilized,

2.1.7                     The security, regulatory and compliance requirements
for the application,

2.1.8                     In-flight maintenance and enhancements,

2.1.9                     System administration requirements,

2.1.10              Identification of the shortage between current state and the
proposed state, and

2.1.11              Acceptance criteria that must be met prior to steady state.

 

2.2       To generate the Migration Plan, Vendor, Customer and, if required,
transfer-from-vendor(s) shall work jointly to review and analyze the following
at a minimum:

 

2.2.1                     Identify error-prone areas based on maintenance
history.

 

70

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

2.2.2                     Identify areas of deficiency and shortages, including:

 

2.2.2.1           Level of comments in programs,

2.2.2.2           Completeness and detail of program specifications,

2.2.2.3           Detail of chronological fix history,

2.2.2.4           Test plans level of detail, test scripts and test tools,

2.2.2.5           Availability of maintenance manuals/run books,

2.2.2.6           Service level attainment history, and

2.2.2.7           Availability of general documentation.

 

2.2.3                     Validate the estimated effort, turn-around time and
other maintenance requirements.

 

2.3       Unless otherwise agreed in a SOW, the Vendor shall be responsible for
all functions, tasks, including:

 

2.3.1                     Working with the transfer-from-vendor(s) personnel as
and/or Customer as necessary to ensure the smooth migration of such Services
from such transfer-from-vendor(s) and/or Customer to Vendor with no material
impact to the Services, and, as necessary.

 

2.3.2                     Entering into confidentiality agreements or similar
agreements that the applicable transfer-from-vendor(s) may reasonably require in
connection with the transfer of the Services from the Customer Contractor(s) to
Vendor.

 

2.3.3                     Identifying and obtaining required consents from
transfer-from-vendor(s).

 

2.3.4                     Assisting Customer in identifying and obtaining third
party contracts to be assigned to Vendor from Customer, as applicable.  Where
necessary Customer will intervene to assign third party contracts to Vendor.

 

2.3.5                     Assisting Customer in identifying and obtaining owned
existing equipment or leased existing equipment that will be required to perform
the Services or any new equipment to be purchased by the Vendor.

 

2.3.6                     Assisting Customer in identifying and obtaining Third
Party Software.

 

2.3.7                     Identifying inter-relationships and dependencies
between tasks.

 

2.3.8                     Planning Deliverables applicable to the Services,
including:

 

2.3.8.1           Knowledge transfer documentation,

2.3.8.2           System documentation and run books,

2.3.8.3           Production support procedures,

2.3.8.4           Data schemas,

2.3.8.5           Technical architecture documentation,

2.3.8.6           Entity relationship diagrams,

2.3.8.7           System input/output documentation,

2.3.8.8           Batch processing documentation, and

2.3.8.9           System interface diagrams/descriptions.

 

71

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

2.4       The Migration Plan shall be in a Customer approved format, utilizing
any applicable Customer tools and methodologies.

 

2.5       The Vendor shall submit the Migration Plan to Customer for written
approval.

 

2.6       The Vendor shall manage the migration of services from the
Migration-from-vendor and/or Customer.

 

2.6.1                     To the extent agreed in the SOW, the failure of any
migration-from-vendor responsibilities shall in no way relieve the Vendor of any
obligation to complete each task in the Migration Services.

 

2.7       The Vendor will execute all migration activities except where Customer
personnel are required, and in such cases the Vendor will inform Customer and
include in the Migration Plan the nature and scope of activities required to be
performed by Customer, including activities, Deliverables and estimated
headcount of required Customer personnel.

 

2.8       The Vendor will provide a detailed timeline for the migration and will
explain in detail the estimated time needed for the Migration.

 

2.9       The Vendor will use all reasonable efforts to manage issues and risks
during the Migration and will escalate any issues and risks to Customer as
appropriate.

 

2.10      Vendor shall provide Customer with a “no cost” migration period,
unless otherwise agreed in an SOW.

 

2.10.1              Vendor shall obtain information regarding the amount of
termination assistance and wind-down fees that the transfer-from the terminated
vendor(s) may charge in connection with the transfer of the Services from such
Customer Contractor(s) to transfer to Vendor.

 

2.10.2              Vendor shall negotiate and pay termination charges,
termination assistance fees and wind-down fees that the migration-from-the
terminated vendor(s) may charge in connection with the transfer of the Services
from such Customer Contractor(s) to Vendor.

 

3.              Migration Risk Mitigation.

 

3.1       Prior to undertaking any Migration Services, Vendor shall discuss with
Customer specific material risks.   This discussion will take the form of a
Migration Risk Mitigation Plan that will include major migration risks and
mitigation strategies that can be employed to reduce overall migration risk.

 

3.1.1                     Vendor shall not proceed with such activity until
Customer approves and authorizes Vendor to proceed

 

3.1.2                     Vendor shall use all reasonable efforts to identify,
resolve (but only if under Vendor control), and escalate any material problems
or failure of

 

72

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

dependencies that would materially impede or materially delay the timely
completion of each task in the Migration Plan

 

4.              Migration Execution.

 

4.1       Upon receiving Customer’s written approval, Vendor shall perform all
Migration Services pursuant to the Migration Plan, including:

 

4.1.1                     Using all reasonable effort to meeting the critical
milestones described in the Migration Plan and leveraging all Customer
contractor personnel and Customer personnel as necessary to meet milestones.

 

4.1.2                     Regularly updating the Migration Plan to demonstrate
achievement to task dates.

 

4.1.3                     Meeting as directed by Customer to review the
Migration Plan, provide updates, review issues, review risks, and document
resolutions.

 

4.1.4                     Providing all Deliverables subject to acceptance by
Customer, as further described in the Agreement.

 

4.1.5                     On-boarding all Vendor Personnel and conducting
knowledge-transfer, shadow support, and primary support activities as required
to perform the Services prior to assuming full responsibility for Services under
Statements of Work.

 

4.2       Subsequent to the knowledge acquisition, Vendor will obtain hands-on
experience on the application maintenance and support by working along with the
existing migration-from vendor(s) support teams.  This period will be referred
to as the “shadow period.”

 

4.3       After the shadow period, Vendor will step up as the primary support
with the migration-from vendor(s) lending the secondary support.  .

 

4.4       Upon sign-off by Customer of the migration Acceptance Criteria, the
Migration phase will be considered complete and steady state will begin.

 

4.5       The duration of the Migration phase will be as agreed by the parties
in writing.

 

4.6       By the end of the Migration phase, Vendor shall possess:

 

4.6.1                     Complete knowledge of the Applications, Environment
and Database(s).

4.6.2                     Resources for providing support to the various
Applications.

 

5.              Failure to Meet Migration Milestones.

 

5.1       If Vendor fails to meet a critical Migration Milestone, the parties
will set forth terms and conditions of any such failure in a SOW.

 

73

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

5.2       Customer shall decide, in its reasonable and good faith discretion,
whether a Migration Plan milestone has been met based on the acceptance criteria
as agreed upon by the parties in the SOW.

 

74

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

Exhibit G

 

SERVICE LEVEL REQUIREMENTS

 

The purpose of this Exhibit is to clearly define the initial levels of service
to be provided by the Vendor to Customer and to describe a process to adjust
these throughout the term of the Agreement.  This Exhibit sets forth Service
Levels that Vendor is required to achieve in performing the Services and
describes the methodology for calculating Service Level Credits that shall
become due and payable (or credited) to Customer by Vendor if Vendor fails to
achieve any Service Level targets.  For purposes of clarity the Service Level
Attachment, enclosed herein, shall be applicable, unless otherwise agreed in the
SOW.

 

1.              Service Levels.

 

1.1.         Vendor will have Program Service Levels (as set forth on the
Service Level Attachment) that are mandatory and shall apply to all Services.

 

1.2.         In addition to the Program Service Levels, Application Service
Levels will apply to Services for application maintenance and/or development. 
As used herein, “Application Service Levels” shall mean the Application
Maintenance Statement of Work Service Levels and Application Development
Statement of Work Service Levels set forth on the Service Level Attachment.

 

1.3.         As used in the Service Level Attachment, the following terms shall
have the meanings described below, such that each Service Level is comprised of
the Service Level Components (as defined below).

 

1.4.         Service Level Components.

 

1.4.1.    Each Service Level includes the following Service Level components
(the “Service Level Components”):

 

1.4.1.1.   “Expected Service Level” means the performance metric the Vendor is
required to meet to prevent a Service Level Default (as defined below).  The
Expected Service Levels are set forth in the Expected Service Level column of
the Service Level Attachment.

 

1.4.1.2.   “Minimum Service Level” means the performance metric set forth in the
Minimum Service Level column of the Service Level Attachment and is the lowest
expected service the Vendor is required to meet.

 

1.4.1.3 “Weighting Factor” means a percentage of the At Risk Amount (as defined
below) assigned by Customer to each Service Level identified in the Service
Level Attachment, which shall not exceed *** for any one Service Level, or ****
in the aggregate for all Service Levels.

 

1.4.1.4 “At Risk Amount” means, the maximum amount of Service Level Credits that
may be due to Customer for a particular invoicing period.  The At Risk Amount
shall be a percentage of the fees for Services, as follows:

 

75

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

1.4.1.4.1  For maintenance projects the At Risk Amount is equal to ********** of
the fees for the application for which the Service Level Default has occurred
for the invoicing period, which is monthly unless otherwise agreed in the SOW.

 

1.4.1.4.2  For development projects the At Risk Amount shall be agreed to by the
Parties in writing.

 

1.4.1.5 “Service Level Credit” means the amount due to Customer if Vendor fails
to meet any expected Service Level for the measurement period.  Service Level
Credits are liquidated damages and represent the parties’ good faith estimate of
Customer’s damages in the event of a Service Level Default, which damages are
difficult to forecast.

 

1.4.1.6 “Service Level Tier” means the applicable criticality level associated
with an application or applications.

 

1.4.1.6.1 Applications have been assigned different tier levels based on their
impact to Customer’s business.  The application shall have the tier assigned to
it in the applicable SOW.

 

2.              Service Level Measuring and Reporting.

 

2.1.   Vendor shall measure its performance of the Services against the Service
Levels specified in the Service Level Attachment, and report on such performance
according to the reporting requirements identified in Exhibit D (Universal
Service Requirements).

 

2.2.   Vendor shall provide, implement, maintain and support tools required or
appropriate to measure and report on its performance of the Services against the
Service Levels.

 

2.3.   Vendor shall use a data source approved by Customer for reporting against
Service Levels specified in the Service Level Attachment.

 

2.4.   Vendor shall provide detailed supporting information for each report as
requested by Customer.

 

2.5.   The raw data and detailed supporting information related to each Service
Level Report shall be deemed Customer Confidential Information.

 

2.6.   Regardless of data source, Vendor is solely responsible for the
underlying collection, measurement and analysis of data pertaining to the
Service Levels as reflected in each Service Level Report.

 

2.7.   Failure to submit Service Level Reports when due or to properly report
performance with respect to any particular Service Level for any monitoring
interval shall be a Service Level Default with its Weighting Factor set forth on
the Service Level Attachment; provided that no breach of this Section 2.7 or
Service Level Default shall be deemed to occur if Vendor provides such Service
Level Reports within ten (10) business days after the reporting time specified
in the applicable SOW or, if not specified in the applicable SOW, within ten
(10)

 

76

--------------------------------------------------------------------------------

 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

business days after the end of a calendar month.; unless the parties agree
otherwise in writing to another time period for providing such Service Level
Report.

 

2.8.   For all Severity Level 1 and Severity Level 2 problems, Response and
Recovery Times will be measured based on a coverage period
************************************** ************************ per year cycle,
and Vendor may not exclude
******************************************************************** ****** or
as set forth in the SOW.

 

3.              Service Level Credits.

 

3.1.         The Service Level Credit for each Service Level Default shall be
computed according to the following formula:

 

A = At Risk Amount for the month.

B = Weighting Factor.

A x B = Service Level Credit for an individual Service Level.

 

3.1.1                     For example, if the At Risk Amount for a given month
is $100,000, and a Weighting Factor of 5% is assigned to a Service Level for
which a Service Level Default occurred the Service Level Credit for such Service
Level Default shall be $5,000.

 

3.1.2                     Additionally, if the SOW At Risk Amount for a given
month is $4,000, and a Weighting Factor of 4% is assigned to a Service Level for
which a Service Level Default occurred, the Service Level Credit for such
Service Level Default shall be $160.

 

3.2.         If Vendor fails to meet the Service Level for more than one Service
Level within a month, the Vendor shall pay or credit Customer for the sum of the
corresponding Service Level Credits up to the At Risk Amount.

 

3.3.         If a single incident causes the Vendor to miss more than one
Service Level then Customer will have the right to select one Service Level (but
not more than one) for which it will receive the Service Level Credit but no
other Service Level Credits or Service Level Defaults for such incident.

 

3.3.1.                  For the avoidance of doubt, a single incident is defined
as a discrete technical problem which cannot be reasonably subdivided.

 

3.4.         Vendor shall notify Customer in writing if Customer becomes
entitled to a Service Level Credit and notice shall be included in the Service
Level Report and which shall at a minimum:

 

3.4.1.    Describe each Service Level Default that occurred, and

 

3.4.2.    Specify the date when Vendor shall pay or credit the Service Level
Credit to Customer.

 

77

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

3.5.         If Customer becomes eligible for a Service Level Credit the amount
shall be offset against the monthly charges in the quarter following the month
in question or as otherwise agreed to by the parties, subject to Earn-Back as
below.

 

3.6.         In the event Vendor misses an Expected Service Level for critical
Service Levels ******************************** measurement periods, Customer
shall have the right to review the team structure with Vendor and prescribe the
required remedial action (a) at no additional cost for Fixed Price SOWs, or (b)
at a mutually agreed cost, if applicable for T&M SOWs.

 

3.6.1.      This may include moving Vendor *******************************,
until Customer is satisfied that the Service Levels have been stabilized,
subject to mutual agreement of the parties.

 

3.7.         For the avoidance of doubt, no Service Level Default shall be
deemed to occur if and to the extent any incident is attributable to the
following:

 

3.7.1.                  Acts or omissions of Customer or its agents or
subcontractors (including Customer’s failure to perform its obligations under
the Agreement);

 

3.7.2.                  Changes made by Customer to Customer’s operating
environment outside the scope of Services being provided by Vendor;

 

3.7.3.                  Circumstances that constitute a Force Majeure Event.

 

78

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

4.              Changes to Service Levels.

 

4.1.         At any point in time Customer may request Vendor to :

 

4.1.1.            Add, delete, or modify Service Levels by sending written
notice to the Vendor at least ************** prior to the effective date of the
change. If Customer is requesting material changes to the Service Levels, such
material changes will be negotiate and introduced by mutual agreement in
timeframes agreed to by both parties via a Change Order.

 

4.1.2.            Increase or decrease the Weighting Factor for any Service
Level by sending written notice to the Vendor at least ********* days prior to
the effective date of the change; provided that no Weighting Factor shall
******** or the aggregate of all Weighting Factors shall *********.  If there is
a material change to the Weighting Factor, the parties will negotiate and
mutually agree to introduce this change via a Change Order.

 

4.2.         Customer expects Vendor to improve its performance capabilities
resulting from the use of improved technologies and processes to perform the
Services. Annually, at the end of each contract year the Vendor and Customer
will meet to discuss the Minimum and Expected Service Levels and make any
necessary adjustments as mutually agreed by the parties.

 

5.              Baselining.

 

5.1.         New Service Levels shall be base-lined (if the Parties do not agree
on the applicable Expected Service Level) only during a period of stable
activity (as determined and mutually agreed by the parties), as follows:

 

5.1.1.    Customer shall identify applicable Service Level Metrics and
communicate such targets in writing to the Vendor.

 

5.1.2.    During the ************************ for which a new Service Level can
be measured (“Baselining Period”), the Vendor shall measure and collect any data
required to assess Vendor’s performance in meeting the Service Level Metrics. No
Service Level Credits shall be enforced for Service Level Defaults during the
Baselining Period.

 

5.1.2.1.   For the avoidance of doubt, the monitoring interval will be
determined by Vendor and Customer.

 

5.1.3.    If the baselined Service Level meets the Service Level Target, the
Service Level shall be added and incorporated into this Exhibit in an
appropriate Service Level Attachment and shall become effective in the
********** monitoring interval.

 

5.1.4.    If any measured, baselined Service Level does not meet the Service
Level Target, Customer and Vendor may:

 

79

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

5.1.4.1.   Set a revised Service Level Target,

5.1.4.2.   Identify revised Service Levels, or

5.1.4.3.   Terminate, in whole or in part, the associated Statement of Work for
cause as is further described in the Agreement.

 

6.              Service Level Definitions.

 

6.1.         The following Service Level definitions describe Service Levels
which must be met by the Vendor (to the extent agreed in a SOW, and subject to
the assumptions set forth in the SOW):

 

6.1.1                      Response Time. Response Time is defined as the
elapsed time between the moment the Vendor is notified of a problem and the
moment the Vendor contacts Customer and indicates that the individual
responsible for resolving the problem has commenced the required problem
resolution efforts.

 

6.1.2                     Recovery Time. Recovery Time is defined as the elapsed
time between the moment the Vendor is notified of such problem and the moment
that the software, data, and services affected by the problem are restored to
normal operations in accordance with applicable specifications or a temporary
work around acceptable to Customer has been successfully implemented.

 

6.1.3                     Resolution Time. Resolution Time is defined as the
elapsed time between the moment the Vendor is notified of such problem and the
moment the vendor implements a permanent fix that corrects the root cause of the
problem.

 

6.1.4                     Availability of Applications. Availability of
Applications is defined as the application is available for use by end user in
accordance with its intended functionality.

 

6.1.5       ABEND. ABEND is defined as an abnormal end, abort, or system crash.

 

6.1.6.                  Service Level Default.  Service Level Default is defined
as Vendor’s failure to meet an Expected Service Level.  A Service Level Default
will result in the issuance to Customer of the applicable Service Level Credit.

 

6.2     The following Severity Level definitions define how problems are
classified:

 

6.2.1                     Severity 1.  A problem impacts the business so that
users cannot operate standard business practices, the application is not
responding and is unavailable or, overnight production processes have aborted
and the on-call support individual was contacted.

 

6.2.2                     Severity 2. An incorrectly functioning application
feature is preventing the completion of a critical business process; the
required business function cannot be executed because of non-availability or
malfunction of a subsystem.

 

6.2.3                     Severity 3. A problem that negatively affects the
usability of the system but does not prevent access to the system or completion
of standard business processes, an incorrectly functioning application feature
is preventing the completion of a non-critical business process.

 

6.2.4                     Severity 4. A problem that negatively affects the
experience of using the system but does not prevent the delivery of normal
customer service standards.  Any problem not considered a Severity 1, 2 or 3.

 

80

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

6.2.5                     Maintenance requests may also be defined by Severity
Level, the time to complete the request will be the recovery time for the
Severity Level.

 

6.3   The following Defect Level Descriptions define the types of defects during
user acceptance testing (UAT):

 

6.3.1                     Level 1 Defect. An issue that affects a
central/critical requirement for which there is no work around.  It prevents use
or testing of the System.  Central/critical requirement negatively impacted.  No
workaround.

 

6.3.2                     Level 2 Defect. An issue that affects a
central/critical requirement for which there is a workaround.  Use or testing of
the System can proceed but in a degraded mode.  Central/critical System
requirement negatively impacted.  Workaround provided.

 

6.3.3                     Level 3 Defect. An issue that affects a non-central /
non-critical requirement for which there is no workaround.  It prevents use or
testing of the System.  The feature or capability cannot be used.  Non-Central /
Non-Critical requirement negatively impacted.  No work around.

 

6.3.4                     Level 4 Defect.  (Low Defect)  An issue that affects a
non-central/non-critical requirement for which there is a workaround. 
Non-central/non-critical requirement negatively impacted.  Workaround provided. 
No major adverse effects to the business environment.  Customer shall schedule a
re-test upon notification by Vendor when the error has been corrected.

 

6.3.5.                  Level 5 Defect.  (Cosmetic Defect)  Information is
correctly shown but the appearance is wrong such as misspelled words, wrong
format, wrong fonts, wrong color, recommendations provided by tester, etc.  No
adverse impact to work flow or functionality.  Cosmetic.  No negative impact to
requirements.

 

6.4  The following Helpdesk Level support descriptions define the level of help
desk support:

 

6.4.1                     “Level 1 Helpdesk Support” means the “first line
support” which includes fielding the call or event, performing a quick
assessments, following documented processes and procedures, and assigning ticket
numbers/tracking information for end user support requests.

 

6.4.2                     “Level 2 Helpdesk Support” means “dedicated support”
to respond to and resolve incidents, including addressing break fix type
problems typically involving data or table updates outside of structured release
methodology.

 

6.4.3                     “Level 3 Helpdesk Support means “advanced level
support” to respond to and resolve incidents,  including addressing more complex
break fix type problems involving code changes and structured release
methodology.

 

7.                                      Earn-Backs

 

7.1                               Vendor shall have the right, pursuant to the
SOW,  to ************ of the Service Level Credit (“Earn-Back”), for a given
Service Level Default when Vendor’s Service Level performance meets or exceeds
the Expected Service Level for each month of the

 

81

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

three measurement periods immediately following the measurement period in which
the Service Level Default occurred.

 

7.2                               Whenever Vendor is entitled to an Earn-Back,
Vendor shall include such Earn-Back as a charge to Customer (indicated as an
Earn-Back) on the same invoice that contains charges for the measurement period
giving rise to such Earn-Back, and include such information in Vendor’s monthly
performance reports.

 

7.3                               Upon termination or expiration of the
Agreement, Service Level Credits issued by Vendor are no longer subject to
Earn-Back.

 

82

--------------------------------------------------------------------------------

 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

Service Level Attachment

 

Program Service Levels

 

#

 

Metric

 

Definition

 

Calculation

 

Expected 
Service 
Level

 

Weighting 
Factor

1

 

Accurate Invoicing

 

Accurate Invoicing shall be a measure of invoices submitted on time and in the
correct amount according to Customer’s process for submitting invoices.

 

An accurate invoice shall be defined as being submitted on time and in the
correct amount.

 

[g68923ks21i001.jpg]

 

****

 

****

2

 

Administrative Reports Delivered On-Time

 

Reports Delivered On-Time shall be the measure of the number of Administrative
Reports delivered on or before their scheduled delivery date.

 

[g68923ks21i002.jpg]

 

****

 

****

3

 

Staff Turnover Rate

 

Staff Turnover Rate shall be the measure of the percentage of team’s staff
replacement during a rolling 12 month period, including staff removed for cause
. This measure shall be provided at Customer level and Customer business unit
level.

 

Removed for cause includes

 

[g68923ks21i003.jpg]

 

****

 

****

 

83

--------------------------------------------------------------------------------

 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

 

 

 

 

attritioned staff defined as people who leave for any reason (they quit,
transferred or were let go) other than transfer to another project for Customer
within Customer and within Customer business unit (i.e., CI — UW, CI —
Claims, etc.,),, or having spent 36 months on Customer projects within Customer
business unit (i.e., CI — UW, CI — Claims, etc.).

 

 

 

 

 

 

 

84

--------------------------------------------------------------------------------

 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

Application Maintenance Statement of Work Service Levels

 

#

 

Metric

 

Definition

 

Calculation

(Include all Problems 
required to be responded 
to, recovered or resolved in 
current month

 

Expected 
Service 
Level

 

Minimum
Service 
Level

 

Weighting 
Factor

 

Platinum

 

Gold

 

Silver

 

Bronze

1

 

Response Time for Severity 1 Problems

 

Response Time for Severity 1 Problems shall be a measure of Vendor’s performance
in responding to Severity 1 problems.

 

[g68923ks25i001.jpg]

 

****

 

****

 

****

 

****

 

****

 

****

 

****

2

 

Response Time for Severity 2 Problems

 

Response Time for Severity 2 Problems shall be a measure of Vendor’s performance
in responding to Severity 2 problems. 

 

[g68923ks25i002.jpg]

 

****

 

****

 

****

 

****

 

****

 

****

 

****

3

 

Response Time for Severity 3 Problems:

 

Response Time for Severity 3 Problems shall be a measure of Vendor’s performance
in responding to Severity 3 problems. 

 

[g68923ks25i003.jpg]

 

****

 

****

 

****

 

****

 

****

 

****

 

****

4

 

Response Time for Severity 4 Problems:

 

Response Time for Severity 4 Problems shall be a measure of Vendor’s performance
in responding to Severity 4 problems. 

 

[g68923ks25i004.jpg]

 

****

 

****

 

****

 

****

 

****

 

****

 

****

5

 

Recovery of Severity 1 Problems

 

Recovery Time for Severity 1 Problems shall be a measure of Vendor’s performance
in restoring services for Severity 1 problems.

 

[g68923ks25i005.jpg]

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

85

--------------------------------------------------------------------------------

 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

Application Maintenance Statement of Work Service Levels

 

#

 

Metric

 

Definition

 

Calculation

(Include all Problems 
required to be responded 
to, recovered or resolved in 
current month

 

Expected
Service 
Level

 

Minimum
Service 
Level

 

Weighting
Factor

 

Platinum

 

Gold

 

Silver

 

Bronze

6

 

Recovery of Severity 2 Problems

 

Recovery Time for Severity 2 Problems shall be a measure of Vendor’s performance
in restoring services for Severity 2 problems. 

 

[g68923ks27i001.jpg]

 

****

 

****

 

****

 

****

 

****

 

****

 

****

7

 

Recovery of Severity 3 Problems

 

Recovery Time for Severity 3 Problems shall be a measure of Vendor’s performance
in restoring services for Severity 3 problems. 

 

[g68923ks27i002.jpg]

 

****

 

****

 

****

 

****

 

****

 

****

 

****

8

 

Recovery of Severity 4 Problems

 

Recovery Time for Severity 4 Problems shall be a measure of Vendor’s performance
in restoring services for Severity 4 problems. 

 

[g68923ks27i003.jpg]

 

****

 

****

 

****

 

****

 

****

 

****

 

****

9

 

Resolution of Severity 1 Problems

 

Resolution Time for Severity 1 Problems shall be a measure of Vendor’s
performance in resolving problems for Severity 1 problems. 

 

[g68923ks27i004.jpg]

 

****

 

****

 

****

 

****

 

****

 

****

 

****

10

 

Resolution of Severity 2 Problems

 

Resolution Time for Severity 2 Problems shall be a measure of Vendor’s
performance in resolving problems for Severity 2 problems. 

 

[g68923ks27i005.jpg]

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

86

--------------------------------------------------------------------------------

 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

Application Maintenance Statement of Work Service Levels

 

#

 

Metric

 

Definition

 

Calculation

(Include all Problems 
required to be responded 
to, recovered or resolved in 
current month

 

Expected 
Service 
Level

 

Minimum
Service 
Level

 

Weighting
Factor

 

Platinum

 

Gold

 

Silver

 

Bronze

11

 

Resolution of Severity 3 Problems

 

Resolution Time for Severity 3 Problems shall be a measure of Vendor’s
performance in resolving problems for Severity 3 problems. 

 

[g68923ks29i001.jpg]

 

****

 

****

 

****

 

****

 

****

 

****

 

****

12

 

Resolution of Severity 4 Problems

 

Resolution Time for Severity 4 Problems shall be a measure of Vendor’s
performance in resolving problems for Severity 4 problems. 

 

[g68923ks29i002.jpg]

 

****

 

****

 

****

 

****

 

****

 

****

 

****

13

 

Availability of Applications

 

Availability of Applications shall be the measure of the scheduled uptime that
an application is expected to have.  The scheduled uptime for all applications
is 24x7.

 

The Application Availability metric will apply to those applications where the
availability information can be provided and will exclude downtime due to a
pre-existing condition of application outside of Vendor’s control.

 

[g68923ks29i003.jpg]

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

87

--------------------------------------------------------------------------------

 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

Application Maintenance Statement of Work Service Levels

 

#

 

Metric

 

Definition

 

Calculation

(Include all Problems 
required to be responded 
to, recovered or resolved in 
current month

 

Expected
Service 
Level

 

Minimum
Service 
Level

 

Weighting
Factor

 

Platinum

 

Gold

 

Silver

 

Bronze

14

 

Minor Enhancements and Regulatory/Compliance Changes Delivered On-Time

 

Minor Enhancements and Regulatory/Compliance Changes Delivered On-Time shall be
the number of Minor Enhancements and Regulatory/Compliance Changes delivered and
implemented on or before their completion date as approved by Customer.

 

[g68923ks31i001.jpg]

 

****

 

****

 

****

 

 

 

 

 

 

 

 

15

 

Defect Free Modifications

 

Defect Free Modifications shall be the number of modifications (i.e., Minor
Enhancements or Regulatory and Compliance Changes) that are made without causing
any errors to any systems that have been successfully implemented in Customer’s
production environment for exactly ninety (90) days that did not cause a
Severity Problem during such ninety (90) day period as caused by Vendor.

 

[g68923ks31i002.jpg]

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

88

--------------------------------------------------------------------------------

 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

Application Maintenance Statement of Work Service Levels

 

#

 

Metric

 

Definition

 

Calculation

(Include all Problems 
required to be responded 
to, recovered or resolved in 
current month

 

Expected
Service 
Level

 

Minimum
Service 
Level

 

Weighting
Factor

 

Platinum

 

Gold

 

Silver

 

Bronze

16

 

Rework

 

Rework shall be the number of problems across all severity levels that are
resolved incorrectly the first time and required additional work to correct.

 

Unresolved problems shall be inclusive of Severity Problems which were closed
and had to be reopened for the same issue.

 

[g68923ks33i001.gif]

 

****

 

****

 

****

 

 

 

 

 

 

 

 

17

 

Transition Milestones Met

 

Transition Milestones Met shall be the number of Transition Milestones completed
on or before their scheduled date.

 

[g68923ks33i002.jpg]

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

89

--------------------------------------------------------------------------------

 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

Application Maintenance Statement of Work Service Levels

 

#

 

Metric

 

Definition

 

Calculation

(Include all Problems 
required to be responded 
to, recovered or resolved in 
current month

 

Expected
Service 
Level

 

Minimum
Service 
Level

 

Weighting
Factor

 

Platinum

 

Gold

 

Silver

 

Bronze

18

 

System Performance without ABEND

 

System Performance without ABENDS for the batch Applications shall be a measure
of the number of batch job steps for a month that are completed without ABENDS.

 

For purposes of measuring Vendor’s performance against this Service Level,
ABENDS that result from infrastructure problems outside of Vendor’s scope of
responsibility or are associated with development, system test, and user
acceptance test jobs will not be counted.

 

[g68923ks35i001.jpg]

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

90

--------------------------------------------------------------------------------

 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

Application Maintenance Statement of Work Service Levels

 

#

 

Metric

 

Definition

 

Calculation

(Include all Problems 
required to be responded 
to, recovered or resolved in 
current month

 

Expected 
Service 
Level

 

Minimum
Service 
Level

 

Weighting
Factor

 

Platinum

 

Gold

 

Silver

 

Bronze

19

 

Key Resource Retention

 

Key Resource Retention shall be the minimum length of time the number of
identified key resources (as agreed to by the parties) are on a team not removed
for cause.

 

Removed for cause includes attritioned staff defined as people who leave for any
reason (they quit, transferred or were let go) other than transfer to another
project for Customer, or having spent 36 months on Customer projects.

 

[g68923ks37i001.jpg]

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

91

--------------------------------------------------------------------------------

 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

Application Maintenance Statement of Work Service Levels

 

#

 

Metric

 

Definition

 

Calculation

(Include all Problems 
required to be responded 
to, recovered or resolved in 
current month

 

Expected 
Service 
Level

 

Minimum
Service 
Level

 

Weighting
Factor

 

Platinum

 

Gold

 

Silver

 

Bronze

20

 

Business Support Requests Completed On-Time

 

Business Support Requests Completed On-Time shall be the number of Business
Support Requests completed on or before their completion date as approved by
Customer.

 

This includes Business Support, both ticketed and non-ticketed, items requiring
tighter service levels, mutually agreed to, over and above standard SLAs.

 

[g68923ks39i001.jpg]

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

92

--------------------------------------------------------------------------------

 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

Application Development Statement of Work Service Levels

 

#

 

Metric

 

Definition

 

Calculation

 

Expected 
Service 
Level

 

Minimum
Service 
Level

 

Weighting
Factor

 

 

 

 

 

 

 

 

1

 

Project Deliverables Delivered On-Time

 

Project Deliverables Delivered On-Time shall be the number of Project
Deliverables delivered and implemented on or before their completion date as
approved by Customer.

 

[g68923ks41i001.jpg]

 

****

 

****

 

****

 

 

 

 

 

 

 

 

2

 

Projects Delivered to Budget

 

Projects Delivered within Budget shall be the total number of Measured Projects
that were completed during the rolling twelve-month period ending in such month
with a final cost that is not greater than one hundred and ten percent (110%) of
the budgeted cost for such Project as agreed in writing between Customer and
Vendor in the applicable Project Plan (as modified to reflect changes agreed to
in writing by Customer and amended through the Change Control Process set forth
in the Agreements).

 

[g68923ks41i002.jpg]

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

93

--------------------------------------------------------------------------------

 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

Application Development Statement of Work Service Levels

 

#

 

Metric

 

Definition

 

Calculation

 

Expected
Service 
Level

 

Minimum
Service 
Level

 

Weighting
Factor

 

 

 

 

 

 

 

 

3

 

Key Resource Retention

 

Key Resource Retention shall be the minimum length of time the number of
identified key resources (as agreed to by the parties) are on a team not removed
for cause.

 

Removed for cause includes attritioned staff defined as people who leave for any
reason (they quit, transferred or were let go) other than transfer to another
project for Customer, or having spent 36 months on Customer projects.

 

[g68923ks43i001.jpg]

 

****

 

****

 

****

 

 

 

 

 

 

 

 

4

 

Level 1 UAT defects per measured unit*

 

Level 1 UAT defects per measured unit is a measure the number of Level 1 Defects
experienced during user acceptance testing.

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

5

 

Level 2 UAT defects per measured unit*

 

Level 2 UAT defects per measured unit is a measure the number of Level 2 Defects
experienced during user acceptance testing.

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

94

--------------------------------------------------------------------------------

 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

Application Development Statement of Work Service Levels

 

#

 

Metric

 

Definition

 

Calculation

 

Expected
Service 
Level

 

Minimum
Service 
Level

 

Weighting
Factor

 

 

 

 

 

 

 

 

6

 

Level 3 UAT defects per measured unit*

 

Level 3 UAT defects per measured unit is a measure the number of Level 3 Defects
experienced during user acceptance testing.

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

7

 

Level 4 UAT defects per measured unit*

 

Level 4 UAT defects per measured unit is a measure the number of Level 4 Defects
experienced during user acceptance testing.

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

95

--------------------------------------------------------------------------------

 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

EXHIBIT H

 

DISASTER RECOVERY REQUIREMENTS

 

This Exhibit will apply to all work Vendor is engaged to perform, including but
not limited to development, maintenance, and support.   During the Term, Vendor
shall fully comply with and perform the obligations set forth in the Disaster
Recovery Plan.

 

1.        The Disaster Recovery Plan.  The Disaster Recovery Plan shall:

 

1.1       Ensure the continuation of business operations (skills and technical
infrastructure) and services of Customer if a disaster or crisis situation
occurs.

 

1.2       Include a documented crisis management plan for all Vendor locations.

 

1.3             Ensure the proper response if a disaster or crisis situation
occurs such that employees, visitor, assets and business operations at the
crisis site are protected.

 

1.4             Include a manual that provides all of the information needed to
operate in times of crisis.

 

1.5             Describe what tasks must be performed, how the tasks must be
performed, who is responsible and who is assigned the tasks, which external
organizations and people are involved, and how to reach all parties concerned.

 

1.6             Address how the Vendor will respond to a site outage, city
problem, or larger geographic impact.

 

1.7             Describe the service level degradation that can be expected if a
disaster or crisis situation occurs.

 

1.8             Describe various types of incidents and level that Vendor would
declare an emergency.

 

1.9             Identify key incident recovery staff, client facing staff, and
operational project staff along with roles and contact numbers.

 

1.10      Describe responses to outages of varying durations.

 

2.  Customer Approval.  The Disaster Recovery Plan shall be reviewed and
approved by Customer.

 

3.  Review.  Vendor shall, at least once annually:

 

3.1       Review, test, and update the Disaster Recovery Plan to ensure the
Disaster Recovery Plan addresses changes in Customer’s operating environments,
software and hardware enhancements, address any gaps that may be identified
through any audit findings, and changes in the scope or nature of the Services;
and

 

3.2       Provide Customer with a written report of such test results and
proposed changes to the Disaster Recovery Plan.

 

96

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

4.         Changes.

 

4.1.                            Material Changes.  Any material proposed changes
to the Disaster Recovery Plan (the materiality of which shall be determined in
Customer’s sole discretion) shall be approved by Customer in writing prior to
being instituted by Vendor, and when revised and approved in writing by Customer
shall modify the Disaster Recovery Plan.

 

4.2.                            Non-Material Changes.  Any non-material proposed
changes to the Disaster Recovery Plan (the materiality of which shall be
determined in Customer’s sole discretion) may be incorporated into the revised
Disaster Recovery Plan without Customer’s prior written approval.

 

5.         Vendor Additional Obligations.  Vendor hereby agrees to perform the
following:

 

5.1.                            Create and maintain daily incremental back-up
files and weekly off-site storage for all data, software programs and
documentation provided hereunder which are hosted and stored by Vendor on Vendor
servers (and not on Customer’s).

 

5.1.1.                  Any off-site storage provider shall be deemed to be a
Vendor Subcontractor.

 

5.2.                            Upon such time as the parties to the Agreement
agree, Vendor shall maintain a separate disaster recovery services facility
(“Secondary Site”) capable of rapidly commencing performance of the Services.

 

5.2.1.                  Vendor shall (at a minimum) maintain at each Secondary
Site:

 

5.2.1.1.        Capability as necessary to perform the Services;

5.2.1.2.        Independent on-site generators or other power supplies capable
of supporting the Services for a minimum of five (5) days without external
power;

5.2.1.3.        Diverse communications lines entering the Secondary Site from
multiple carriers;

5.2.1.4.        Load-balanced equipment with excess capacity ensuring that
isolated equipment failure does not adversely affect the level of Services; and

5.2.1.5.        Hot, duplicate equipment on-site with automatic fail-over
capability.

 

5.3.                            Vendor will run a full disaster recovery test at
the Secondary Site at least once a year to validate Vendor’s procedures and
demonstrate their ability to recover the development environment within the
recovery time(s) specified in the Disaster Recovery Plan.

 

5.4.                            Vendor shall:

 

5.4.1.                  Identify to Customer each incident affecting any
Services promptly upon identification by Vendor and consult with Customer prior
to declaration of a disaster;

 

5.4.2.                  Notify Customer as soon as possible of any situation
that in Vendor’s reasonable judgment may escalate to a Disaster;

 

5.4.3.                  Develop and maintain a list of Customer personnel to
contact in the event of a Disaster and comply with Customer’s reasonable
notification procedures; and

 

97

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

5.4.4.                  Maintain communications with Customer as to the status
of the Disaster and the progress of the implementation of the Disaster Recovery
Plan procedures and the Services restoration process.

 

5.4.5.                  In the event of an outage affecting the operation of the
Vendor’s development environment being used for Services, which outage exceeds
six (6) hours and for which recovery time is unknown or expected to exceed
twenty-four (24) hours, Vendor shall declare a Disaster.

 

5.4.5.1.              If there is a Disaster, Vendor shall:

 

5.4.5.1.1 Use best efforts to implement fully the Disaster Recovery Plan and
provide Services, without interruption in accordance with the business
continuity plan , and

 

5.4.5.1.2 Provide a plan to Customer with details regarding reestablishing
“business as usual.”

 

6.         Customer shall not be responsible for any fees associated with time
or Services Personnel were unable to perform as a result of any Disaster.

 

98

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

Exhibit I

 

GOVERNANCE REQUIREMENTS

 

1.              Introduction.

 

1.1                               This Exhibit describes the structure,
processes and procedures for managing the Parties’ obligations under the
Agreement, including executive level management, Statement of Work management,
escalation and dispute resolution processes, continuous improvement
opportunities, agreement change management processes, demand forecasting, and
overall Vendor performance management.

 

1.2                               Customer and Vendor shall support the
development and implementation of the governance operating model by providing
expertise, best practices, templates, tools and personnel resources, and by
complying with the obligations in this Exhibit.

 

1.3                               The Parties acknowledge and agree that the
items addressed in this Exhibit are dynamic and may change or be supplemented
during the term of the Agreement.

 

1.4                               The Vendor shall not charge any costs
associated with fulfilling the requirements in this Exhibit.

 

2.              Composition of Governance Organization.

 

2.1                               The Parties shall establish the following
teams (collectively, the “Governance Teams”) whose composition and
responsibilities are set forth below.

 

2.2                               The Governance Teams are:

 

2.2.1                                             “Executive Council”.

 

2.2.1.1                                   The Executive Council shall set
strategies, examine service level trends, recommend changes to service
levels/performance metrics and contract terms, and be the final level of issue
resolution prior to invoking the dispute resolution procedures set out in the
Section of the Agreement titled “Informal Dispute Resolution”.

 

2.2.2                                             “Planning and Management
Team”.

 

2.2.2.1                                   The Planning and Management Team shall
review overall Vendor performance, advise and counsel each of Customer and
Vendor Delivery Managers, and be the first level of issue resolution for all
Operational Team issues.

 

2.2.3                                             “Operational Team”.

 

2.2.3.1                                   The Operational Team shall be
responsible for management of day-to-day operations.

 

99

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

2.3                               In addition to the Governance Teams, each
Party shall have a Project Executive, Relationship Manager and Delivery Manager.

 

2.4                               Vendor shall designate a representative in
each of the roles described below.  Vendor shall not replace any designated
representative without prior written approval from Customer.

 

2.4.1                                             For the avoidance of doubt,
prior written approval is not required in the event designated representative is
leaving Vendor’s organization.

 

2.5                               Vendor shall designate a “Vendor Project
Executive” who:

 

2.5.1                                             Has the authority to represent
and bind Vendor in connection with all aspects of the Agreement, and

 

2.5.2                                             Shall represent the Vendor on
the Executive Council.

 

2.6                               Vendor shall designate a “Vendor Relationship
Manager” who:

 

2.6.1                                             Has the authority, skill and
expertise to manage the addition, modification, removal, and administration of
contractual agreements including, but not limited to, PSA, Statements of Work,
Amendments, etc.

 

2.6.2                                             Shall manage the day-to-day
performance and governance oversight of the aggregate Statements of Work, and

 

2.6.3                                             Shall represent Vendor on the
Planning and Management Team.

 

2.7                               Vendor shall designate a “Vendor Delivery
Manager” for each Statement of Work who:

 

2.7.1                                             Has the authority, skill and
expertise to manage the day-to-day operations of such Statements of Work, and

 

2.7.2                                             Shall represent Vendor on the
Operational Team.

 

2.8                               Customer shall designate a representative to
serve in each of the roles described below.  Customer may replace any designated
Customer persons below with a person of its choosing at any time during the Term
at its sole discretion.

 

2.9                               Customer shall designate an “Customer Project
Executive” who:

 

2.9.1                                             Has the authority to represent
and bind Customer in connection with all aspects of the Agreement, and

 

2.9.2                                             Shall represent Customer on
the Executive Council.

 

2.10                        Customer shall designate an “Customer Relationship
Manager” who:

 

2.10.1                                      Shall represent the Service needs of
Customer, and

 

100

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

2.10.2                                      Shall represent Customer on the
Planning and Management Team.

 

2.11                        Customer shall designate an “Customer Delivery
Manager” for each Statement of Work who:

 

2.11.1                                      Shall determine the Services
required in the applicable Statement of Work,

 

2.11.2                                      Shall approve project milestones and
developed materials that are required to meet the Acceptance Criteria in the
applicable Statement of Work, and

 

2.11.3                                      Shall represent Customer on the
Operational Team.

 

2.12                        Customer reserves the right to request a change for
any person(s) designated in one of the Vendor roles.

 

3.              Executive Council.

 

3.1                               The Executive Council shall manage the overall
strategic direction of the relationship such that it remains in line with the
broader direction of the business.

 

3.2                               The Executive Council shall include personnel
from the Vendor organization involved in setting strategic direction should be
of an executive level and possess deep industry and technical expertise.

 

3.3                               The “Executive Council” shall be responsible
for:

 

3.3.1                     Setting overall strategy,

3.3.2                     Providing executive level oversight,

3.3.3                     Conducting performance assessment and review,

3.3.4                     Providing value-add business opportunities, and

3.3.5                     Being the final level of issue resolution prior to
invoking the dispute clause.

 

3.3.5.1           If any issue or dispute is under consideration by the
Executive Council and such issue or dispute is not resolved by the Executive
Council within thirty (30) days from the date the issue was first raised to the
applicable Governance Team, then notwithstanding any decision by the Executive
Council either Party may proceed to invoke arbitration or litigation as provided
for in the Agreement; provided that this provision does not preclude a party’s
right to seek injunctive relief or other temporary relief to prevent irreparable
harm.

 

3.4                               The Executive Council shall meet no less than
quarterly, unless otherwise required to satisfy the requirements set forth
above, or unless otherwise agreed to by the parties.

 

3.4.1.                  Vendor shall prepare a suggested agenda for each
meeting.

 

4.              Planning and Management Team.

 

4.1                               The Planning and Management Team shall manage
the ongoing planning process and tactical activities associated with the
relationship.

 

101

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

4.2                               The Planning and Management Team shall include
Personnel from the Vendor organization involved in the day to day operations of
the Services.

 

4.2.1                     Vendor personnel should be at a manager level or above
and possess deep industry and technical expertise.

 

4.3                               Other members of the Planning and Management
Team may be added subject to the mutual consent of both Parties.

 

4.4                               If an issue or dispute is under consideration
by the Planning and Management Team and such issue or dispute is not resolved
within five (5) business days, the issue shall be automatically escalated to the
Executive Council.

 

4.5                               The Planning and Management Team shall be
responsible for:

 

4.5.1                                             Planning and Agreement
management,

4.5.2                                             Reviewing aggregated Statement
of Work forecasts,

4.5.3                                             Providing executive level
oversight to Statements of Work,

4.5.4                                             Reviewing performance against
Statements of Work and Agreement commitments,

4.5.5                                             Recommend and implement
strategic direction from the Executive Council,

4.5.6                                             Advising and counseling
Delivery Managers, and

4.5.7                                             Acting as first level of issue
resolution for issues escalated by any Operational Team and escalating such
issues as necessary.

 

4.6                               The Planning and Management Team shall meet no
less than monthly, unless otherwise required to satisfy the requirements set
forth above, or unless otherwise agreed to by the Parties.

 

4.6.1                                             Vendor shall prepare a
suggested agenda for each meeting.

 

5.              Operational Team.

 

5.1                               The Operational Team shall include Personnel
from the Vendor organization involved in the day to day operations of the
Services.

 

5.2                               Vendor personnel should be at the functional
level or above and possess deep industry and technical expertise.

 

5.3                               If a dispute is under consideration by the
Vendor Delivery Manager and Customer Delivery Manager and such dispute is not
resolved within five (5) business days, the issue shall be automatically
escalated to the Planning and Management Team.

 

5.4                               The Operational Team shall be responsible for:

 

5.4.1                                             Reviewing applicable Statement
of Work forecasts

 

102

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

5.4.2                                             Creating, amending, and
tracking the applicable Statement of Work

5.4.3                                             Reporting and monitoring
performance

5.4.4                                             Coordinating and allocating
resources applicable to the relevant Statement of Work

5.4.5                                             Identifying and managing
issues applicable to the relevant Statement of Work

5.4.6                                             Reporting as is generally
applicable to the relevant Statement of Work

5.4.7                                             Supporting audits

5.4.8                                             Reviewing and processing
invoices applicable to the relevant Statement of Work

5.4.9                                             Managing risk and developing
mitigation strategies

5.4.10                                      Managing quality applicable to the
relevant Statement of Work

5.4.11                                      Addressing warranty claims
applicable to the relevant Statement of Work,

5.4.12                                      Sharing knowledge and best
practices,

5.4.13                                      Identifying opportunities to
optimize services through standardization, and

5.4.14                                      Resolving or escalating dispute
resolution for disputes raised by either Delivery Manager applicable to the
relevant Statement of Work.

 

5.5                               The Operational Team shall meet as often as
necessary.

 

6.              Vendor Governance Processes and Procedures.

 

6.1                               The Vendor will align itself to Customer’s
Vendor Governance Model which will contain a detailed set of processes for
effectively managing the outsourcing relationship across all levels.  The
processes will include but are not limited to:

 

6.1.1                     A process for maintaining open channels of
communications across all levels of the governance organization.

6.1.2                     A process for escalating and resolving issues that may
occur.

6.1.3                     A process for meeting all of Customer’s reporting
requirements.

6.1.4                     A detailed list of roles and responsibilities for
members of both the Customer organization and the Vendor organization.

 

103

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

Exhibit J

 

NETWORK SECURITY REQUIREMENTS

 

1.              Introduction.

 

This Exhibit details the Network Security Provisions that the Vendor must comply
with while performing services including, but not limited to development,
maintenance, and support.

 

2.             Network Security.

 

2.1       Employees and contractors working on Customer projects must be
physically isolated from other staff not working on Customer projects.

 

2.2       The network for the dedicated Customer staff must be physically and
logically isolated from all other Vendor networks.

 

2.3       The Customer segment at the Vendor’s location must not have any
external connectivity (internet or Extranet); with the exception of the
connection to Customer.

 

2.4       Connectivity between the Vendor’s location and Customer must use a
private connection that does not permit split-tunneling.

 

2.5       The dedicated/private connection between the Vendor’s location and
Customer must terminate in an approved Customer extranet; if VPN is used
Customer must manage both endpoints.

 

2.6       Internet browsing, if required, must be through a Customer-approved
Internet browsing environment, (e.g., Livingston, Ft. Worth, etc.).

 

2.7       Domain and email services must be provided by dedicated systems within
the isolated Customer’s LAN at the Vendor’s location.

 

2.8       Vendor is required to ensure all desktops and laptops maintain current
patches.

 

2.9       Anti-virus signatures must be updated automatically.

 

2.10      Host intrusion detection must be installed on systems deemed critical.

 

2.11      Vendor will provide a network diagram.

 

2.11.1              The network diagram must depict how the Customer segment at
the Vendor’s location is segregated from the remainder of the Vendor’s network.

 

2.12      If connectivity between the Customer segment at the Vendor’s location
and Customer’s WAN must be approved by ECC.

 

104

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

Exhibit K

 

MAXIMUM RATE CARDS and REBATES & DISCOUNTS

 

RATE CARDS

 

*******

 

REBATES & DISCOUNTS

 

Without limiting any other discounts or rebates that Customer may be entitled to
under this Agreement or an applicable SOW, for each dollar of Spend (as defined
below), Vendor shall apply the volume discounts as set forth herein:

 

Volume Discount Table

 

*********

 

*********

 

*********

 

*********

 

Annually, at the end of each calendar year, Vendor will provide an annual rebate
to Customer based on invoices paid per the Agreement (excluding disputed
amounts, taxes, infrastructure fees, expenses or other pass-through costs)
during a calendar year for Services (“Charges”) performed by Vendor pursuant to
applicable SOWs (“Annual Rebate”) during the January 1 through December 31
annual period (“Rebate Term”).  The Annual Rebate shall be calculated on
************************************************************************************************************

************************************************************************************************************

**************************************************************************.  For
purposes of illustration only, the Annual Rebate shall be calculated as follows:

 

*****************

 

Tier Level

 

Volume

 

Start Amount

 

End Amount

 

Discount %

 

Max Amount

 

Cumulative

1

 

****

 

****

 

****

 

****

 

****

 

****

2

 

****

 

****

 

****

 

****

 

****

 

****

3

 

****

 

****

 

****

 

****

 

****

 

****

 

(* amount paid by Customer pursuant to the above for the Rebate Term was *****)

 

The Annual Rebate will be payable to Customer care of Chief Procurement Officer
or designee.  Vendor will provide a calculation of the applicable Annual Rebate,
if any, by March 31 following the end of each applicable Rebate Term and will
pay the Annual Rebate ****** of each year.  Vendor shall provide quarterly
status reports of the applicable Annual Rebate calculated for the quarter
************ after the end of the applicable quarter.

 

105

--------------------------------------------------------------------------------

 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

Exhibit L

 

Customer

ACH / EFT — Electronic Funds Transfer Request & Authorization

 

 

NOTE:

 

 

 

 

 

 

 

 

 

 

 

You must do the following in order to have EFT activated:

If you have any questions using this form or pertaining to ACH bank
instructions, please contact Lisa Duncan at Customer Vendor Verification Unit,
770-753-8218.

 

 

 

 

 

 

1.  Print a copy of this form.

 

 

 

2.  Fill out the “EFT Direct Pay Deposit Authorization” information below.

 

 

 

3.  If individual (or where applicable), attach copy of voided check.

 

 

 

 

4.  Have Authorized Vendor Approver sign in one of the spaces below.

 

 

 

 

 

5.  Submit this form with Customer WAVES Vendor Request to appropriate office.

 

 

 

 

 

 

 

 

 

PAYEE / Vendor’s Name:

 

 

 

Section I

 

Vendor’s Physical Address:

 

 

 

 

 

 

 

 

 

 

 

City, State, Zip

 

 

 

 

 

Vendor’s Telephone #:

 

 

 

 

 

Vendor’s Email Address:

 

 

 

 

 

Vendor’s Tax ID #:

 

 

(If Incorporated; 9 Digits Only)

 

 

 

 

 

 

 

 

Vendor’s Social Security #:

 

 

(If Individual)

 

 

 

 

 

 

Section II

 

Vendor’s Bank Contact:

 

 

 

 

 

Vendor’s Bank Branch Tel #:

 

 

 

 

 

 

 

 

 

Section III

 

Bank Name:

 

 

 

 

 

 

 

 

 

 

 

Vendor’s Bank Acct #:

 

 

 

 

 

Receiving Bank ABA Transit

 

 

 

 

 

Routing #:

 

 

 

 

 

 

 

 

 

 

 

Bank Acct Name:

 

 

 

 

 

 

 

 

 

Section IV

 

EMAIL / ACH CONFIRMATION:

 

 

 

 

 

Please type email address where ACH remittance information can be sent.

 

 

 

 

 

 

Section V

 

NAME:

 

 

Tel #:

 

 

EMAIL / ACH CONFIRMATION:

 

 

 

 

 

Please type name & contact telephone corresponding with above email address.

 

 

 

 

 

 

 

Customer AUTHORIZED APPROVAL:

 

 

 

Date

 

 

 

Signature

Printed Name

 

 

 

 

 

 

 

Customer AUTHORIZED APPROVAL:

 

 

 

Date

 

 

 

Signature

Printed Name

 

 

 

 

 

 

 

PREPARER/REQUESTOR:

 

 

 

Date

 

 

 

Printed/Typed Name

 

 

 

 

 

 

 

 

 

Telephone (w/area code)

 

 

 

 

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

Exhibit M

 

Vendor Data Security Schedule

 

This Vendor Data Security Schedule (“Schedule”) is made pursuant to and a part
of the Master Professional Services Agreement for Application Development and
Maintenance Services dated April 1, 2015 (“Agreement”) by and between AIG
Procurement Services, Inc. (“AIGPS”) and Virtusa Corporation. “Customer” shall
mean AIGGS or any affiliate on whose behalf Services are performed pursuant to
an SOW, Work Order, or Change Order.

 

1.              Definitions.

 

1.1       Customer Systems means any computer, computer network, computer
application, imaging device, storage device or media, mobile computing device,
or any other information technology hardware or software, owned, licensed or
leased by Customer, or operated by a third party on behalf of Customer, which: 
(a) connects to or otherwise interacts with Service Provider Systems; (b) is
enabled or intended to access or interact with Information created, stored,
processed or transmitted in connection with the Agreement; or (c) the Service
Provider or a third party on behalf of Service Provider otherwise has access to
pursuant to this Agreement.

 

1.2       Industry Standards means industry standards applicable to Service
Provider or Customer, and their respective industries, including, without
limitation, the Payment Card Industry Data Security Standard, as amended, (“PCI
DSS”) and other requirements promulgated by the PCI Security Standards Council,
where applicable to the services provided by or on behalf of Service Provider.

 

1.3       Information means any data or information of Customer or its
affiliates, subsidiaries, successors and assigns, or their customers, claimants,
clients or Staff, or any other third party, which is created, accessed, stored,
processed or transmitted by, or otherwise in the care, custody or control of,
Service Provider or a third party on Service Provider’s behalf pursuant to the
Agreement, whether in electronic or non-electronic form and including, without
limitation, any data or information from which an individual, or other legal
person, may be identified, and confidential information however defined in the
Agreement.

 

1.4       Privacy and Security Laws means all international, country-specific,
national, federal, state, European Union, and US State and Federal laws and
regulations, and all standards, guidelines, rules, policies, regulations, and
procedures, and codes of practice issued by any Regulator, as amended or
replaced, applicable to Service Provider or Customer, which relate to the
security, confidentiality, protection, privacy, or secrecy of the Information,
including without limitation, the European Union Data Protection Directive,
Directive 95/46/EC and its implementing laws and regulations; the
Gramm-Leach-Bliley Act, Pub. Law 106-102, 113 Stat. 1338, and its implementing
regulations; the Health Insurance Portability and Accountability Act of 1996,
Pub. Law 104-191, 100 Stat. 2548, and its implementing regulations; and all
standards, guidelines, policies, rules, regulations, procedures, and codes of
practice applicable to Service Provider or Customer pertaining to the security,
confidentiality, protection, privacy, or secrecy of Information, issued by
industry bodies, including without limitation the Payment Card Industry Data
Security Standard as applicable.

 

107

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

1.5       Regulator means any competent governmental, statutory, legal,
regulatory or enforcement authority, regulator, body, or agency concerned with
Privacy and Security Laws, or any activities carried on by Customer or Service
Provider pursuant to this Agreement or Schedule, including without limitation,
any data protection authority, insurance regulator, financial services
regulator, the US Federal Reserve Board, the US Department of Health and Human
Services, the US Federal Trade Commission, and any State Attorney General.

 

1.6       Security means Service Provider’s technological, technical, physical,
administrative, organizational and procedural safeguards, including, without
limitation, policies, procedures, guidelines, practices, standards, controls,
hardware, software, firmware and physical security measures, the function or
purpose of which is, in whole or part, to: (a) protect the confidentiality,
integrity or availability of Information and Service Provider Systems;
(b) prevent the unauthorized use of or unauthorized access to Information and
Service Provider Systems; (c) prevent the loss, theft or damage of Information;
(d)prevent a breach, damage or malicious infection of Service Provider Systems
and Customer Systems; or (e) comply with Privacy and Security Laws.

 

1.7       Security Breach means any actual or reasonably suspected : 
(a) unauthorized use of, or unauthorized access to, Service Provider Systems, or
Customer Systems used by or on behalf of Service Provider; (b)  damage to, or
inability to access, Information or Service Provider Systems due to a malicious
use, attack or exploit of such Information or Service Provider Systems; 
(c) unauthorized access to, theft of or loss of Information;  (d) unauthorized
use of Information for purposes of actual, reasonably suspected or attempted
theft, fraud, identity theft or other misuse; (e) unauthorized disclosure of
Information; or (f) breach of, or transmission of malicious code to, Customer
Systems arising from, in whole or part, an act, error, or omission of Service
Provider, or third parties acting on behalf of Service Provider.

 

1.8       Service Provider Systems means any computer, computer network,
computer application, imaging device, storage device or media, mobile computing
device, or any other information technology, hardware or software, owned, leased
or controlled by Service Provider or operated by a third party for or on behalf
of Service Provider that uses, creates, stores, accesses, processes or transmits
Information or is connected to or otherwise interacts with Customer Systems.

 

1.9       Staff means any employee, officer or director, or an individual
working as a consultant, independent contractor or agent, and/or temporary
worker.

 

2.              Service Provider Obligations

 

2.1       Security and Compliance.  Service Provider represents that the
information provided by or on behalf of Service Provider in response to
Customer’s Security Assessment Questionnaire, Software Security Assessment and
any other information provided with respect to the Service Provider Systems and
Security is complete, truthful, and accurate.  Service Provider is responsible
for the security of Service Provider Systems and any Information.  Service
Provider agrees that beginning on the earlier of the effective date of the
Agreement, when services commence under the Agreement or when Service Provider
has access to Information, and continuing as long as Service Provider controls,
accesses, possesses, stores, transmits or otherwise processes Information,
Service Provider shall employ and maintain reasonable, appropriate and adequate
Security to: (a) protect all Information from unauthorized use,

 

108

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

alteration, access or disclosure, and loss, theft, and damage, and to protect
and ensure the confidentiality, integrity and availability of Information; and
(b) prevent a Security Breach.  In addition, such Security shall meet or exceed
all Industry Standards.  Service Provider shall comply with all Privacy and
Security Laws. The Security that Service Provider is required to employ and
maintain pursuant to this section shall include, but not be limited to, the
safeguards and controls listed in Exhibit A attached hereto and incorporated
herein by reference. In the event of any conflict between Service Provider’s
obligation to employ and maintain reasonable, appropriate and adequate Security
set forth herein, its obligation to meet Industry Standards for Security set
forth herein, or any other security-related obligation in the Agreement, Service
Provider shall comply with the obligation that provides the most protective and
rigorous Security.  Prior to making any changes that may materially impact
Service Provider’s ability to comply with this Schedule, Service Provider shall
provide Customer with written notice of such contemplated changes, including a
reasonable description of the anticipated impact of such changes, within a
reasonable timeframe in advance of implementation.

 

2.2       Security Coordinator. Service Provider shall assign an individual
employed by Service Provider that shall act as the security liaison between
Customer and Service Provider, oversee compliance with this Schedule, receive
notice of Security Breaches within the Service Provider’s organization,
coordinate Security Breach incident response and remedial action in conjunction
with representatives of Customer where relevant, provide notices and reporting
to Customer as required of Service Provider under this Schedule, and work within
Service Provider to undertake and ensure satisfactory completion of all other
actions and duties of Service Provider as set forth in this Schedule and
otherwise as set out in the Agreement(“Security Coordinator”). Such individual
shall be sufficiently trained, qualified and experienced to be able to fulfill
the functions set out in this subsection 2.2 and any other functions that might
reasonably be expected to be carried out by the individual as a security
coordinator.

 

2.3       Use of Third Parties.  Service Provider shall not provide any service
provider, cloud computing company (including without limitation, any
Software-as-a-Service vendor, Infrastructure-as-a-Service vendor or Platform
as-a-Service vendor), subcontractor, vendor, or other third party
(“Subcontractor”) with access to Information, or allow any Subcontractor to
transmit, store or process Information, unless it has received prior written
consent from Customer or such access is specifically allowed under the
Agreement. In all events, prior to providing any Subcontractor with such access,
or allowing such transmission, storage or processing, Service Provider shall: 
(a) conduct a reasonable investigation of such Subcontractor to ensure they are
capable of providing the services pursuant to the terms of this Schedule (and
provide Customer, promptly upon demand, with full documentation of this
investigation);  (b) conduct a reasonable investigation of such Subcontractor’s
information security to ensure that such security is reasonable and consistent
with the Security and Service Provider’s obligations under this Schedule;
(c) contractually impose upon such Subcontractor the same or substantially
similar contractual duties imposed on Service Provider as in this Schedule and
in the Agreement with respect to the security, and confidentiality, integrity or
availability of Information and Customer Systems; (d) contractually secure
rights with respect to such Subcontractor that enable Service Provider’s
compliance with this Schedule.  Service Provider shall maintain a list of all
Subcontractors working on Service Provider’s behalf with access to Information
and Customer Systems that have been approved in writing by Customer, and shall
provide Customer with a copy of that list on or prior to the effective date of
the Agreement, whenever a new

 

109

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

Subcontractor is added, and upon Customer’s request.  In all events, Service
Provider is and shall remain fully responsible for any act, errors or omission
of any Subcontractor retained by Service Provider with respect to this Schedule
and the Agreement to the same extent, and under the same terms and condition,
that Service Provider is liable under this Schedule or the Agreement as if
performed by Service Provider.

 

2.4       Data Ownership and Use Limitations. As between Service Provider and
Customer, Customer is the owner of any and all Information, including, without
limitation, Information provided by Customer’s clients, customers, Staff, third
party business partners or other users, if applicable, and Service Provider
shall have no intellectual property or any other ownership rights or interest in
the Information.  Service Provider shall use, process and handle Information
solely for the purpose of providing services under the Agreement and only in
accordance with the instructions of Customer, and shall not use the Information
for its own purposes or the purposes of any party other than Customer,
including, without limitation, any marketing purposes; any transfer, sharing or
selling of Information; or any aggregation, analysis or anonymization of the
Information for its own purposes.

 

2.5       Information Processing Location. Service Provider Systems shall be
located in the country or countries identified in a specific statement of work,
order form, exhibit or equivalent document that is part of the Agreement
(“SOW”), if any. With respect to a particular SOW, Service Provider and any
Subcontractors with access to Information, shall access, store, process and
transmit Information only in the country or countries identified in such SOW. 
With respect to a particular SOW, in the event Service Provider is aware,
discovers or reasonably believes that any Information has been, is being, or
will be accessed, stored, processed or transmitted in any other country other
than the country or countries identified in such SOW, Service Provider shall
provide prompt notice to Customer, and in all events shall provide such notice
within forty-eight (48) hours of such awareness, discovery or belief.

 

2.6       Additional Controls and Requirements. During the term of the
Agreement, Service Provider shall implement and maintain additional Security as
directed by Customer, provided that the parties will agree in writing on any
additional costs incurred, in the event of any material changes to services,
technology, systems or Privacy and Security Laws, any Security Breach, or any
material vulnerability or weakness, as determined by Customer in its sole and
absolute discretion; provided that the failure of Customer to so direct Service
Provider shall not impact, eliminate or decrease Service Provider’s obligations
under this Schedule.  When working onsite at Customer’s facilities, or using
Customer Systems, Service Provider and its Staff shall comply with any policies,
standards, procedures or guidelines of Customer provided or notified to Service
Provider or its Staff.

 

3.              Monitoring and Reporting

 

3.1       Information Maintenance.  Service Provider shall, consistent with
Industry Standards, any applicable legal requirement (including without
limitation any Privacy and Security Laws), and its security obligations in this
Schedule, collect and record information, and maintain logs, planning documents,
audit trails, records and reports, concerning its Security, the roles,
responsibilities and activities of Service Provider’s Staff, its compliance with
this Schedule and with Privacy and Security Laws generally, Security Breaches,
its storage, processing and transmission of Information and the accessing and
use of Service Provider Systems.

 

110

--------------------------------------------------------------------------------

 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

3.2       Reporting. Service Provider shall provide the Customer with any
reports or information the Customer requests concerning Security, Service
Provider’s compliance with this Schedule and with Privacy and Security Laws
generally, Security Breaches, Service Provider’s access to, and creation,
storage, processing, transmission and destruction of, Information, and the
accessing and use of Service Provider Systems and Customer Systems. Such
requests shall be reasonable, or as required for the Customer’s compliance with
any applicable legal requirement (including without limitation any Privacy and
Security Laws) or a request by any Regulator, or at the reasonable request of
any customer, client, Staff, or business partner of Customer.

 

3.3       Security Assessments

 

(a)         Upon the provision of reasonable notice to Service Provider, not
more than once per year during the term of the Agreement, any time after a
Security Breach, or at the request or direction of a Regulator or a customer,
client or business partner of Customer in connection with any legal or
regulatory requirement, Customer (or any third party reasonably selected by
Customer) may undertake an investigation and assessment of Security, Service
Provider’s compliance with this Schedule and/or with Privacy and Security Laws,
Service Provider’s storage, processing and transmission of Information, the
accessing and use of Service Provider Systems and/or any Security Breach (if
applicable).  Such investigation and assessment may include external and
internal network scans, computing infrastructure configuration and vulnerability
scans, application scans and forensic investigation and assessment of Service
Provider Systems and Security, policy and relevant document review, interviews
with key security personnel, including without limitation Service Provider’s
Security Coordinator and other activities and information reasonably requested
by Customer.  Service Provider shall provide Customer with any documents and
information requested by Customer related to the foregoing, including without
limitation, any information referenced in Section 3.1 of this Schedule, any
security assessments and any security control audit reports performed by Service
Provider or an entity on its behalf.  Any such investigation or assessment shall
be conducted during normal business hours unless otherwise agreed to by the
parties, and the parties shall endeavor to conduct the investigation and
assessment in a manner intended to limit the non-availability of Service
Provider Systems.

 

(b)         A security or privacy investigation, assessment, scan, or forensic
investigation of Service Provider may also be conducted by any Regulator, with
or without reasonable notice and based on the scope and information needed by
such Regulator, if required by any Privacy and Security Laws or any Regulator.

 

4.              Security Breach Response

 

4.1       Security Breach Response Actions.  In the event of a Security Breach,
Service Provider shall:

 

(a)         immediately conduct a reasonable investigation of the reasons for
and circumstances of such Security Breach;

 

(b)         use reasonable efforts and take all necessary actions to prevent,
contain, and mitigate the impact of, such Security Breach, and remediate such
Security Breach, without delay.  ;

 

111

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

(c)          provide notice to Customer using the contact information identified
in subsection 4.4 immediately and in any event within twelve (12) hours after
the Service Provider discovered such Security Breach;

 

(d)         promptly, and in no event more than two (2) business days after the
date Service Provider discovered a Security Breach, provide a written report to
Customer providing all relevant details concerning such Security Breach;

 

(e)          collect and preserve all evidence concerning the discovery, cause,
vulnerability, remedial actions and impact related to such Security Breach,
which shall meet reasonable expectations of forensic admissibility;

 

(f)           document the incident response and remedial actions taken in
detail, which shall meet reasonable expectations of forensic admissibility;

 

(g)          if requested by Customer, provide notice to individuals or entities
whose Information was affected by the Security Breach, or may have reasonably
been exposed or put at risk of exposure, Regulators, public authorities and the
media, in a manner and format specified by Customer.   ; and

 

(h)         keep the fact and details of the Security Breach confidential, to
the extent possible, during the investigation and remediation of the Security
Breach and limit communications about the Security Breach to those necessary to
fulfill the requirements of subsections 4.1 (a) to (g) above.

 

4.2       Security Breach Notice.  Service Provider hereby authorizes Customer,
in Customer’s sole and absolute discretion, to provide third parties with notice
of, and information and documents concerning, any Security Breach, including,
without limitation, individuals or entities that may have been impacted by the
Security Breach.

 

4.3       Service Provider Reporting and Document Production Obligations.  Upon
request by Customer, Service Provider shall promptly provide Customer with a
written report containing information reasonably requested by Customer relating
to:  (a) any Security Breach; or (b) actual or suspected non-compliance with
this Schedule.  In addition, Service Provider shall provide Customer with any
documents requested by Customer related to the foregoing, including, without
limitation, any security, risk or compliance assessment and security control
audit reports.

 

4.4       Security Contacts.  The following individuals shall be the primary
contacts for purposes of any coordination, communications or notices with
respect to this Schedule, or any Security Breach:

 

(a)                     Service Provider’s Security Coordinator contact
information:

 

Paul D. Tutun, Senior Vice President (ph: 508-389-7450; email:
ptutun@virtusa.com)

 

(b)                     Customer’s information security contact:

 

soc.propertycasualty@aig.com; 632-878-1002

 

Each party shall promptly notify the other if any of the foregoing contact
information changes.

 

112

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

5.              Information Management

 

5.1       Collection and Preservation of Information. In accordance with
Customer’s instructions and requests, Service Provider shall collect and
preserve any information related to the Agreement (including without limitation,
Information and metadata) in the care, custody or control of Service Provider
(or a third party on Service Provider’s behalf),including without limitation,
collection and preservation of information in accordance with any retention
schedules and retention obligations that exist as part of Customer’s records
management policy, standards and procedures, including, without limitation, as a
result of pending or threatened litigation or other legal action or
investigation or action by any Regulator. Upon Customer’s request, Service
Provider shall provide such preserved information in a format requested by
Customer.

 

5.2       Return and Deletion of Information. Unless specifically prohibited by
statute or regulation, when Information is no longer needed by Service Provider
to provide the services under the Agreement, following termination or expiration
of the Agreement, or if requested by Customer, Service Provider shall return
Information to Customer (in a timeframe and format requested by Customer),
and/or, as directed by Customer, securely delete, overwrite or destroy
Information such that its rendered unusable, unreadable, unreconstructable and
un-reidentifiable, including without limitation shredding, permanently erasing
and deleting, overwriting, demagnetizing and degaussing, as applicable.  Upon
Customer’s request, Service Provider shall provide written certification by one
of its senior officers that all such Information has been returned and deleted
or destroyed consistent with this Agreement.  With respect to any Information
that Service Provider is prohibited from returning or deleting because of a
statute or regulation, Service Provider shall:  (a) specifically identify that
Information in writing to Customer; and (b) in the event such prohibition
expires, Service Provider shall promptly return and/or delete that Information
in the manner described above in this Section 5.2.

 

5.3       Information Requests.

 

(a)         Service Provider shall cooperate with Customer in responding to any
party, non-party, Regulator or other government authority request or demand made
to Customer for information related to the services under the Agreement
(including without limitation, Information or metadata).In the event that such
requests are served on Customer, Service Provider shall provide Customer with
access to such information in the format in which it is maintained in the
ordinary course of business (or, on Customer’s request, in any format necessary
to satisfy such request) within twelve (12) hours of receipt of any request
received by Service Provider for such access or copies.

 

(b)         In the event a request or demand by any party, non-party, third
party, law enforcement or government (in the form of a subpoena, discovery
request, preservation request, court order or otherwise) is provided to or
served on Service Provider for information related to the Agreement (including
without limitation Information and metadata), Service Provider shall, unless
specifically prohibited by statute or regulation, notify Customer’s information
security contact (as specified in Section 4.4) in writing by electronic mail
immediately, and in no event more than twenty-four (24) hours after receiving
the request or demand.  Such notification must, if permissible, include a copy
of the request, subpoena, court order or similar document. Service Provider also
shall immediately inform such party, non-party, third party or government in
writing that some or all the information covered by the request or demand is
confidential and the subject of a non-disclosure agreement.  To the fullest
extent permitted by law, Service Provider shall cooperate with Customer with
respect to any action taken in response to such

 

113

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

request, subpoena, court order or similar document, including without limitation
in seeking any protection from disclosure of such information that Customer
shall deem appropriate.  In all events, Service Provider shall reject any
non-legally binding or non-legally required requests for Information, unless it
has received Customer’s prior written consent authorizing the disclosure of
Information in response to the request.  If Service Provider is specifically
prohibited from notifying Customer by statute or regulation within twenty-four
(24) hours after receiving the request or demand, Service Provider shall provide
such notice promptly after such prohibition expires.

 

5.4       Authentication. In the event that Customer is required to authenticate
any of the information described in this Section 5, Service Provider shall
cooperate with Customer in providing any requested assistance with such
authentication, including, without limitation, by testifying (by affidavit,
declaration, deposition, in court, or otherwise) as a custodian of records to
authenticate the information, establishing chain of custody, and/or providing
any other requested information and/or assistance.

 

6.              Rights, Remedies & Indemnification

 

6.1.                Breach of Schedule.  Notwithstanding anything to the
contrary set forth in the Agreement, the following shall be considered a
material breach or default of the Agreement:  (a) a Security Breach, to the
extent proximately caused by Service Provider, or to the extent occurring on
Service Provider Systems or at Service Provider facilities, whether caused by
Service Provider or another party (other than Customer); except that, to the
extent any such Security Breach is substantially caused in whole or in part by
any act or omission of Customer, Service Provider shall not be deemed to have
been in breach and/or (b) Service Provider’s failure to comply with the
obligations set forth in this Schedule.  In the event of such a breach or
default, Customer, in its sole and absolute discretion, may terminate the
Agreement in accordance with its terms.

 

6.2.                Indemnification.  In addition to any indemnification
obligations, terms and conditions contained in the Agreement, Service Provider
agrees to indemnify, defend and hold harmless, on demand, Customer and its
affiliates, subsidiaries, successors and assigns (and the Staff of Customer and
its affiliates, subsidiaries, successors and assigns) from and against any and
all third party claims losses, liabilities, damages, settlements, expenses and
costs (including attorneys’ fees and court costs)  against Customer (including
by any Regulator) arising from or related to (i) any Security Breach to the
extent such Security Breach was proximately caused by Service Provider, or to
the extent occurring on Service Provider Systems or at Service Provider
facilities, whether caused by Service Provider or another party (other than
Customer) but excluding any such Security Breach caused substantially by any act
or omission of Customer,  or (ii) any breach of this Schedule by Service
Provider.  Customer may, at its option and expense, participate and appear on an
equal footing with Service Provider in the defense of any claim that is
conducted by Service Provider as set forth herein.  Service Provider may not
settle any claim without the prior written approval of Customer.  Service
Provider’s obligations hereunder are not subject to or limited by any
consequential damage or indirect disclaimer provision, limitation of liability
section, or other liability exclusions or waivers in this Agreement.  Other than
as set forth in this Section 6.2: (i) Customer shall notify Service Provider, in
writing, of the claim for which indemnification is sought; provided, however,
that the failure to give such notice shall not relieve Service Provider of
Service

 

114

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

Provider’s obligations hereunder except to the extent that Service Provider was
actually and materially prejudiced by such failure; (ii) at At Service
Provider’s reasonable request and expense, Customer shall provide Service
Provider with reasonable assistance for the defense of the claim; and
(iii) Service Provider shall have sole and exclusive control of the defense of
any such claim and all negotiations for settlement or compromise. 
Notwithstanding anything to the contrary herein, Service Provider will pay any
and all damages, penalties, losses, liabilities, judgments, settlements, awards,
costs and expenses and reasonable attorneys’ fees and related costs with respect
to such claim finally awarded to such third party by a court of competent
jurisdiction after all appeals have been exhausted or at the time of a final
settlement of such claims or final award, if applicable.

 

6.3                   Reimbursement Obligations.   In addition to any
indemnification obligations contained in the Agreement, and without prejudice to
Section 6.2, Service Provider agrees to reimburse Customer for the following
expenses incurred by Customer with respect to a Security Breach, to the extent
such Security Breach was proximately caused by Service Provider, or to the
extent occurring on Service Provider Systems or at Service Provider facilities,
whether caused by Service Provider or another party (other than Customer),
  (a) expenses to provide warning or notice of a Security Breach to Customer’s
customers, clients and/or Staff, law-enforcement agencies, the media,
Regulators, brokers, agents, and business partners, or other third parties;
(b) expenses to investigate, assess, or remediate a Security Breach or comply
with the any Privacy and Security Laws (including without limitation, attorneys’
and legal fees and costs); (c) expenses to hire any public relations consultants
to respond to a Security Breach; (d) expenses to provide identity theft
insurance, identity protection services, credit monitoring, and other relevant
protective and remediation services to individuals affected by a Security
Breach; (e) expenses to retain a call center and other relevant communication
facilities to respond to inquiries regarding a Security Breach; and (f) expenses
to respond to or address any investigation by government authorities,
law-enforcement agencies, Regulators or other third parties.  Service Provider’s
obligations hereunder are not subject to or limited by any consequential or
indirect damage disclaimer provision, limitation of liability section, or other
liability exclusions or waivers in this Agreement. To the extent any such
Security Breach is caused by any act or omission of Customer, the parties shall
mutually agree on the relative fault, obligations, liabilities or contributions
of the parties hereto with respect to the Security Breach, and shall use best
efforts to agree upon an allocation of the expenses, obligations and/or
liabilities as set forth above, and if not agreed, the parties shall resolve
such issue through Informal Dispute Resolution (as defined in the Agreement).

 

7.              Miscellaneous

 

7.1                   Cooperation and Coordination.  Service Provider agrees to
reasonably cooperate and coordinate with Customer concerning: (a) Customer’s
investigation, enforcement, monitoring, document preparation, notification
requirements and reporting concerning Security Breaches, and Service Provider’s
and Customer’s compliance with Privacy and Security Laws, including without
limitation investigations by any government authority or Regulator; and (b) any
other

 

115

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

activities or duties set forth under this Schedule for which cooperation between
Customer and Service Provider may be reasonably required by the Customer.

 

7.2                   Service Provider’s Expense. Service Provider’s compliance
with this Schedule, and any actions required of Service Provider herein, except
as otherwise provided herein, shall be at Service Provider’s sole and exclusive
expense and shall be included as part of the price of the services provided by
Service Provider for no additional fee to Customer, including without
limitation, any Customer requests authorized herein.

 

7.3                   Survival. Service Provider’s obligations and Customer’s
rights in this Schedule shall continue as long as Service Provider, or a third
party for or on Service Provider’s behalf, controls, possesses, stores,
transmits or processes Information or is connected to or otherwise interacts
with Customer Systems, including after expiration or termination of the
Agreement.

 

7.4                   Additional Agreements. At the request of the Customer,
Service Provider and any subsidiaries or affiliates of Service Provider shall,
and Service Provider shall require any Subcontractor and any subsidiary or
affiliate of Subcontractor to, enter into a data processing and transfer
agreement that incorporates the applicable European Commission Standard
Contractual Clauses between Controllers and Processors (as amended or replaced
from time to time), and any similar provisions relating to other jurisdictions,
with Customer and its subsidiaries and affiliates in order to allow Information
to be processed and transferred to Service Provider and any subsidiary or
affiliate of Service Provider or any Subcontractor, or any subsidiary or
affiliate of Subcontractor. Service Provider and Subcontractor shall provide
promptly all reasonable assistance and information to enable Customer to make
submissions to Regulators in order to provide notifications or obtain approvals
from Regulators as required by Privacy and Security Laws, and otherwise comply
with Privacy and Security Laws.

 

7.5                   Third Party Beneficiaries. Notwithstanding anything to the
contrary in the Agreement, if Service Provider (or a third party on Service
Provider’s behalf) stores, processes or transmits Information of Customer’s
affiliates, subsidiaries, successors or assigns, or such Information is
otherwise in the care, custody or control of Service Provider or a third party
on Service Provider’s behalf, the parties agree that such affiliates,
subsidiaries, successors and assigns of Customer (and their affiliates,
subsidiaries, successors and assigns, etc.) are intended third party
beneficiaries of this Schedule, including, without limitation, the privacy and
data security provisions of this Schedule and other rights and obligations of
this Schedule, and this Schedule is intended to inure to the benefit of those
affiliates, subsidiaries, successors and assigns.  Such affiliates,
subsidiaries, successors and assigns have the right to enforce the terms and
obligations of this Schedule as if each was a signatory to this Schedule,
relevant SOW or similar document and Agreement, and the Customer may enforce the
terms and obligations of this Schedule, relevant SOW or similar document on
their behalf.

 

7.6                   Customer Monitoring of Information and Customer Systems.
Customer has the right to monitor and track the access and use of Information,
Customer Systems and Customer’s facilities.  Service Provider’s Staff shall have
no right or expectation of privacy with respect to the access or use of
Information, Customer Systems or Customer’s facilities, and Service Provider
shall inform Service Provider’s Staff that they shall have no such right or
expectation of privacy prior to providing such access.

 

116

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

7.7                   Conflicts with the Agreement.  In the event of any
conflict or inconsistency between the terms of this Schedule and the Agreement,
the terms of this Schedule shall control and take precedence.

 

7.8                   Language translations. In the event of any conflict or
inconsistency between versions of this Schedule which have been translated into
different languages, the English language version shall control and take
precedence.

 

117

--------------------------------------------------------------------------------

 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

Exhibit A

 

Specific Security Controls and Additional Safeguards

 

Security Controls

 

 

Written information security program

 

A comprehensive information security program written in one or more readily
accessible parts that: (1) contains technical, physical, organizational,
administrative and procedural controls to ensure the security, confidentiality,
integrity and availability of Information and Service Provider Systems;
(2) protects against anticipated hazards or threats and unauthorized access,
use, alteration, loss, theft, or destruction of, or damage to, Information;
(3)controls and regularly monitors and assesses identified privacy and
information security risks; (4) addresses access, retention, destruction,
transfer and transport of Information, (5) provides for disciplinary action in
the event of its violation; and (6) for which a member of the Board or the most
senior management level of Service Provider is accountable.

Designated security manager or officer

 

Designate an individual to manage and coordinate Service Provider’s written
security program and Security who is sufficiently trained, qualified and
experienced to be able to fulfill those functions and any other functions that
might reasonably be expected to be carried out by the individual as a security
manager or officer.

Access controls

 

(1) Physical and logical access controls and monitoring, secure user
authentication protocols, secure access control methods, and network protection;
and (2) Preventing terminated Staff of Service Provider and Staff whose role has
changed such that they no longer require access to carry out their role or
function from accessing Information, Service Provider Systems and Customer
Systems by immediately terminating their physical and electronic access to such
Information and systems.

Access controls — Secure User Authentication

 

With respect to Service Provider Systems and Information: (1) maintain secure
control over user IDs, passwords and other authentication identifiers;
(2) maintain a secure method for selecting and assigning passwords and using
authentication technologies such as biometrics or token devices; (3)  restrict
access to only active users/accounts; (4) block user access after multiple
unsuccessful attempts (no more than 5) to login or otherwise gain access;
(5) assign unique user identifications plus passwords, which are not vendor
supplied default passwords; (6) require Staff to: change passwords at regular
intervals (at a minimum every 90 days and for privileged account at a minimum of
every 30 days) and whenever there is any indication of possible system or
password compromise; and refrain from re-using or cycling old passwords; and
(7) require passwords be at least 8 characters long and be comprised of
unique/not easy to guess characters using alphanumeric and special characters.

Risk Assessment and Mitigation

 

Periodic and regular information security risk assessment and monitoring of
Service Provider’s information security program, Security and Service Provider
Systems, at least annually and whenever there is a material change

 

118

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

Security Controls

 

 

 

 

in Service Provider’s business or technology practices that may impact the
security, confidentiality, integrity or availability of Information, including:
(1) identifying and assessing reasonably foreseeable internal and external
threats and risks to the security, confidentiality, integrity and availability
of Information; (2)  assessing the likelihood of, and potential damage that can
be caused by, identified threats and risks; (3) regularly testing, monitoring
and evaluating the sufficiency and effectiveness of Security and Security Breach
response actions, and documenting same; (4) assessing adequacy of Service
Provider’s Staff training concerning, and compliance with, Service Provider’s
information security program; (5) designing, implementing, adjusting and
upgrading Security in order to limit identified threats and risks, and address
material changes in Privacy and Security Laws, technology, business and
sensitivity of Information; (6) assessing whether such information security
program is operating in a manner reasonably calculated to prevent unauthorized
access or use of Information; and (7) detecting, preventing and responding to
attacks, intrusions and other system failures. Risk assessments should be
conducted by independent third parties or Service Provider personnel independent
of those that develop or maintain Service Provider’s information security
program.

Personnel Training and Education

 

Regular and periodic training of Service Provider’s Staff concerning:
(1)Security and data privacy, including without limitation applicable Privacy
and Security Laws; (2) implementing Service Provider’s information security
program; (3) the importance of personal information security; and (4) the risk
of financial crime.

Intrusion detection and response policies, standards and procedures

 

Maintain policies, standards and procedures for detecting, monitoring and
responding to actual or reasonably suspected intrusions and Security Breaches,
and encouraging reporting actual or reasonably suspected Security Breaches,
including: (1) training Service Provider’s personnel with access to Information
to recognize actual or potential Security Breaches and to escalate and notify
the senior management of the foregoing; (2) mandatory post-incident review of
events and actions taken concerning security of Information, and; (3) policies
and standards concerning reporting to Regulators and law enforcement agencies.

Off-Premises Security Policies

 

Policies and standards concerning Security for the storage, access,
transportation and destruction of records and media containing Information
outside of business premises.

Vendor Management and Oversight

 

(1) Reasonable steps and due diligence to select and retain third party service
providers and Subcontractors that are capable of maintaining security consistent
with the Schedule and complying with Privacy and Security Law and other
applicable legal requirements; (2) Contractually requiring such service
providers and Subcontractors to maintain such security; and (3) Regularly
assessing and monitoring third party service providers and Subcontractors to
confirm their compliance with the applicable security required in the Schedule
and by law, including, without

 

119

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

Security Controls

 

 

 

 

limitation Privacy and Security Law.

Physical Security

 

(1)  Reasonable restrictions on physical access to Information and Service
Provider Systems; and (2) Physical protection against damage from fire, flood,
earthquake, explosion, civil unrest, and other forms of natural or man-made
disaster should be designed and applied.

Minimum necessary access and use

 

(1) Identify those Service Provider’s and Subcontractor’s Staff or classes of
such Staff who must access and use the Information, Service Provider Systems,
Customer Systems or Customer’s premises to fulfill Service Provider’s
obligations under the Agreement, and grant access to Information, Service
Provider Systems, Customer Systems and Customer’s premises only to those Service
Provider’s Staff; (2) Monitor such access and use by those Service Provider’s
Staff; (3) Limit Service Provider’s and Subcontractor’s Staff’s access to and
use of Information and Customer Systems to only such access and use necessary
for each such Staff person to perform the services under this Agreement related
specifically to that person; and (4) Maintain a list of those Service Provider’s
and Subcontractor’s Staff, the access given to each such member, and the purpose
for such access. This list must be provided to the Customer at any time upon
request.

Encryption of Information

 

Strong encryption of Information: (1) stored on laptops, mobile devices, or
other portable devices or media (including without limitation back-up tapes);
(2) while transmitted across any public network (such as the Internet) or
wirelessly; (3) while in transit outside of Service Provider Systems; (4) stored
on a data storage devices outside of Service Provider’s physical controls; and
(5) stored on Service Provider Systems.

Network Access Controls

 

Implement and maintain network access controls, including but not limited to
up-to-date firewalls between Service Provider Systems, the Internet (including
internal networks connected to the Internet) and other public networks, and
internal networks operated by Service Provider that are not necessary for
providing services to Customer, which are reasonably designed to maintain the
security of Information and Service Provider Systems.

Malicious Code Software

 

(1)  Implement and maintain software for Service Provider Systems that detects,
prevents, removes and remedies software or computer code designed to perform an
unauthorized function on, or permit unauthorized access to, an information
system, including without limitation, computer viruses, Trojan horses, worms,
spyware, and time or logic bombs (“Malicious Code Software”); (2) Run Malicious
Code Software on at least a daily basis; (3) Update Malicious Code Software on
at least a daily basis, including without limitation, obtaining and implementing
the most currently available malicious code signatures.

Change Controls

 

Prior to implementing changes to Service Provider Systems assess the potential
impact of such changes on Security, and determining whether

 

120

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

Security Controls

 

 

 

 

such changes are consistent with existing Security. No changes to the Service
Provider Systems or Security should be made which increase the risk of a
Security Breach or which would cause a breach of the Schedule.

Personnel Background Checks

 

As permitted by applicable law, conduct reasonable background checks of any
Service Provider’s Staff that will have access to Information or Customer
Systems and repeat those checks at appropriate and adequate intervals, including
without limitation Criminal Record Bureau checks.

Segregation of Duties and Dual Controls

 

Duties and areas of responsibility of Service Provider’s Staff should be
segregated to reduce opportunities for unauthorized or unintentional
modification or misuse of Service Provider Systems or Information. Dual controls
should be implemented in situations where the risk of empowerment would permit
Service Provider’s Staff, acting without collusion, to accidentally or
intentionally bypass the security control structure (e.g., lock all UIDs or
perform a mass change of all passwords).

ADDITIONAL SPECIFIC CONTROLS, CUSTOMER POLICIES AND STANDARDS

 

[NOTE: ADD AS APPROPRIATE BASED ON DISCUSSIONS WITH SECURITY AND AS APPLICABLE
WITH RESPECT TO SCOPE OF SERVICES RELATED TO SPECIFIC SOWS, ORDER FORMS,
PROJECTS OR SERVICES]. The parties shall mutually agree to additional specific
controls as appropriate based on security issues and other specific issues and
concerns related to the particular scope of services related to specific SOWs,
Order Forms, Projects or Services.

 

ADDITIONAL SAFEGUARDS

 

Service Provider shall implement the safeguards listed below no later than the
applicable Implementation Date:

 

Safeguards

 

Implementation Date

 

 

 

 

 

 

 

 

 

 

Upon implementation of each safeguard set forth in this “Additional Safeguards”
section of Exhibit A, Service Provider shall provide a written confirmation to
Customer that such implementation has been completed.  In the event Provider is
unable to, or anticipates that it will be unable to, fully implement a safeguard
outlined above by its applicable Implementation Date, Service Provider shall
provide written notice to Customer as soon as practicable, and in no event later
than two (2) days after the Implementation Date;  provided, however, that if
Service Provider discovers it is unable to fully implement any such safeguard
within ten (10) days of its applicable Implementation Date, Service Provider
shall provide prompt notice to Customer prior to the Implementation Date.

 

121

--------------------------------------------------------------------------------

 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

Exhibit B

 

Specific Jurisdiction Requirements

 

[The parties agree that the following provisions shall form part of the
Agreement and notwithstanding any contrary or conflicting provision of the
Agreement shall be governed and interpreted in accordance with [insert governing
law] and shall remain subject to the [non-]exclusive jurisdiction of the courts
of [insert relevant court]].

 

Jurisdiction: [Insert name of relevant jurisdiction]

 

1.              [·]

 

122

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

EXHIBIT N

AIG TRAVEL POLICY FOR VENDORS

 

I.                                        AIR TRAVEL.

 

Vendor shall reserve the lowest logical airfare, including non-refundable fares,
using the following guidelines:

 

A.                                    Class of Service.

 

·                  Economy class is required for all travel within a single
country or region (e.g., travel within and between the U.S., Canada, and
Mexico).

·                  Business class, when available, is authorized for all
international travel when flight segments exceed 2,500 miles (mi)/4,023
kilometers (km).  In the event that business class is unavailable, traveling
Vendor Personnel will be confirmed in economy class and waitlisted in business
class.

·                  First class is permissible only if the following is true:

 

·                  Aircraft has two (2) cabins (vs. three (3)).

 

B.                                    Booking of Travel.

 

·                  Where available, Customer’s designated on-line travel tool
must be utilized for all simple point-to-point airline reservations.  If an
on-line travel tool is not yet available, then a Customer-approved travel
management preferred provider must be utilized.

·                  Vendor Personnel must choose the lowest logical airfare using
Customer’s preferred airlines where a preferred airline operates on the route,
including non-refundable and advance purchase airfares.

·                  The following additional conditions must be followed when
applicable:

 

·                  Accept flights within two (2) hours before and after the
requested departure time (e.g., if the traveling Vendor Personnel requests to
leave at 8:00 A.M., the system will search all the lowest fares from 6:00 A.M.
to 10:00 A.M.).

·                  Accept connecting flights where travel time does not increase
by more than one (1) hour and the potential savings is more than One Hundred US
Dollars ($100.00 USD) over nonstop or direct flights.

·                  Choose the airport with the lowest fare when the
arriving/departing city has multiple airports (e.g., Charles de Gaulle (CDG) or
Orly (ORY) airports in Paris, France).

 

·                  All airline reservations must be canceled through the
Customer-approved travel management preferred provider that made the
arrangements.  In the event the ticket is non-refundable, a traveling Vendor
Personnel will have one (1) year from the date the original ticket was issued to
use the applicable credit towards another purchase on that same airline.

 

II.                                   HOTEL.

 

A.                                    Moderate/Mid-Category Hotel Utilization.

 

Utilization of moderate/mid-category hotels of the type that are outlined in
Customer’s preferred hotel program.  This specifically excludes luxury and
resort type hotels.  Please adhere to the instructions noted

 

123

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

below in Schedule 1 to the AIG Travel Policy for Vendors for making reservations
and obtaining the required information to utilize Customer’s travel services
preferred providers.

 

III.                              GROUND TRANSPORTATION.

 

Vendor shall utilize the most cost-effective and efficient ground transportation
method from the following options:

 

A.                                    Use of Taxis & Black Car/Town Car Service.

 

·                  Taxis shall be the preferred ground transportation method.

·                  If requested and/or approved by Customer, Vendor may use
black car/town car service instead of taxis utilizing Customer’s black car/town
car preferred providers.

 

B.                                    Use of Personal Car.

 

Where necessary, use of one’s personal car will be reimbursed at the IRS allowed
cost/mile rate.

 

C.                                    Use of a Rental Car.

 

Vendor traveling to a location where use of a rental car is required shall
adhere to the following guidelines:

 

·                  Only mid-size or economy cars shall be booked.

·                  Customer’s car rental preferred providers must be utilized as
the first choice.  In the U.S., National Car Rental (National) must be utilized
as the first preferred choice, with The Hertz Corporation (Hertz) utilized as
the second preferred choice.

·                  In the U.S., both National and Hertz have included Collision
Damage Waiver (CDW) and Liability Damage Waiver (LDW) insurance in their rates. 
Since this insurance coverage is already included in Customer’s rates, this
insurance coverage must be declined if offered at the time of the rental so as
to not incur duplicative charges.

·                  Whenever multiple Vendor Personnel are traveling together,
every effort to rideshare or carpool must be made.

 

IV.                               MEALS.

 

A.                                    Vendor Personnel who are traveling for
Customer-related business purposes may be reimbursed for meals up to the
following amounts:

 

·                  Breakfast — Up to $30.00 USD.

·                  Lunch — Up to $50.00 USD.

·                  Dinner — Up to $75.00 USD.

 

B.                                    These meal allowance amounts include tax
and gratuity.  The maximum gratuity shall be fifteen percent (15%), except when
a restaurant automatically adds in the gratuity to the bill for large groups in
which case the maximum gratuity shall be twenty percent (20%).

 

C.                                    Vendor Personnel may only claim one (1) of
each meal type per day.

 

124

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

V.                                    NON-REIMBURSABLE COMMUTING, LOCAL TRAVEL
AND OTHER OUT-OF-POCKET EXPENSES.

 

Except as outlined in this Travel Policy, commuting and other local travel
out-of-pocket expenses will not be reimbursed by the Customer.  In addition,
out-of-pocket travel and living expenses which are not submitted for
reimbursement within one (1) year of originally being incurred will not be
reimbursed.

 

125

--------------------------------------------------------------------------------


 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS

 

SCHEDULE 1 TO THE AIG TRAVEL POLICY FOR VENDORS

 

INSTRUCTIONS FOR MAKING TRAVEL RESERVATIONS

 

I.                                        VENDOR TRAVEL — U.S.

 

A.                                    Instructions for Vendor & Customer
Internal Stakeholder.

 

Once it has been determined that Vendor will be using Customer’s travel
management preferred provider, an email should be sent to
travel.services@aig.com with the following information:

 

·                  Name of Vendor.

·                  Length of the engagement (i.e., start date/end date).

·                  Vendor Personnel names or, if not available, potential number
of Vendor Personnel.

·                  Customer’s Company Entity/Branch/Department for tracking
purposes.

·                  Customer Internal Stakeholder’s Employee ID.

·                  All Vendor travel requires a copy of the HRG invoice with all
travel listed and any out-of-policy travel clearly noted prior to reimbursement.

·                  It is recommended that Vendor utilize the Customer’s most
cost effective lodging preferred providers (e.g., Club Quarters).

 

B.                                    Booking Instructions for Individual Vendor
Personnel/Travelers.

 

·                  To book travel, please call Customer’s travel management
preferred provider, Hogg Robinson Group (“HRG”), at (855) 370-6080 and press
prompt #1 for domestic reservations or prompt #2 for international reservations.

·                  Identify yourself as an “AIG outside vendor” and supply your
company’s name.

·                  You will need to supply the following information to the
travel counselor when booking travel:

 

·                  Full legal name.

·                  Contact information (e.g., phone numbers/email address).

·                  TSA information (e.g., date of birth/gender).

·                  Form of payment.

 

·                  HRG will book your travel based on Customer’s policy.

·                  Itinerary and invoice will be forwarded to Vendor
Personnel/traveler and/or arranger via email.  Please retain the invoice and
submit with in-policy travel expenses.  Any out-of-policy travel requires
pre-approval by Customer’s authorized representative to ensure full
reimbursement.

·                  At the time of booking, you will be charged a transaction fee
to the same form of payment used for travel.

·                  Any questions or issues, please contact AIG Global Travel at
travel.services@aig.com.

 

126

--------------------------------------------------------------------------------
